    Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                      Entered:10/09/19 13:29:05 Page1 of 153
                                                                                                                                EXHIBIT




                                                                                                                                                    exhibitsticker.com
From: Ben Zywicki <BZywicki@frictionlessworld.com>
Sent: Monday, June 10, 2013 5:19 PM EDT
To: janicejia1983@163.com <janicejia1983@163.com>
CC: Dan Banjo <dbanjo@frictionlessworld.com>
Subject: RE: FW: 27 ton drawing package 3
Attachment(s): "100378 REV B.PDF","100217 REV B.PDF"
 Janice,

 Please find updated drawings for the 4.5 in cylinder and the 15 inch, 2000lb lifting capacity jack attached. 100217
 includes an update to make the mounting bracket 57mm wide. 100378 includes new views showing the stroke of
 the Jack based on the solidworks model. I will have detail drawings of the jack for you shortly.

 Ben Zywicki

 From: Dan Banjo
 Sent: Monday, June 10, 2013 1:44 PM
 To: Ben Zywicki
 Subject: FW: FW: 27 ton drawing package 3




 From: janicejia1983 [To: Dan Banjo
 Cc: 殷格磊
 Subject: Re: FW: 27 ton drawing package 3

 Hi Dan,

   You request the width of BRKT,MOUNTING is 50.8mm,we think it's too narrow and will affect the
 strength,if we can still use 57mm fof it?

 There is a drawing of Jack for 28T splitter,it's 100378,could you please get us the stroke,what 's the
 distance of open and close?


 Thanks!

 janice
 From: Dan Banjo
 Date: 2013-06-04 22:21
 To: Janice; Allen
 Subject: FW: 27 ton drawing package 3
 This is corrected. Thanks!

 From: Ben Zywicki
 Sent: Tuesday, June 04, 2013 8:20 AM
 To: Dan Banjo
 Subject: RE: 27 ton drawing package 3

 Here is the 2 of 3 folder update.

 Ben

 From: Dan Banjo
 Sent: Tuesday, June 04, 2013 7:40 AM
 To: janicejia1983
 Cc: 殷格磊; Ben Zywicki
 Subject: RE: 27 ton drawing package 3

 It should be the shorter one, Rev B. Thanks for catching this. We will revise and re-send.

 From: janicejia1983 [mailto:janicejia1983@163.com]
 Sent: Tuesday, June 04, 2013 2:38 AM
 To: Dan Banjo
 Cc: 殷格磊
 Subject: Re: 27 ton drawing package 3

 Hi Dan,

    Please help us to confirm the drawing for 100154.You have adviced us to use short one which version is B,but you got us the drawing for 27T Splitter
 today,and we found it's still version A,it's longer.Please confirm which one is correct.
   Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page2 of 153

Thanks!

janice
From: Dan Banjo
Date: 2013-06-04 04:13
To: Janice; Allen
Subject: 27 ton drawing package 3
                                                    Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                                  Entered:10/09/19 13:29:05 Page3 of 153
                                                                                                                                                                                                 REVISIONS

                  100217: CYLINDER, HYDRAULIC, 4-1/2 IN, F 1/2 NPT                                                                           REV                                DESCRIPTION                                          DATE             ECN         ECR

                                                                                                                                              A                                INITIAL RELEASE                                      02/28/13
PART NUMBER:




                                                                                                                                              B                 UPDATED BRKT, MOUNTING FROM 50.8mm TO 57mm                          06/10/13
         100217



                                          CYLINDER SPECIFICATIONS
                                PISTON SIZE                  114.3 MM (4.5 IN)
                                   ROD SIZE                  44.5 MM (1.75 IN)
                             CYCLINDER STROKE                 609.6 MM (24 IN)
                          MAX OPERATING PRESSURE          24,132 KPA (3,500 PSI)
      B




                            MIN BURST PRESSURE            44,815 KPA (7,000 PSI)
                                                                                                                                                   TEST PROCEDURES:
REV




                           BURST SAFETY FACTOR          48,263 KPA / 24,132 KPA = 2
                                                                                                                                                   1. CYCLE THE CYLINDER FULLY IN BOTH DIRECTIONS AT A PRESSURE OF 24,132 KPA (3,500 PSI), A
                                                                                                                                                      MINIMUM OF (3) TIMES, ALLOWING THE SYSTEM PASS THROUGH THE RELIEF VALVE WITH THE
                                                                                                                                                      PORTS IN AN UPRIGHT POSITION TO REMOVE ALL AIR FROM SYSTEM.
                                                                                                                                                   2. EXTEND CYLINDER FULLY AND HOLD AT A PRESSURE OF 24,132 KPA (3,500 PSI). INSPECT FOR
                                    TEST SPECIFICATIONS                                                                                               LEAKS AROUND THE BASE PORT WELD AND END CAP WELD.

                                    OIL TYPE         100SUS OR EQV @ 37.7 C (100 F)                                                                3. RETRACT CYLINDER FULL AND HOLD AT A PRESSURE OF 24,132 KPA (3,500 PSI). INSPECT FOR
                                                                                                                                                      LEAKS AROUND THE GUIDE SEALS, THE ROD, AND ROD END PORT WELD.
   TEST ENVIRONMENT            OIL TEMPERATURE         26.6 C - 48.8 C (80 F - 120 F)
                                                                                                                                                   NOTE: ONLY PERFORM THE NEXT TEST IF NO LEAKS ARE FOUND FROM THE PREVIOUS (3) STEPS.
                               SET RELIEF VALVE           24,132 KPA (3,500 PSI)
                                                                                                                                                   4. RETRACT CYLINDER, RELIEVE PRESSURE FROM THE EXTEND LINE AND REMOVE THE BASE PORT
                                                                                                                                                      COUPLING. NOW WITH THE CYLINDER FULLY RETRACTED HOLD AT A PRESSURE OF 24,132 KPA
                                                                                                                                                      (3,500 PSI) FOR MORE THAN 15 SECONDS AND INSPECT FOR LEAKS AROUND THE PISTON SEAL.
                                                                                                                                                   5. IF NO LEAKS ARE OBSERVED DURING THE ABOVE TESTS, DRAIN THE OIL FROM THE CYLINDER AND
                                                                                                                                                     CAP WITH THREADED PLASTIC PLUGS.
                                                            DATE STAMP
                                                                                                                                                   NOTE:
               SAMPLE         YEAR        MONTH LETTER     DAY OF MONTH          SEQUENCE        YEAR           DATE STAMP                         - EXTERNAL LEAKS ARE NOT ACCEPTABLE.
                          1ST DIGIT (0-9)     (A-L)        2 DIGITS (01-31)      (0001-9999) 2ND DIGIT (0-9)     NUMBER                            - PISTON SEAL LEAKS NOT ACCEPTABLE
        99TH UNIT ON           1                D                   02              0099            2            1D0200992
          04/02/2012

     325TH UNIT ON             1                J                   03              0325            2               1J0303252
       10/03/2012




                                                                                                                                                         823.1
                                                                                                                                                                                                                                75.0
                                                                                                                                                       644.5

                                   56.2


                            27.0                                                                                                                                                                                                                              45°

                                                                A
                                                                                                                                                                                                                                                             R10 TYP
                                                                                                                       2 X 1/2 NPT                                                         ADD DATE STAMP
                                                                                                                      22.2 X 90°, Near Side                                                                                                    26.5
                                                                                                                                                                                           TO OUTSIDE OF CLEVIS.
                  44.5




                                                                                     MATERIAL SUBSTITUTIONS ARE ALLOWED PER EQUIVALENTS AS SPECIFIED IN THE ENG APPR:     --       DATE     --
                   14.0                                                              ASM INTERNATIONAL, WORLDWIDE GUIDE TO EQUIVALENT IRONS AND STEELS      DRAWN BY:     BZ       DATE     06/10/13
                                                                                                                                                           WEIGHT:
                               DETAIL A                                              PROPRIETARY AND CONFIDENTIAL            UNLESS OTHERWISE SPECIFIED                                                TITLE:
                                                                                                                             DIMENSIONS ARE IN MM          29.06 KG
                              SCALE 1 : 2                                            THE INFORMATION CONTAINED IN THIS       TOLERANCES:                   FINISH
                                                                                                                                                                                                       CYLINDER, HYDRAULIC, 4-1/2 IN, F 1/2 NPT
                                                                                     DRAWING IS THE SOLE PROPERTY OF                       X      2.5                                                  SIZE         PART NUMBER:                            REV
                                                                                                                                                           PAINTED BLACK, SEE DWG 100017
                                                                                                                                                                                                                                                                  B
                                                                                     FRICTIONLESS WORLD, LLC. ANY
                                                                                     REPRODUCTION IN PART OR AS A WHOLE      ANGLE    2    X.X    0.5                                                           A   100217
                                                                                     WITHOUT THE WRITTEN PERMISSION OF                     X.XX   0.25     MATERIAL
                                                                                     FRICTIONLESS WORLD, LLC. IS PROHIBITED. BREAK ALL SHARP EDGES         --                                          SCALE: 1:5    INITIAL ECN:                       SHEET 1 OF 2
                                                                                                                                                                                                                                        SHEET FORMAT REV A
                                Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                  Entered:10/09/19 13:29:05 Page4 of 153

                  100217: CYLINDER, HYDRAULIC, 4-1/2 IN, F 1/2 NPT
PART NUMBER:
         100217




                                                                                                                                                                               22.0
      B
REV




                                                                                                                                                       B




                                                                                 103.5
                                                                                                28.5


                                                                                                                       15.0

                                                                                                                                57.0   B
                                                                                                                45°




                                                                                                                26.5

                                            DETAIL B
                                           SCALE 2 : 5



                                                 MATERIAL SUBSTITUTIONS ARE ALLOWED PER EQUIVALENTS AS SPECIFIED IN THE ENG APPR:          --   DATE       --
                                                 ASM INTERNATIONAL, WORLDWIDE GUIDE TO EQUIVALENT IRONS AND STEELS      DRAWN BY:          BZ   DATE       06/10/13
                                                                                         UNLESS OTHERWISE SPECIFIED    WEIGHT:
                                                 PROPRIETARY AND CONFIDENTIAL                                                                                         TITLE:
                                                                                         DIMENSIONS ARE IN MM          29.06 KG
                                                 THE INFORMATION CONTAINED IN THIS       TOLERANCES:                   FINISH
                                                                                                                                                                      CYLINDER, HYDRAULIC, 4-1/2 IN, F 1/2 NPT
                                                 DRAWING IS THE SOLE PROPERTY OF                       X      2.5                                                     SIZE            PART NUMBER:             REV
                                                                                                                       PAINTED BLACK, SEE DWG 100017
                                                                                                                                                                                                                     B
                                                 FRICTIONLESS WORLD, LLC. ANY
                                                 REPRODUCTION IN PART OR AS A WHOLE      ANGLE    2    X.X    0.5                                                              A      100217
                                                 WITHOUT THE WRITTEN PERMISSION OF                     X.XX   0.25     MATERIAL
                                                 FRICTIONLESS WORLD, LLC. IS PROHIBITED. BREAK ALL SHARP EDGES         --                                             SCALE: 1:5       INITIAL ECN:           SHEET 2 OF 2
                                                                                                                                                                                                      SHEET FORMAT REV A
                                            Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                Entered:10/09/19 13:29:05 Page5 of 153
                                                                                                                                                                            REVISIONS

                   100378: ASSY, JACK, SCREW, 2T                                                                    REV                                    DESCRIPTION                                            DATE       ECN         ECR

                                                                                                                     A                                    INITIAL RELEASE                                      06/03/2013
                                   19
PART NUMBER:




                                                                                                                     B                         ADDED VIEW FOR STROKE LENGTH                                    06/10/2013
         100378




                                   17             14
                          15
                                                                                                       B
                                                  13
                     16
      B




                                   12             11
REV




                                   10             9




                                                                                                            405.4
                          18


                                                  8

                                                                           802.1

                                                  6                                                                                           ITEM NO.         PART NUMBER                              DESCRIPTION                      QTY.
                                        5
                               4                                                                                                                 1                100368                       WLDMNT, JACK, TUBE, BODY, 2T                  1
                                                                                                                                                 2                100377                      WLDMNT, JACK, TUBE LOWER, 2T                   1
                                                                                                              STROKE LENGTH:                     3                100076                       ROD, LOCK PIN, TONGUE STAND                   1
                                                                                                                 396.8mm
                                                                                                                                                 4                100079                      SPRING, COMPRESSION, LOCK PIN                  1
               7                                                                                                                                 5                100077                         FSTNR, FLAT WASHER, 1/2IN                   1
                                                                                                                                                 6                100149            FSTNR, SLOTTED SPRING PIN, 1/4IN X 1-1/2IN               1
                                                  1                                                                                              7                100373                          ASSY, JACK, HANDLE, 2K                     1
                                                                                                                                                 8                100376                           ROD, SCREW, JACK, 2T                      1
                                                                                                                                                 9                100380                             ROD, NUT, JACK, 2T                      1
                                                                                                                                                10                100381                           ROD, SPACER, JACK, 2T                     1
                                                                                                                                                11                100383                      ROD, CAPTURE SPACER, JACK, 2T                  1
                                                                                                                                                12                100382                          ASSY, BEARING, JACK, 2T                    1
                                                                                                                                                13                100384                      ROD, SPACER, 1-1/4IN OD, JACK, 2T              1
                                   3              2                                                                                             14                100386                        ROD, GEAR, SCREW, JACK, 2T                   1
                                                                                                                                                15                100387                        ROD, GEAR, HANDLE, JACK, 2T                  1
                                                                                                                                                16                100389                      ROD, BUSHING, HANDLE, JACK, 2T                 1
                                                                                                                                                17                100388                      ROD, PIN, GEAR, HANDLE, JACK, 2T               1
                                                                                                                                                18                100385                      ROD, PIN, GEAR, SCREW, JACK, 2T                1
                                                                                                                                                19                100074                          END CAP, TONGUE STAND                      1
                                                           MATERIAL SUBSTITUTIONS ARE ALLOWED PER EQUIVALENTS AS SPECIFIED IN THE ENG APPR:          --       DATE   --
                                                           ASM INTERNATIONAL, WORLDWIDE GUIDE TO EQUIVALENT IRONS AND STEELS      DRAWN BY:          BZ       DATE   06/10/13
                                                                                                   UNLESS OTHERWISE SPECIFIED    WEIGHT:
                                                           PROPRIETARY AND CONFIDENTIAL                                                                                          TITLE:
                                                                                                   DIMENSIONS ARE IN MM          2.1 KG
                                                           THE INFORMATION CONTAINED IN THIS       TOLERANCES:                   FINISH
                                                                                                                                                                                 ASSY, JACK, SCREW, 2T
                                                           DRAWING IS THE SOLE PROPERTY OF                       X      2.5                                                      SIZE              PART NUMBER:                    REV
                                                                                                                                 --
                                                                                                                                                                                                                                         B
                                                           FRICTIONLESS WORLD, LLC. ANY
                                                           REPRODUCTION IN PART OR AS A WHOLE      ANGLE    2    X.X    0.5                                                               A        100378
                                                           WITHOUT THE WRITTEN PERMISSION OF                     X.XX   0.25     MATERIAL
                                                           FRICTIONLESS WORLD, LLC. IS PROHIBITED. BREAK ALL SHARP EDGES         --                                              SCALE: 1:10        INITIAL ECN: --               SHEET 1 OF 1
                                                                                                                                                                                                                      SHEET FORMAT REV A
    Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                  Entered:10/09/19 13:29:05 Page6 of 153
                                                                                                                             EXHIBIT




                                                                                                                                                exhibitsticker.com
From: Ben Zywicki <BZywicki@frictionlessworld.com>
Sent: Friday, August 30, 2013 6:01 PM EDT
To: janicejia1983@163.com <janicejia1983@163.com>                                                                                  2
CC: Allen (yingelei@sina.com) <yingelei@sina.com>; Dan Banjo <dbanjo@frictionlessworld.com>
Subject: Opening Price Point 22 Ton Log Splitter
Attachment(s): "OPP Weldments.zip"
Janice,

As I am sure you have heard, we are designing an OPP, opening price point, 22 Ton Log splitter that is more simply
designed and more cost effective. I have attached weldment packages for the OPP Beam, OPP Tank, and OPP Log
Catcher. Could you please quote these and provide feedback on them? As an alternative, please also quote the
OPP Beam Powder Coated Black. The OPP unit is meant to be lighter weight and strong enough for only a 22 Ton
unit.

More drawings for the entire unit with packaging will be coming shortly.

Thanks,

Benjamin Zywicki
Design Engineer

720-287-5182 ext 106        (Office)
719-650-3604                 (Cell)
720-287-5172                 (Fax)

bzywicki@frictionlessworld.com
www.frictionlessworld.com




The message you received and any attachments (the "Message") may contain conﬁdential, proprietary or privileged information and are only for
their intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this
message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender immediately by return e-mail
and delete the original message from your system.
   Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page7 of 153




                           Project: CIU

New Product Development (NPD) and Direct Import
              (DI) Initiative for CIU


      2012-2014 Project Proposal

                                2/20/2012
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page8 of 153



                                 Contents
•   Get an update from Mr Li on the “Summit”
•   Update Long Term Blount Plan for CIU
•   Update Long Term Blount Plan for CZ office
•   Plans to leave SpeeCo
•   Project#1: Short Term Cost Adjustments
•   Project#2: Develop product directly for CIU by DB/SV
•   Project#3: Give CIU non-SpeeCo business
•   Project#4: Invest in Retail Tool Company
•   Timeline
•   Summary
•   Next Steps
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page9 of 153



 Mr Li’s thoughts on the “Summit”
• What did Mr Li think of the people that were
  here earlier in the month?
• Does he believe what is being told to him?
• Does he like working with them?
• Does he trust them?
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page10 of 153



 Update Long Term Blount Plan for CIU
• Blount wants to develop and improve CIU in the short term.
  They are investing a lot of time and money to do this now.
• Long term, over the next few years, CIU will probably lose
  most of the SpeeCo business.
• Blounts plan is to build a manufacturing facility in Suzhou in
  a trade free zone.
• Log Splitters will be assembled there or in KC.
• The next generation SpeedPro will be made in the USA and
  partially sourced in the USA.
• Blount does not have a long term commitment to CIU, in
  fact it is our belief that they want “out” as soon as possible.
• No loyalty to anyone, lots of over head.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page11 of 153

 Update Long Term Blount Plan for CZ
               Office
• Over the next year as the Suzhou office gets
  up and running the CZ office will probably be
  closed.
• The Blount supply team has no respect for
  LiShan or the CZ office employees.
• They would rather build their own office with
  their own people.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page12 of 153



             Plans to leave SpeeCo
• Dan will leave SpeeCo to work part time on a
  consulting job for another company April 2nd.
• Steve would like to leave at this same time if
  we can get some of the projects supported by
  Mr Li.
• Dan and Steve would like to partner with CIU
  on several projects which are shown later in
  this presentation.
        Project#1: Short Term Cost
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page13 of 153



      Adjustments & Plans w/ Blount
• DO NOT sign anything that Blount has given CIU.
• Adjust prices to Blount up 5-10% effective May 1st. Dan and
  Steve can review the parts to move up.
• This will result in $2 to $3 million more profit for CIU. Use
  some of this money to invest on other projects.
• Keep accepting the “help” from Blount. Take their
  suggestions seriously as some of them will really help make
  CIU a better facility.
• Do not do anything to stop flowing parts or product to
  Blount. Keep this business running as usual, just know that
  they do not have your best interest in mind.
• Do not take on any new projects with Blount, have
  Steve/Dan sell these directly for CIU.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page14 of 153

Project#2: Develop product directly for
                 CIU
• Steve / Dan would like to partner with CIU to
  develop product directly for the US market.
• Develop Log Splitters first.
• Share development costs with Mr Li.
    Project#3: Give CIU non-SpeeCo
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page15 of 153



                business
• Company Dan is going to consult with will
  want to visit CIU in May.
• Dan will be giving CIU many new parts to
  quote.
• Opportunity to assemble whole goods for this
  company in a separate factory.
• Could be $1 to $5 million of business for CIU.
• No benefit for Dan.
      Project#4: Invest in Retail Tool
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page16 of 153



                Company
• See Presentation.
• $9 Million investment for 35% of the company.
• Long term objective is to have 300 retail stores
  across the country and be a $1 Billion company.
• Ability to move to the US.
• Steve and Dan both invested in this company.
• Dan will be head of Merchandising.
• 5 year investment. $9 million should be worth 36
  million in 5 years
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page17 of 153



     Project #5 – 22 Ton Log Splitter
• Private label and develop direct.
• Patented design exclusive for TSC.
• Conform to new EPA regulations.
• Savings to TSC $180 per unit. Estimated total
  potential volume 26,000/year based on 2011
  sales.
• $4.7 million savings per year.
• Option #1
    – Start project at month 13
    – Launch the project at month 24
    – Ramp to full volume at month 36
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page18 of 153




                 Project: IRVA Tool




          3 Year Proposal with Financial Analysis


                               Daniel Banjo
                                5/28/2012
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page19 of 153



                                  Contents
•   Deliverables
•   Fiscal analysis
•   Timeline
•   Summary
•   Next Steps
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page20 of 153



                            Deliverables
• After Mr Li’s trip to Colorado Dan agreed to:
   – Perform a financial analysis of different options and
     present them to Mr Li and the founding members.
   – Recommend a course of action.
   – Create a timeline with goals and objectives.
   – Update on what has been done and what needs to be
     done.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page21 of 153



                      Financial Analysis
• Projected 4 scenarios
  1.    What happens if we grow to 15% the size of SpeeCo in 3 years.
  2.    What happens if we grow to 25% the size of SpeeCo in 3 years.
  3.    What happens if we grow to 50% the size of SpeeCo in 3 years.
  4.    What happens if we grow to 75% the size of SpeeCo in 3 years.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page22 of 153



                      Financial Analysis
• For each scenario projected the following:
   –   # of employees and salary's
   –   Revenue on a monthly and yearly basis
   –   Profit on a monthly and yearly basis
   –   Costs associated with growth
   –   Fixed and variable costs
   –   Profit as a percentage of sales
   –   How much Mr Li would need to invest monthly until the
       company supported itself
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page23 of 153



                       Financial Analysis
• For purposes of this analysis 4 categories were
  created:
   1.    Log Splitters
   2.    Post Hole Diggers
   3.    OE Parts
   4.    Parts and Accessories (fencing, gates, etc.)
                                                                           Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                                                                                                                                                                                  Entered:10/09/19 13:29:05 Page24 of 153



                                                                             Financial Analysis - scenario
                         •                               See spreadsheet for details of the 15%, 25%, 50%, and 75% projections
                         •                               Spreadsheet details: hiring, sales, expenses, profits, etc. all by month for the first 36 months.

                                                                          Month 1    Month 2    Month 3    Month 4    Month 5     Month 6     Month 7     Month 8    Month 9    Month 10     Month 11     Month 12     SUM YEAR 1   Month 13     Month 14     Month 15     Month 16     Month 17     Month 18     Month 19     Month 20     Month 21     Month 22     Month 23     Month 24     SUM YEAR 2    Month 25     Month 26     Month 27     Month 28     Month 29     Month 30     Month 31     Month 32     Month 33     Month 34     Month 35     Month 36     SUM YEAR 3    Employees in each dept @ year 3

                                                                          6/1/2012   7/1/2012   8/1/2012   9/1/2012   10/1/2012   11/1/2012   12/1/2012   1/1/2013   2/1/2013   3/1/2013     4/1/2013     5/1/2013                  6/1/2013     7/1/2013     8/1/2013     9/1/2013     10/1/2013    11/1/2013    12/1/2013    1/1/2014     2/1/2014     3/1/2014     4/1/2014     5/1/2014                   6/1/2014     7/1/2014     8/1/2014     9/1/2014     10/1/2014    11/1/2014    12/1/2014    1/1/2015     2/1/2015     3/1/2015     4/1/2015     5/1/2015

                                                                           Year 1     Year 1     Year 1     Year 1     Year 1      Year 1      Year 1      Year 1     Year 1      Year 1       Year 1       Year 1                    Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2                     Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3

Fixed Personnel Costs

Dan Banjo                                                                 $9,500     $9,500     $9,500     $9,500      $9,500      $9,500      $9,500     $9,500     $9,500      $9,500       $9,500       $9,500       $114,000     $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $120,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000                   1

General Manager                                                             $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $90,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $96,000                    1

New Product Development Engineer (Will or Jon)                            $5,500     $5,500     $5,500     $5,500      $5,500      $5,500      $5,500     $5,500     $5,500      $5,500       $5,500       $5,500       $66,000      $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $72,000       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $86,400                    1

Customer Service                                                            $0         $0         $0         $0          $0          $0          $0       $5,000     $5,000      $5,000       $5,000       $5,000       $25,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $180,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $300,000                   4

Design Engineer                                                             $0         $0         $0         $0          $0          $0          $0       $5,000     $5,000      $5,000       $5,000       $5,000       $25,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $120,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $216,000                   3

Marketing and advertising                                                   $0         $0         $0         $0        $1,500      $1,500      $1,500     $1,500     $1,500      $1,500       $1,500       $1,500       $12,000      $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $10,000      $10,000      $10,000      $10,000      $10,000      $71,000       $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000                   2

Sourcing Engineer (Steve V)                                                 $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0          $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0            $0         $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $102,000                   1

Sr. Sales Manager (Tom J)                                                   $0         $0       $9,000     $9,000      $9,000      $9,000      $9,000     $9,000     $9,000      $9,000       $9,000       $9,000       $90,000      $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $108,000      $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $108,000                   1

Jr. Sales Manager (Kevin K)                                                 $0         $0       $6,600     $6,600      $6,600      $6,600      $6,600     $6,600     $6,600      $6,600       $6,600       $6,600       $66,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $144,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $264,000                   3

Office assistant                                                            $0         $0         $0         $0          $0          $0          $0         $0         $0        $2,800       $2,800       $2,800        $8,400      $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $48,000                    1

Supply Chain manager                                                        $0         $0         $0         $0          $0          $0          $0       $6,000     $6,000      $6,000       $6,000       $6,000       $30,000      $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $84,000       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $78,000                    1

Buyer/Planner                                                               $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $204,000                   3

Warehouse Manager                                                           $0         $0         $0         $0          $0          $0        $5,500     $5,500     $5,500      $5,500       $5,500       $5,500       $33,000      $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $72,000       $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $156,000                   2

Warehouse workers                                                           $0         $0         $0         $0          $0          $0          $0       $4,000     $4,000      $4,000       $4,000       $4,000       $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $240,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $720,000                   13

IT Engineer                                                                 $0         $0         $0         $0          $0        $2,000      $2,000     $2,000     $2,000      $2,000       $2,000       $3,000       $15,000      $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $102,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $168,000                   2

Accounting                                                                  $0         $0         $0         $0          $0          $0          $0        $500       $500        $750        $1,000       $1,000        $3,750      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $156,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $276,000                   4

HR administrator                                                            $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $72,000       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $78,000                    1

Employment taxes / Healthcare (State and Federal)                         $4,800     $4,800     $9,792     $9,792     $10,272     $10,912     $12,672     $19,232    $19,232     $20,208      $20,288      $20,608      $162,608     $46,720      $46,720      $46,720      $46,720      $46,720      $46,720      $47,680      $49,920      $49,920      $49,920      $49,920      $49,920      $577,600      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384     $1,012,608

SUM of Personnel Costs (monthly)                                          $19,800    $19,800    $40,392    $40,392    $42,372     $45,012     $52,272     $79,332    $79,332     $83,358      $83,688      $85,008      $670,758    $192,720     $192,720     $192,720     $192,720     $192,720     $192,720     $196,680     $205,920     $205,920     $205,920     $205,920     $205,920     $2,382,600    $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $4,177,008          Total Employees 44

SUM of Personnel Costs (extrapolated yearly)                              $237,600   $237,600   $484,704   $484,704   $508,464    $540,144    $627,264    $951,984   $951,984   $1,000,296   $1,004,256   $1,020,096                $2,312,640   $2,312,640   $2,312,640   $2,312,640   $2,312,640   $2,312,640   $2,360,160   $2,471,040   $2,471,040   $2,471,040   $2,471,040   $2,471,040                 $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008

Fixed and Variable Costs EXCLUDING Personnel

Start up office Dan has now                                               $1,000     $1,000     $1,000     $1,000      $1,000      $1,000        $0         $0         $0          $0           $0           $0          $6,000        $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0            $0

Company offices and small starting warehouse                                $0         $0         $0       $11,000    $11,000     $11,000     $11,000     $11,000    $11,000     $11,000      $11,000      $11,000      $99,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000

Primary warehouse in Denver                                                 $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $300,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $420,000

Utilities monthly                                                          $500       $500       $500       $500       $1,500      $1,500      $1,500      $1,500     $1,500     $1,500       $1,500       $1,500       $14,000      $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $48,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $60,000

General office expenses (phones, fax, copier, internet) yearly             $500       $500       $500       $500        $800        $800       $1,000     $1,000     $1,000      $1,000       $1,000       $1,000        $9,600      $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $36,000       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000

3CAD maintenance fees recurring yearly at 2.5k /each                        $0         $0         $0         $0          $0          $0          $0       $5,000       $0          $0           $0           $0          $5,000        $0           $0           $0           $0           $0           $0           $0         $5,000         $0           $0           $0           $0          $5,000         $0           $0           $0           $0           $0           $0           $0         $7,500         $0           $0           $0           $0          $7,500

Insurance on liability and space, equipment and product sold                $0         $0         $0         $0         $500        $500        $500       $500       $500       $2,000       $2,000       $2,000        $8,500      $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $60,000       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $102,000

Travel international per year @ 4K / week                                 $1,500     $8,000     $8,000     $3,500      $3,500      $2,500      $2,500     $2,500     $3,500      $5,000       $5,000       $5,000       $50,500      $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $60,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $96,000

Domestic travel to sell and launch product                                 $500      $1,500     $1,500     $1,500      $5,000      $5,000      $5,000     $5,000     $5,000      $5,000       $5,000       $5,000       $45,000      $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $96,000       $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $120,000

Samples from suppliers yearly (assumed to be free from CIU)                 $0         $0         $0         $0          $0         $500        $500       $500       $500        $500         $500         $500         $3,500      $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $18,000       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $30,000

Air Freight (lbs. of freight per year @ $4/lb.) (assumed free from CIU)     $0         $0         $0         $0          $0         $500        $500       $500       $500        $500         $500         $500         $3,500      $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $18,000       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $30,000

Ship samples to customer domestically                                       $0         $0         $0         $0        $3,000      $2,000      $1,000     $1,000     $1,000      $1,000       $1,000       $1,000       $11,000      $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $24,000       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000

Legal/Patent work                                                         $1,500     $1,500     $1,500     $1,500      $1,500      $1,500      $1,500     $1,500     $1,500      $1,500       $1,500       $1,500       $18,000      $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $36,000       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $54,000

Outside material tests and analysis                                         $0         $0         $0        $350        $350        $350        $350       $350       $350        $350         $350         $350         $3,150       $350         $350         $350         $350         $350         $350         $350         $350         $350         $350         $350         $350         $4,200       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $18,000

ERP Computer System                                                         $0         $0         $0         $0          $0          $0          $0       $10,000    $10,000     $10,000        $0           $0         $30,000      $10,000      $10,000      $10,000      $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $39,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $24,000

SUM of Fixed & Variable Costs EXCLUDING Personnel (monthly)               $5,500     $13,000    $13,000    $19,850    $28,150     $27,150     $25,350     $40,350    $36,350     $39,350      $29,350      $29,350      $306,750     $79,350      $79,350      $79,350      $70,350      $70,350      $70,350      $70,350      $75,350      $70,350      $70,350      $70,350      $70,350      $876,200      $97,500      $97,500      $97,500      $97,500      $97,500      $97,500      $97,500     $105,000      $97,500      $97,500      $97,500      $97,500     $1,177,500



SUM of Fixed & Variable Costs EXCLUDING Personnel (extrapolated yearly)   $66,000    $156,000   $156,000   $238,200   $337,800    $325,800    $304,200    $484,200   $436,200   $472,200     $352,200     $352,200                  $952,200     $952,200     $952,200     $844,200     $844,200     $844,200     $844,200     $904,200     $844,200     $844,200     $844,200     $844,200                   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,260,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000

Start Up / Growing Costs

Used desks, phone, chairs                                                 $1,500       $0         $0         $0       $10,000      $1,000      $1,000      $250       $250        $250         $250         $250        $14,750      $3,000       $5,000       $1,000         $0           $0           $0           $0           $0           $0           $0           $0           $0          $9,000        $250        $5,000       $1,000        $500        $1,000       $1,000       $1,000       $1,000         $0           $0           $0           $0         $10,750

Computers, high end CAD computers at 4k/ea.                               $6,000     $5,000     $1,500       $0          $0        $5,000      $3,000     $5,000     $2,000        $0           $0           $0         $27,500      $2,500       $2,500       $1,000       $1,000       $1,000       $5,000         $0           $0           $0           $0         $1,000       $1,000       $15,000       $1,000       $2,500       $1,000       $1,000       $1,000       $5,000        $500         $500         $500         $500         $500         $500        $14,500

Solidworks licenses at 7,500/each                                           $0         $0         $0         $0          $0          $0          $0       $7,500     $7,500        $0           $0           $0         $15,000        $0           $0           $0           $0           $0           $0           $0         $7,500         $0           $0           $0           $0          $7,500         $0           $0           $0           $0           $0           $0           $0         $7,500         $0           $0           $0           $0          $7,500

Warehouse shipping equipment                                                $0         $0         $0        $500        $500        $500        $500       $500       $500        $500         $500         $500         $4,500      $10,000      $2,000       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $37,000       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000

Forklifts                                                                   $0         $0         $0       $7,500        $0          $0          $0         $0         $0          $0         $7,500         $0         $15,000        $0           $0         $7,500         $0           $0           $0           $0           $0           $0         $7,500         $0           $0         $15,000         $0           $0         $7,500         $0           $0         $7,500         $0           $0           $0         $7,500         $0           $0         $22,500

Trade shows                                                                 $0         $0         $0         $0          $0        $5,000        $0       $3,500     $3,000      $3,000       $3,000         $0         $17,500        $0           $0         $1,000       $5,000       $5,000       $5,000         $0         $5,000       $3,000       $5,000       $5,000       $3,000       $37,000         $0           $0         $1,000       $5,000       $5,000       $5,000         $0         $5,000       $3,000       $5,000       $5,000       $3,000       $37,000

SUM of Start Up / Growing Costs (monthly)                                 $7,500     $5,000     $1,500     $8,000     $10,500     $11,500      $4,500     $16,750    $13,250     $3,750       $11,250       $750        $94,250      $15,500      $9,500       $13,000      $8,500       $8,500       $12,500      $2,500       $15,000      $5,500       $15,000      $8,500       $6,500       $120,500      $4,750       $11,000      $14,000      $10,000      $10,500      $22,000      $5,000       $17,500      $7,000       $16,500      $9,000       $7,000       $134,250

Monthly Sum of Expenses                                                   $32,800    $37,800    $54,892    $68,242    $81,022     $83,662     $82,122     $136,432   $128,932   $126,458     $124,288     $115,108     $1,071,758   $287,570     $281,570     $285,070     $271,570     $271,570     $275,570     $269,530     $296,270     $281,770     $291,270     $284,770     $282,770     $3,379,300    $450,334     $456,584     $459,584     $455,584     $456,084     $467,584     $450,584     $470,584     $452,584     $462,084     $454,584     $452,584     $5,488,758

Profit / Loss per month

Estimated OE sales                                                          $0         $0         $0         $0       $25,000     $50,000     $75,000     $100,000   $100,000   $125,000     $125,000     $125,000      $725,000    $200,000     $200,000     $200,000     $200,000     $200,000     $200,000     $150,000     $350,000     $350,000     $450,000     $500,000     $550,000     $3,550,000    $650,000     $650,000     $650,000     $650,000     $650,000     $500,000     $500,000     $500,000     $650,000     $650,000     $650,000     $650,000     $7,350,000

Estimated OE Profit (not including OH) 40%                                  $0         $0         $0         $0       $10,000     $20,000     $30,000     $40,000    $40,000     $50,000      $50,000      $50,000      $290,000     $80,000      $80,000      $80,000      $80,000      $80,000      $80,000      $60,000     $140,000     $140,000     $180,000     $200,000     $220,000     $1,420,000    $260,000     $260,000     $260,000     $260,000     $260,000     $200,000     $200,000     $200,000     $260,000     $260,000     $260,000     $260,000     $2,940,000



Estimated log splitter sales                                                $0         $0         $0         $0          $0          $0       $10,000     $10,000    $10,000    $100,000     $300,000     $400,000      $830,000    $600,000     $2,000,000   $2,000,000   $2,000,000   $2,000,000   $400,000     $200,000     $200,000     $200,000     $300,000     $750,000     $1,750,000   $12,400,000   $3,500,000   $4,000,000   $4,000,000   $5,000,000   $4,500,000   $2,000,000   $750,000     $750,000     $750,000     $750,000     $1,250,000   $2,000,000   $29,250,000

Estimated log splitter profit (not including OH) 32%                        $0         $0         $0         $0          $0          $0        $3,200     $3,200     $3,200      $32,000      $96,000     $128,000      $265,600    $192,000     $640,000     $640,000     $640,000     $640,000     $128,000      $64,000      $64,000      $64,000      $96,000     $240,000     $560,000     $3,968,000    $1,120,000   $1,280,000   $1,280,000   $1,600,000   $1,440,000   $640,000     $240,000     $240,000     $240,000     $240,000     $400,000     $640,000     $9,360,000

Estimated PHD sales                                                         $0         $0         $0         $0          $0          $0          $0       $60,000    $80,000    $150,000     $150,000      $90,000      $530,000    $100,000     $100,000     $100,000      $20,000      $20,000      $20,000      $20,000     $125,000     $400,000     $600,000     $600,000     $600,000     $2,705,000    $250,000      $50,000      $50,000      $50,000      $50,000      $50,000      $50,000     $250,000     $750,000     $1,000,000   $1,000,000   $400,000     $3,950,000

Estimated PHD profit (not including OH) 40%                                 $0         $0         $0         $0          $0          $0          $0       $24,000    $32,000     $60,000      $60,000      $36,000      $212,000     $40,000      $40,000      $40,000      $8,000       $8,000       $8,000       $8,000       $50,000     $160,000     $240,000     $240,000     $240,000     $1,082,000    $100,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000     $100,000     $300,000     $400,000     $400,000     $160,000     $1,580,000

Estimated parts and accessories                                             $0         $0         $0         $0          $0          $0          $0       $15,000    $25,000     $75,000      $75,000      $10,000      $200,000     $75,000      $75,000      $75,000      $75,000     $100,000     $250,000     $200,000     $200,000     $500,000     $500,000     $500,000     $500,000     $3,050,000    $750,000     $750,000     $750,000     $750,000     $750,000     $500,000     $500,000     $500,000     $750,000     $750,000     $750,000     $750,000     $8,250,000

Estimated parts and accessories profit (not including OH) 35%               $0         $0         $0         $0          $0          $0          $0       $5,250     $8,750      $26,250      $26,250      $3,500       $70,000      $26,250      $26,250      $26,250      $26,250      $35,000      $87,500      $70,000      $70,000     $175,000     $175,000     $175,000     $175,000     $1,067,500    $262,500     $262,500     $262,500     $262,500     $262,500     $175,000     $175,000     $175,000     $262,500     $262,500     $262,500     $262,500     $2,887,500

Profit on sales per month                                                   $0         $0         $0         $0       $10,000     $20,000     $33,200     $72,450    $83,950    $168,250     $232,250     $217,500      $837,600    $338,250     $786,250     $786,250     $754,250     $763,000     $303,500     $202,000     $324,000     $539,000     $691,000     $855,000     $1,195,000   $7,537,500    $1,742,500   $1,822,500   $1,822,500   $2,142,500   $1,982,500   $1,035,000   $635,000     $715,000     $1,062,500   $1,162,500   $1,322,500   $1,322,500   $16,767,500

Net Profit/Loss for the company                                           -$32,800   -$37,800   -$54,892   -$68,242   -$71,022    -$63,662    -$48,922    -$63,982   -$44,982    $41,792     $107,962     $102,392     -$234,158     $50,680     $504,680     $501,180     $482,680     $491,430      $27,930     -$67,530      $27,730     $257,230     $399,730     $570,230     $912,230     $4,158,200    $1,292,166   $1,365,916   $1,362,916   $1,686,916   $1,526,416   $567,416     $184,416     $244,416     $609,916     $700,416     $867,916     $869,916     $11,278,742




Yearly Revenue for the Company                                                                                                                                                                                         $2,285,000                                                                                                                                                               $21,705,000                                                                                                                                                               $48,800,000

Profit as a % of sales                                                                                                                                                                                                   -10.2%                                                                                                                                                                   19.2%                                                                                                                                                                     23.1%



Amount Mr Li would need to wire Monthly                                   $33,000    $38,000    $55,000    $69,000    $71,000     $64,000     $49,000     $64,000    $45,000     $20,000      $20,000      $20,000      $548,000       $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0                         $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0
              Case:19-01282-MER Doc#:1-2 Filed:10/09/19           Entered:10/09/19 13:29:05 Page25 of 153



 Financial Analysis – Yearly Revenue
                                                   Yearly revenue
$50,000,000

$45,000,000

$40,000,000

$35,000,000

$30,000,000

$25,000,000

$20,000,000

$15,000,000

$10,000,000

 $5,000,000


        $0
                           Year 1                                Year 2                                Year 3

                   Yearly Revenue (15%)   Yearly Revenue (25%)   Yearly Revenue (50%)   Yearly Revenue (75%)
    Case:19-01282-MER Doc#:1-2 Filed:10/09/19     Entered:10/09/19 13:29:05 Page26 of 153



Financial Analysis – Profit Yearly
                                       Profit Yearly
$13,000,000



$11,000,000



 $9,000,000



 $7,000,000                                                                          Profit yearly (15%)
                                                                                     Profit yearly (25%)
                                                                                     Profit yearly (50%)
 $5,000,000                                                                          Profit yearly (75%)



 $3,000,000



 $1,000,000


                   Year 1                Year 2                    Year 3
 -$1,000,000
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19                         Entered:10/09/19 13:29:05 Page27 of 153



Financial Analysis – Profit as % of Sales
                                              Profit as a % of Sales Yearly
  25.00%


  20.00%


  15.00%


  10.00%


   5.00%


   0.00%
                              Year 1                                      Year 2                                    Year 3

   -5.00%


  -10.00%


  -15.00%

            Profit as a % of sales (15%)   Profit as a % of sales (25%)     Profit as a % of sales (50%)   Profit as a % of sales (75%)
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page28 of 153


Financial Analysis – Sales by Category
                                        (75% model)
$30,000,000




$25,000,000




$20,000,000


                                                                                OE Sales (75%)

$15,000,000                                                                     Log Splitter Sales (75%)
                                                                                Post Hole Diggers (75%)
                                                                                Parts and Accessories (75%)

$10,000,000




 $5,000,000




        $0
                    Year 1              Year 2                 Year 3
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page29 of 153



Financial Analysis – Employees in the USA
50


45


40


35


30

                                                                                                                     Year 1
25
                                                                                                                     Year 2
                                                                                                                     Year 3
20


15


10


 5


 0
     Number of employees (15%)   Number of employees (25%)   Number of employees (50%)   Number of employees (75%)
                  Case:19-01282-MER Doc#:1-2 Filed:10/09/19               Entered:10/09/19 13:29:05 Page30 of 153

        Financial Analysis – Amount of Mr Li’s
           investment by month and yearly
    •     Amount Mr Li. invests each month is almost independent of the scenario modeled for the first 12 months.
    •     After 12 months the company should operate on its own without financial assistance.

$80,000

$70,000                                             Amount Mr Li
                                                                           Amount Mr Li would need to invest in
                                                    would need to                   total for year 1
$60,000                                             wire (15%)
                                                                    $560,000
                                                    Amount Mr Li    $550,000
$50,000                                             would need to   $540,000
                                                    wire (25%)      $530,000
$40,000                                                             $520,000
                                                    Amount Mr Li    $510,000
                                                    would need to   $500,000
$30,000                                                                                                                              Year 1
                                                    wire (50%)      $490,000
                                                                    $480,000
$20,000                                             Amount Mr Li    $470,000
                                                    would need to   $460,000
$10,000                                             wire (75%)
                                                                               Amount Mr Li Amount Mr Li Amount Mr Li Amount Mr Li
                                                                               would invest would invest would invest would invest
    $0                                                                           (15%)        (25%)        (50%)        (75%)
          1   2   3   4   5   6   7   8   9   10 11 12
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page31 of 153



                     Financial Summary
•   This analysis was very conservative.
•   Using the 50% to 75% models this company could generate $35 to $50 million /
    year in revenue after 36 months with profits of up to $12 million per year. For
    reference SpeeCo made $15 million on $90 million in revenue.
•   Company is profitable at month 11.
•   Year 2 profit could be $4.2 million, Year 3 profit almost $12 million. (EBITA)
•   Mr. Li’s investment is nearly the same for the first 12 months regardless of the
    15%, 25%, 50%, or 75% scenario.
•   Mr. Li’s total investment in the US business would be about $500k over twelve
    months. This excludes investment on his end and investment on inventory.
•   Recommend following the 50% business model with hopes of achieving the 75%
    business model results.
          Case:19-01282-MER Doc#:1-2 Filed:10/09/19        Entered:10/09/19 13:29:05 Page32 of 153



             22 Ton Log Splitter Design
•   Models are 75% done.
•   Will have drawings complete by mid-June.
•   Travel to China in July and August to begin builds.
•   Build 15 container loads, 1050 units for the fall of 2012.
•   Arrive in Colorado by October 1st, 2012.
•   Estimated volume of 35,000 units in 36 months.
•   3 other log splitter models will launch in 2013.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page33 of 153



                               Sales goals
• Sell 1,000 – 1,500 splitters in fall of 2012.
• Sell 1,000 Post Hole Diggers in the Spring of 2013.
• Really push hard to sell 15,000 Splitters in 2013.
   – Need one large customer to make this happen: TSC, Home Depot, etc.

• Start selling parts and accessories in 2013.
   – Add larger warehouse in 2013 as required.

• Start selling OE in 2012, as soon as this fall.
• Mr. Li will need to support first shipments of inventory until
  the company is profitable.
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19     Entered:10/09/19 13:29:05 Page34 of 153



             Company Name and Brand
• Company name:
   –   Four letter domain name purchased
   –   www.irva.com
   –   Named after my grandfather and mother
         •   Irving and IrvaJean




• Brand logo:
   –   Developing other brands as well
   –   This will be the first brand for diggers and
       splitter
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page35 of 153



                     Items Completed
• Models for 22 ton Log Splitter 75% complete.
• Patent Lawyer retainer paid, ready to file patents. Need letter
  drafted to avoid conflict with Blount.
• Business Lawyer retainer paid.
• Accountants will start in October.
• 3 high speed computers and CAD licenses paid for.
  Installation of software complete.
• Paid for first set of drawings.
          Case:19-01282-MER Doc#:1-2 Filed:10/09/19        Entered:10/09/19 13:29:05 Page36 of 153



                                         Timeline
•   Start transferring money in June
     –   Use private accounts until October
     –   Officially do company to company transfers in October.
•   Add Mr Li as co-owner in October
     –   Determine ownership of all employees after 24 months
•   Hire Engineer and Sales people in June once Mr. Li approves the plan.
     –   Tom Jereb is going to quit SpeeCo and will join our team after 1 year.
     –   Need 1 more sales guy to start in June/July.
     –   Hire 1 engineer in June.
•   Sign lease for new building starting in August (R&D and small starter warehouse).
•   Source the ERP computer system and warehouse system for inventory. Need IT person for
    this.
•   Follow the timeline and the fiscal analysis for the 50% model on the spreadsheet provided.
•   This outlines support needed by Mr Li. It also shows when we will make key hires for the
    company and what we will be spending the money on. All of the details for what we will
    spend money on are on this document.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page37 of 153



                       Suggested Titles
•   Mr Li: Principal Owner and President of Chinese Operations
•   Dan: President of US Operations (minority owner)
•   LiShan: Head of Logistics and Quality (minority owner)
•   Steve: VP of Sourcing
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page38 of 153



                  Company Structure
• I will have an international business lawyer draft an
  agreement that will create an entity that will take effect in
  October. This will take several months to structure. I will
  work with the founders to make sure we all agree on the
  structure.
• It will be a US based company and Mr. Li will be the primary
  owner.
• As discussed Mr Li and Dan will determine ownership
  percentages of all founding employees after 24 months.
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page39 of 153



                          Responsibilities
•   Mr. Li in China
     – All manufacturing and assembly
     – Quality Control
     – Shipping of direct import product
     – Financing of company in the US

•   LiShan in China
      – Sourcing of additional components
      – Translations
      – Banking and PO processing
      – Shipping and Receiving

•   Dan in the USA
     – Setting up the company
     – Design and Engineering
     – Sales and Marketing
     – Warehousing and Inventory
     – Legal and Human Resources
     – Financial and Accounting
     – Customer Service and Warranty Satisfaction
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page40 of 153



                                     To do
• Get Mr. Li’s approval and start working on this
  project full time.
• Transfer money.
• Make job offers.
• Follow the timeline on the spreadsheet.

• Have fun….make money!!
   Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page41 of 153



                    Project: IRVA Tool

New Product Development (NPD) and Direct Import
              (DI) Initiative for CIU


3 Year Project Proposal with Financial
               Analysis

                                 5/28/2012
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page42 of 153



                                  Contents
•   Deliverables
•   Fiscal analysis
•   Timeline
•   Summary
•   Next Steps
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page43 of 153



                           Deliverables
• After Mr Li’s trip to Colorado Dan agreed to:
  – Perform a financial analysis of different options
    and present them to Mr Li
  – Recommend a course of action
  – Create a timeline with goals and objectives
  – Update on what has been done and what needs to
    be done
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page44 of 153



                    Financial Analysis
• Projected 4 scenarios
  1. What happens if we are 15% the size of SpeeCo
     in 3 years.
  2. What happens if we are 25% the size of SpeeCo
     in 3 years.
  3. What happens if we are 50% the size of SpeeCo
     in 3 years.
  4. What happens if we are 75% the size of SpeeCo
     in 3 years.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page45 of 153



                    Financial Analysis
• For each scenario projected the following:
  – # of employees and salary's
  – Revenue on a monthly and yearly basis
  – Profit on a monthly and yearly basis
  – Costs associated with growth
  – Fixed and variable costs
  – Profit as a percentage of sales
  – How much Mr Li would need to invest monthly
    until the company supported itself
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page46 of 153



                      Financial Analysis
• For purposes of this analysis 4 categories were
  created:
  1.    Log Splitters
  2.    Post Hole Diggers
  3.    OE Parts
  4.    Parts and Accessories (fencing, gates, etc.)
    Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page47 of 153



                   Items Completed
• Drawings for 22 ton Post Hole Digger 70%
  complete
• Patent Lawyer retainer paid
• Business Lawyer retainer paid
• Accountants will start in October
• 3 high speed computers and CAD licenses paid
  for. Installation of software complete.
• Paid for first set of drawings
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page48 of 153



                                To do
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page49 of 153



                                Timeline
• Start transferring money in June
  – Use private accounts until October
• Add Mr Li as co-owner in October
  – Determine ownership of all employees after 24
    months
• Hire Engineer and Sales people in June once Mr.
  Li approves the plan
• Sign lease for new building starting in August
  (R&D and small starter warehouse)
• Source the ERP computer system and warehouse
  system for inventory
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page50 of 153



                     Suggested Titles
• Mr Li: Principal Owner and President of
  Chinese Operations
• Dan: President of US Operations (minority
  owner)
• LiShan: Head of Logistics and Quality (minority
  owner)
• Steve: VP of Sourcing
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page51 of 153



                 Company Structure
• I will have an international business lawyer
  draft an agreement that will create an entity
  that will take effect in October.
• It will be a US based company and Mr Li will
  be the primary owner.
• As discussed Mr Li and Dan will determine
  ownership percentages of all founding
  employees after 24 months.
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page52 of 153



                       Responsibilities
• Mr Li in China
  –   All manufacturing and assembly
  –   Quality Control
  –   Shipping of direct import product
  –   Financing of company in the US
• LiShan in China
  –   Sourcing of additional components
  –   Translations
  –   Banking and PO processing
  –   Shipping and Receiving
    Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page53 of 153



                     Responsibilities
Dan in USA
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page54 of 153



 Update Long Term Blount Plan for CIU
• Blount wants to develop and improve CIU in the short term.
  They are investing a lot of time and money to do this now.
• Long term, over the next few years, CIU will probably lose
  most of the SpeeCo business.
• Blounts plan is to build a manufacturing facility in Suzhou in
  a trade free zone.
• Log Splitters will be assembled there or in KC.
• The next generation SpeedPro will be made in the USA and
  partially sourced in the USA.
• Blount does not have a long term commitment to CIU, in
  fact it is our belief that they want “out” as soon as possible.
• No loyalty to anyone, lots of over head.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page55 of 153

 Update Long Term Blount Plan for CZ
               Office
• Over the next year as the Suzhou office gets
  up and running the CZ office will probably be
  closed.
• The Blount supply team has no respect for
  LiShan or the CZ office employees.
• They would rather build their own office with
  their own people.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page56 of 153



             Plans to leave SpeeCo
• Dan will leave SpeeCo to work part time on a
  consulting job for another company April 2nd.
• Steve would like to leave at this same time if
  we can get some of the projects supported by
  Mr Li.
• Dan and Steve would like to partner with CIU
  on several projects which are shown later in
  this presentation.
        Project#1: Short Term Cost
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page57 of 153



      Adjustments & Plans w/ Blount
• DO NOT sign anything that Blount has given CIU.
• Adjust prices to Blount up 5-10% effective May 1st. Dan and
  Steve can review the parts to move up.
• This will result in $2 to $3 million more profit for CIU. Use
  some of this money to invest on other projects.
• Keep accepting the “help” from Blount. Take their
  suggestions seriously as some of them will really help make
  CIU a better facility.
• Do not do anything to stop flowing parts or product to
  Blount. Keep this business running as usual, just know that
  they do not have your best interest in mind.
• Do not take on any new projects with Blount, have
  Steve/Dan sell these directly for CIU.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page58 of 153

Project#2: Develop product directly for
                 CIU
• Steve / Dan would like to partner with CIU to
  develop product directly for the US market.
• Develop Log Splitters first.
• Share development costs with Mr Li.
    Project#3: Give CIU non-SpeeCo
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page59 of 153



                business
• Company Dan is going to consult with will
  want to visit CIU in May.
• Dan will be giving CIU many new parts to
  quote.
• Opportunity to assemble whole goods for this
  company in a separate factory.
• Could be $1 to $5 million of business for CIU.
• No benefit for Dan.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page60 of 153



     Project #5 – 22 Ton Log Splitter
• Private label and develop direct.
• Patented design exclusive for TSC.
• Conform to new EPA regulations.
• Savings to TSC $180 per unit. Estimated total
  potential volume 26,000/year based on 2011
  sales.
• $4.7 million savings per year.
• Option #1
    – Start project at month 13
    – Launch the project at month 24
    – Ramp to full volume at month 36
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page61 of 153




                 Project: IRVA Tool




          3 Year Proposal with Financial Analysis


                               Daniel Banjo
                                5/28/2012
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page62 of 153



                                  Contents
•   Deliverables
•   Fiscal analysis
•   Timeline
•   Summary
•   Next Steps
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page63 of 153



                            Deliverables
• After Mr Li’s trip to Colorado Dan agreed to:
   – Perform a financial analysis of different options and
     present them to Mr Li and the founding members.
   – Recommend a course of action.
   – Create a timeline with goals and objectives.
   – Update on what has been done and what needs to be
     done.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page64 of 153



                      Financial Analysis
• Projected 4 scenarios
  1.    What happens if we grow to 15% the size of SpeeCo in 3 years.
  2.    What happens if we grow to 25% the size of SpeeCo in 3 years.
  3.    What happens if we grow to 50% the size of SpeeCo in 3 years.
  4.    What happens if we grow to 75% the size of SpeeCo in 3 years.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page65 of 153



                      Financial Analysis
• For each scenario projected the following:
   –   # of employees and salary's
   –   Revenue on a monthly and yearly basis
   –   Profit on a monthly and yearly basis
   –   Costs associated with growth
   –   Fixed and variable costs
   –   Profit as a percentage of sales
   –   How much Mr Li would need to invest monthly until the
       company supported itself
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page66 of 153



                       Financial Analysis
• For purposes of this analysis 4 categories were
  created:
   1.    Log Splitters
   2.    Post Hole Diggers
   3.    OE Parts
   4.    Parts and Accessories (fencing, gates, etc.)
                                                                           Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                                                                                                                                                                                  Entered:10/09/19 13:29:05 Page67 of 153



                                                                             Financial Analysis - scenario
                         •                               See spreadsheet for details of the 15%, 25%, 50%, and 75% projections
                         •                               Spreadsheet details: hiring, sales, expenses, profits, etc. all by month for the first 36 months.

                                                                          Month 1    Month 2    Month 3    Month 4    Month 5     Month 6     Month 7     Month 8    Month 9    Month 10     Month 11     Month 12     SUM YEAR 1   Month 13     Month 14     Month 15     Month 16     Month 17     Month 18     Month 19     Month 20     Month 21     Month 22     Month 23     Month 24     SUM YEAR 2    Month 25     Month 26     Month 27     Month 28     Month 29     Month 30     Month 31     Month 32     Month 33     Month 34     Month 35     Month 36     SUM YEAR 3    Employees in each dept @ year 3

                                                                          6/1/2012   7/1/2012   8/1/2012   9/1/2012   10/1/2012   11/1/2012   12/1/2012   1/1/2013   2/1/2013   3/1/2013     4/1/2013     5/1/2013                  6/1/2013     7/1/2013     8/1/2013     9/1/2013     10/1/2013    11/1/2013    12/1/2013    1/1/2014     2/1/2014     3/1/2014     4/1/2014     5/1/2014                   6/1/2014     7/1/2014     8/1/2014     9/1/2014     10/1/2014    11/1/2014    12/1/2014    1/1/2015     2/1/2015     3/1/2015     4/1/2015     5/1/2015

                                                                           Year 1     Year 1     Year 1     Year 1     Year 1      Year 1      Year 1      Year 1     Year 1      Year 1       Year 1       Year 1                    Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2       Year 2                     Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3       Year 3

Fixed Personnel Costs

Dan Banjo                                                                 $9,500     $9,500     $9,500     $9,500      $9,500      $9,500      $9,500     $9,500     $9,500      $9,500       $9,500       $9,500       $114,000     $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $120,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000                   1

General Manager                                                             $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $7,500       $90,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $96,000                    1

New Product Development Engineer (Will or Jon)                            $5,500     $5,500     $5,500     $5,500      $5,500      $5,500      $5,500     $5,500     $5,500      $5,500       $5,500       $5,500       $66,000      $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $72,000       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $7,200       $86,400                    1

Customer Service                                                            $0         $0         $0         $0          $0          $0          $0       $5,000     $5,000      $5,000       $5,000       $5,000       $25,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $15,000      $180,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $300,000                   4

Design Engineer                                                             $0         $0         $0         $0          $0          $0          $0       $5,000     $5,000      $5,000       $5,000       $5,000       $25,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $120,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $18,000      $216,000                   3

Marketing and advertising                                                   $0         $0         $0         $0        $1,500      $1,500      $1,500     $1,500     $1,500      $1,500       $1,500       $1,500       $12,000      $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $10,000      $10,000      $10,000      $10,000      $10,000      $71,000       $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000                   2

Sourcing Engineer (Steve V)                                                 $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0          $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0            $0         $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $102,000                   1

Sr. Sales Manager (Tom J)                                                   $0         $0       $9,000     $9,000      $9,000      $9,000      $9,000     $9,000     $9,000      $9,000       $9,000       $9,000       $90,000      $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $108,000      $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $9,000       $108,000                   1

Jr. Sales Manager (Kevin K)                                                 $0         $0       $6,600     $6,600      $6,600      $6,600      $6,600     $6,600     $6,600      $6,600       $6,600       $6,600       $66,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $12,000      $144,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $22,000      $264,000                   3

Office assistant                                                            $0         $0         $0         $0          $0          $0          $0         $0         $0        $2,800       $2,800       $2,800        $8,400      $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $48,000                    1

Supply Chain manager                                                        $0         $0         $0         $0          $0          $0          $0       $6,000     $6,000      $6,000       $6,000       $6,000       $30,000      $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $84,000       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $78,000                    1

Buyer/Planner                                                               $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $17,000      $204,000                   3

Warehouse Manager                                                           $0         $0         $0         $0          $0          $0        $5,500     $5,500     $5,500      $5,500       $5,500       $5,500       $33,000      $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $72,000       $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $156,000                   2

Warehouse workers                                                           $0         $0         $0         $0          $0          $0          $0       $4,000     $4,000      $4,000       $4,000       $4,000       $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000      $240,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $60,000      $720,000                   13

IT Engineer                                                                 $0         $0         $0         $0          $0        $2,000      $2,000     $2,000     $2,000      $2,000       $2,000       $3,000       $15,000      $7,000       $7,000       $7,000       $7,000       $7,000       $7,000       $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $102,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $14,000      $168,000                   2

Accounting                                                                  $0         $0         $0         $0          $0          $0          $0        $500       $500        $750        $1,000       $1,000        $3,750      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $13,000      $156,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $23,000      $276,000                   4

HR administrator                                                            $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $6,000       $72,000       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $6,500       $78,000                    1

Employment taxes / Healthcare (State and Federal)                         $4,800     $4,800     $9,792     $9,792     $10,272     $10,912     $12,672     $19,232    $19,232     $20,208      $20,288      $20,608      $162,608     $46,720      $46,720      $46,720      $46,720      $46,720      $46,720      $47,680      $49,920      $49,920      $49,920      $49,920      $49,920      $577,600      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384      $84,384     $1,012,608

SUM of Personnel Costs (monthly)                                          $19,800    $19,800    $40,392    $40,392    $42,372     $45,012     $52,272     $79,332    $79,332     $83,358      $83,688      $85,008      $670,758    $192,720     $192,720     $192,720     $192,720     $192,720     $192,720     $196,680     $205,920     $205,920     $205,920     $205,920     $205,920     $2,382,600    $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $348,084     $4,177,008          Total Employees 44

SUM of Personnel Costs (extrapolated yearly)                              $237,600   $237,600   $484,704   $484,704   $508,464    $540,144    $627,264    $951,984   $951,984   $1,000,296   $1,004,256   $1,020,096                $2,312,640   $2,312,640   $2,312,640   $2,312,640   $2,312,640   $2,312,640   $2,360,160   $2,471,040   $2,471,040   $2,471,040   $2,471,040   $2,471,040                 $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008   $4,177,008

Fixed and Variable Costs EXCLUDING Personnel

Start up office Dan has now                                               $1,000     $1,000     $1,000     $1,000      $1,000      $1,000        $0         $0         $0          $0           $0           $0          $6,000        $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0            $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0            $0

Company offices and small starting warehouse                                $0         $0         $0       $11,000    $11,000     $11,000     $11,000     $11,000    $11,000     $11,000      $11,000      $11,000      $99,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $11,000      $132,000

Primary warehouse in Denver                                                 $0         $0         $0         $0          $0          $0          $0         $0         $0          $0           $0           $0            $0        $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $25,000      $300,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $35,000      $420,000

Utilities monthly                                                          $500       $500       $500       $500       $1,500      $1,500      $1,500      $1,500     $1,500     $1,500       $1,500       $1,500       $14,000      $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $4,000       $48,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $60,000

General office expenses (phones, fax, copier, internet) yearly             $500       $500       $500       $500        $800        $800       $1,000     $1,000     $1,000      $1,000       $1,000       $1,000        $9,600      $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $36,000       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000

3CAD maintenance fees recurring yearly at 2.5k /each                        $0         $0         $0         $0          $0          $0          $0       $5,000       $0          $0           $0           $0          $5,000        $0           $0           $0           $0           $0           $0           $0         $5,000         $0           $0           $0           $0          $5,000         $0           $0           $0           $0           $0           $0           $0         $7,500         $0           $0           $0           $0          $7,500

Insurance on liability and space, equipment and product sold                $0         $0         $0         $0         $500        $500        $500       $500       $500       $2,000       $2,000       $2,000        $8,500      $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $60,000       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $8,500       $102,000

Travel international per year @ 4K / week                                 $1,500     $8,000     $8,000     $3,500      $3,500      $2,500      $2,500     $2,500     $3,500      $5,000       $5,000       $5,000       $50,500      $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $5,000       $60,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $96,000

Domestic travel to sell and launch product                                 $500      $1,500     $1,500     $1,500      $5,000      $5,000      $5,000     $5,000     $5,000      $5,000       $5,000       $5,000       $45,000      $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $8,000       $96,000       $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $10,000      $120,000

Samples from suppliers yearly (assumed to be free from CIU)                 $0         $0         $0         $0          $0         $500        $500       $500       $500        $500         $500         $500         $3,500      $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $18,000       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $30,000

Air Freight (lbs. of freight per year @ $4/lb.) (assumed free from CIU)     $0         $0         $0         $0          $0         $500        $500       $500       $500        $500         $500         $500         $3,500      $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $18,000       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $30,000

Ship samples to customer domestically                                       $0         $0         $0         $0        $3,000      $2,000      $1,000     $1,000     $1,000      $1,000       $1,000       $1,000       $11,000      $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $24,000       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000

Legal/Patent work                                                         $1,500     $1,500     $1,500     $1,500      $1,500      $1,500      $1,500     $1,500     $1,500      $1,500       $1,500       $1,500       $18,000      $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $3,000       $36,000       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $4,500       $54,000

Outside material tests and analysis                                         $0         $0         $0        $350        $350        $350        $350       $350       $350        $350         $350         $350         $3,150       $350         $350         $350         $350         $350         $350         $350         $350         $350         $350         $350         $350         $4,200       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $1,500       $18,000

ERP Computer System                                                         $0         $0         $0         $0          $0          $0          $0       $10,000    $10,000     $10,000        $0           $0         $30,000      $10,000      $10,000      $10,000      $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $1,000       $39,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $2,000       $24,000

SUM of Fixed & Variable Costs EXCLUDING Personnel (monthly)               $5,500     $13,000    $13,000    $19,850    $28,150     $27,150     $25,350     $40,350    $36,350     $39,350      $29,350      $29,350      $306,750     $79,350      $79,350      $79,350      $70,350      $70,350      $70,350      $70,350      $75,350      $70,350      $70,350      $70,350      $70,350      $876,200      $97,500      $97,500      $97,500      $97,500      $97,500      $97,500      $97,500     $105,000      $97,500      $97,500      $97,500      $97,500     $1,177,500



SUM of Fixed & Variable Costs EXCLUDING Personnel (extrapolated yearly)   $66,000    $156,000   $156,000   $238,200   $337,800    $325,800    $304,200    $484,200   $436,200   $472,200     $352,200     $352,200                  $952,200     $952,200     $952,200     $844,200     $844,200     $844,200     $844,200     $904,200     $844,200     $844,200     $844,200     $844,200                   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000   $1,260,000   $1,170,000   $1,170,000   $1,170,000   $1,170,000

Start Up / Growing Costs

Used desks, phone, chairs                                                 $1,500       $0         $0         $0       $10,000      $1,000      $1,000      $250       $250        $250         $250         $250        $14,750      $3,000       $5,000       $1,000         $0           $0           $0           $0           $0           $0           $0           $0           $0          $9,000        $250        $5,000       $1,000        $500        $1,000       $1,000       $1,000       $1,000         $0           $0           $0           $0         $10,750

Computers, high end CAD computers at 4k/ea.                               $6,000     $5,000     $1,500       $0          $0        $5,000      $3,000     $5,000     $2,000        $0           $0           $0         $27,500      $2,500       $2,500       $1,000       $1,000       $1,000       $5,000         $0           $0           $0           $0         $1,000       $1,000       $15,000       $1,000       $2,500       $1,000       $1,000       $1,000       $5,000        $500         $500         $500         $500         $500         $500        $14,500

Solidworks licenses at 7,500/each                                           $0         $0         $0         $0          $0          $0          $0       $7,500     $7,500        $0           $0           $0         $15,000        $0           $0           $0           $0           $0           $0           $0         $7,500         $0           $0           $0           $0          $7,500         $0           $0           $0           $0           $0           $0           $0         $7,500         $0           $0           $0           $0          $7,500

Warehouse shipping equipment                                                $0         $0         $0        $500        $500        $500        $500       $500       $500        $500         $500         $500         $4,500      $10,000      $2,000       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $2,500       $37,000       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $3,500       $42,000

Forklifts                                                                   $0         $0         $0       $7,500        $0          $0          $0         $0         $0          $0         $7,500         $0         $15,000        $0           $0         $7,500         $0           $0           $0           $0           $0           $0         $7,500         $0           $0         $15,000         $0           $0         $7,500         $0           $0         $7,500         $0           $0           $0         $7,500         $0           $0         $22,500

Trade shows                                                                 $0         $0         $0         $0          $0        $5,000        $0       $3,500     $3,000      $3,000       $3,000         $0         $17,500        $0           $0         $1,000       $5,000       $5,000       $5,000         $0         $5,000       $3,000       $5,000       $5,000       $3,000       $37,000         $0           $0         $1,000       $5,000       $5,000       $5,000         $0         $5,000       $3,000       $5,000       $5,000       $3,000       $37,000

SUM of Start Up / Growing Costs (monthly)                                 $7,500     $5,000     $1,500     $8,000     $10,500     $11,500      $4,500     $16,750    $13,250     $3,750       $11,250       $750        $94,250      $15,500      $9,500       $13,000      $8,500       $8,500       $12,500      $2,500       $15,000      $5,500       $15,000      $8,500       $6,500       $120,500      $4,750       $11,000      $14,000      $10,000      $10,500      $22,000      $5,000       $17,500      $7,000       $16,500      $9,000       $7,000       $134,250

Monthly Sum of Expenses                                                   $32,800    $37,800    $54,892    $68,242    $81,022     $83,662     $82,122     $136,432   $128,932   $126,458     $124,288     $115,108     $1,071,758   $287,570     $281,570     $285,070     $271,570     $271,570     $275,570     $269,530     $296,270     $281,770     $291,270     $284,770     $282,770     $3,379,300    $450,334     $456,584     $459,584     $455,584     $456,084     $467,584     $450,584     $470,584     $452,584     $462,084     $454,584     $452,584     $5,488,758

Profit / Loss per month

Estimated OE sales                                                          $0         $0         $0         $0       $25,000     $50,000     $75,000     $100,000   $100,000   $125,000     $125,000     $125,000      $725,000    $200,000     $200,000     $200,000     $200,000     $200,000     $200,000     $150,000     $350,000     $350,000     $450,000     $500,000     $550,000     $3,550,000    $650,000     $650,000     $650,000     $650,000     $650,000     $500,000     $500,000     $500,000     $650,000     $650,000     $650,000     $650,000     $7,350,000

Estimated OE Profit (not including OH) 40%                                  $0         $0         $0         $0       $10,000     $20,000     $30,000     $40,000    $40,000     $50,000      $50,000      $50,000      $290,000     $80,000      $80,000      $80,000      $80,000      $80,000      $80,000      $60,000     $140,000     $140,000     $180,000     $200,000     $220,000     $1,420,000    $260,000     $260,000     $260,000     $260,000     $260,000     $200,000     $200,000     $200,000     $260,000     $260,000     $260,000     $260,000     $2,940,000



Estimated log splitter sales                                                $0         $0         $0         $0          $0          $0       $10,000     $10,000    $10,000    $100,000     $300,000     $400,000      $830,000    $600,000     $2,000,000   $2,000,000   $2,000,000   $2,000,000   $400,000     $200,000     $200,000     $200,000     $300,000     $750,000     $1,750,000   $12,400,000   $3,500,000   $4,000,000   $4,000,000   $5,000,000   $4,500,000   $2,000,000   $750,000     $750,000     $750,000     $750,000     $1,250,000   $2,000,000   $29,250,000

Estimated log splitter profit (not including OH) 32%                        $0         $0         $0         $0          $0          $0        $3,200     $3,200     $3,200      $32,000      $96,000     $128,000      $265,600    $192,000     $640,000     $640,000     $640,000     $640,000     $128,000      $64,000      $64,000      $64,000      $96,000     $240,000     $560,000     $3,968,000    $1,120,000   $1,280,000   $1,280,000   $1,600,000   $1,440,000   $640,000     $240,000     $240,000     $240,000     $240,000     $400,000     $640,000     $9,360,000

Estimated PHD sales                                                         $0         $0         $0         $0          $0          $0          $0       $60,000    $80,000    $150,000     $150,000      $90,000      $530,000    $100,000     $100,000     $100,000      $20,000      $20,000      $20,000      $20,000     $125,000     $400,000     $600,000     $600,000     $600,000     $2,705,000    $250,000      $50,000      $50,000      $50,000      $50,000      $50,000      $50,000     $250,000     $750,000     $1,000,000   $1,000,000   $400,000     $3,950,000

Estimated PHD profit (not including OH) 40%                                 $0         $0         $0         $0          $0          $0          $0       $24,000    $32,000     $60,000      $60,000      $36,000      $212,000     $40,000      $40,000      $40,000      $8,000       $8,000       $8,000       $8,000       $50,000     $160,000     $240,000     $240,000     $240,000     $1,082,000    $100,000      $20,000      $20,000      $20,000      $20,000      $20,000      $20,000     $100,000     $300,000     $400,000     $400,000     $160,000     $1,580,000

Estimated parts and accessories                                             $0         $0         $0         $0          $0          $0          $0       $15,000    $25,000     $75,000      $75,000      $10,000      $200,000     $75,000      $75,000      $75,000      $75,000     $100,000     $250,000     $200,000     $200,000     $500,000     $500,000     $500,000     $500,000     $3,050,000    $750,000     $750,000     $750,000     $750,000     $750,000     $500,000     $500,000     $500,000     $750,000     $750,000     $750,000     $750,000     $8,250,000

Estimated parts and accessories profit (not including OH) 35%               $0         $0         $0         $0          $0          $0          $0       $5,250     $8,750      $26,250      $26,250      $3,500       $70,000      $26,250      $26,250      $26,250      $26,250      $35,000      $87,500      $70,000      $70,000     $175,000     $175,000     $175,000     $175,000     $1,067,500    $262,500     $262,500     $262,500     $262,500     $262,500     $175,000     $175,000     $175,000     $262,500     $262,500     $262,500     $262,500     $2,887,500

Profit on sales per month                                                   $0         $0         $0         $0       $10,000     $20,000     $33,200     $72,450    $83,950    $168,250     $232,250     $217,500      $837,600    $338,250     $786,250     $786,250     $754,250     $763,000     $303,500     $202,000     $324,000     $539,000     $691,000     $855,000     $1,195,000   $7,537,500    $1,742,500   $1,822,500   $1,822,500   $2,142,500   $1,982,500   $1,035,000   $635,000     $715,000     $1,062,500   $1,162,500   $1,322,500   $1,322,500   $16,767,500

Net Profit/Loss for the company                                           -$32,800   -$37,800   -$54,892   -$68,242   -$71,022    -$63,662    -$48,922    -$63,982   -$44,982    $41,792     $107,962     $102,392     -$234,158     $50,680     $504,680     $501,180     $482,680     $491,430      $27,930     -$67,530      $27,730     $257,230     $399,730     $570,230     $912,230     $4,158,200    $1,292,166   $1,365,916   $1,362,916   $1,686,916   $1,526,416   $567,416     $184,416     $244,416     $609,916     $700,416     $867,916     $869,916     $11,278,742




Yearly Revenue for the Company                                                                                                                                                                                         $2,285,000                                                                                                                                                               $21,705,000                                                                                                                                                               $48,800,000

Profit as a % of sales                                                                                                                                                                                                   -10.2%                                                                                                                                                                   19.2%                                                                                                                                                                     23.1%



Amount Mr Li would need to wire Monthly                                   $33,000    $38,000    $55,000    $69,000    $71,000     $64,000     $49,000     $64,000    $45,000     $20,000      $20,000      $20,000      $548,000       $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0                         $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0           $0
              Case:19-01282-MER Doc#:1-2 Filed:10/09/19           Entered:10/09/19 13:29:05 Page68 of 153



 Financial Analysis – Yearly Revenue
                                                   Yearly revenue
$50,000,000

$45,000,000

$40,000,000

$35,000,000

$30,000,000

$25,000,000

$20,000,000

$15,000,000

$10,000,000

 $5,000,000


        $0
                           Year 1                                Year 2                                Year 3

                   Yearly Revenue (15%)   Yearly Revenue (25%)   Yearly Revenue (50%)   Yearly Revenue (75%)
    Case:19-01282-MER Doc#:1-2 Filed:10/09/19     Entered:10/09/19 13:29:05 Page69 of 153



Financial Analysis – Profit Yearly
                                       Profit Yearly
$13,000,000



$11,000,000



 $9,000,000



 $7,000,000                                                                          Profit yearly (15%)
                                                                                     Profit yearly (25%)
                                                                                     Profit yearly (50%)
 $5,000,000                                                                          Profit yearly (75%)



 $3,000,000



 $1,000,000


                   Year 1                Year 2                    Year 3
 -$1,000,000
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19                         Entered:10/09/19 13:29:05 Page70 of 153



Financial Analysis – Profit as % of Sales
                                              Profit as a % of Sales Yearly
  25.00%


  20.00%


  15.00%


  10.00%


   5.00%


   0.00%
                              Year 1                                      Year 2                                    Year 3

   -5.00%


  -10.00%


  -15.00%

            Profit as a % of sales (15%)   Profit as a % of sales (25%)     Profit as a % of sales (50%)   Profit as a % of sales (75%)
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page71 of 153


Financial Analysis – Sales by Category
                                        (75% model)
$30,000,000




$25,000,000




$20,000,000


                                                                                OE Sales (75%)

$15,000,000                                                                     Log Splitter Sales (75%)
                                                                                Post Hole Diggers (75%)
                                                                                Parts and Accessories (75%)

$10,000,000




 $5,000,000




        $0
                    Year 1              Year 2                 Year 3
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page72 of 153



Financial Analysis – Employees in the USA
50


45


40


35


30

                                                                                                                     Year 1
25
                                                                                                                     Year 2
                                                                                                                     Year 3
20


15


10


 5


 0
     Number of employees (15%)   Number of employees (25%)   Number of employees (50%)   Number of employees (75%)
                  Case:19-01282-MER Doc#:1-2 Filed:10/09/19               Entered:10/09/19 13:29:05 Page73 of 153

        Financial Analysis – Amount of Mr Li’s
           investment by month and yearly
    •     Amount Mr Li. invests each month is almost independent of the scenario modeled for the first 12 months.
    •     After 12 months the company should operate on its own without financial assistance.

$80,000

$70,000                                             Amount Mr Li
                                                                           Amount Mr Li would need to invest in
                                                    would need to                   total for year 1
$60,000                                             wire (15%)
                                                                    $560,000
                                                    Amount Mr Li    $550,000
$50,000                                             would need to   $540,000
                                                    wire (25%)      $530,000
$40,000                                                             $520,000
                                                    Amount Mr Li    $510,000
                                                    would need to   $500,000
$30,000                                                                                                                              Year 1
                                                    wire (50%)      $490,000
                                                                    $480,000
$20,000                                             Amount Mr Li    $470,000
                                                    would need to   $460,000
$10,000                                             wire (75%)
                                                                               Amount Mr Li Amount Mr Li Amount Mr Li Amount Mr Li
                                                                               would invest would invest would invest would invest
    $0                                                                           (15%)        (25%)        (50%)        (75%)
          1   2   3   4   5   6   7   8   9   10 11 12
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page74 of 153



                     Financial Summary
•   This analysis was very conservative.
•   Using the 50% to 75% models this company could generate $35 to $50 million /
    year in revenue after 36 months with profits of up to $12 million per year. For
    reference SpeeCo made $15 million on $90 million in revenue.
•   Company is profitable at month 11.
•   Year 2 profit could be $4.2 million, Year 3 profit almost $12 million. (EBITA)
•   Mr. Li’s investment is nearly the same for the first 12 months regardless of the
    15%, 25%, 50%, or 75% scenario.
•   Mr. Li’s total investment in the US business would be about $500k over twelve
    months. This excludes investment on his end and investment on inventory.
•   Recommend following the 50% business model with hopes of achieving the 75%
    business model results.
          Case:19-01282-MER Doc#:1-2 Filed:10/09/19        Entered:10/09/19 13:29:05 Page75 of 153



             22 Ton Log Splitter Design
•   Models are 75% done.
•   Will have drawings complete by mid-June.
•   Travel to China in July and August to begin builds.
•   Build 15 container loads, 1050 units for the fall of 2012.
•   Arrive in Colorado by October 1st, 2012.
•   Estimated volume of 35,000 units in 36 months.
•   3 other log splitter models will launch in 2013.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page76 of 153



                               Sales goals
• Sell 1,000 – 1,500 splitters in fall of 2012.
• Sell 1,000 Post Hole Diggers in the Spring of 2013.
• Really push hard to sell 15,000 Splitters in 2013.
   – Need one large customer to make this happen: TSC, Home Depot, etc.

• Start selling parts and accessories in 2013.
   – Add larger warehouse in 2013 as required.

• Start selling OE in 2012, as soon as this fall.
• Mr. Li will need to support first shipments of inventory until
  the company is profitable.
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19     Entered:10/09/19 13:29:05 Page77 of 153



             Company Name and Brand
• Company name:
   –   Four letter domain name purchased
   –   www.irva.com
   –   Named after my grandfather and mother
         •   Irving and IrvaJean




• Brand logo:
   –   Developing other brands as well
   –   This will be the first brand for diggers and
       splitter
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page78 of 153



                     Items Completed
• Models for 22 ton Log Splitter 75% complete.
• Patent Lawyer retainer paid, ready to file patents. Need letter
  drafted to avoid conflict with Blount.
• Business Lawyer retainer paid.
• Accountants will start in October.
• 3 high speed computers and CAD licenses paid for.
  Installation of software complete.
• Paid for first set of drawings.
          Case:19-01282-MER Doc#:1-2 Filed:10/09/19        Entered:10/09/19 13:29:05 Page79 of 153



                                         Timeline
•   Start transferring money in June
     –   Use private accounts until October
     –   Officially do company to company transfers in October.
•   Add Mr Li as co-owner in October
     –   Determine ownership of all employees after 24 months
•   Hire Engineer and Sales people in June once Mr. Li approves the plan.
     –   Tom Jereb is going to quit SpeeCo and will join our team after 1 year.
     –   Need 1 more sales guy to start in June/July.
     –   Hire 1 engineer in June.
•   Sign lease for new building starting in August (R&D and small starter warehouse).
•   Source the ERP computer system and warehouse system for inventory. Need IT person for
    this.
•   Follow the timeline and the fiscal analysis for the 50% model on the spreadsheet provided.
•   This outlines support needed by Mr Li. It also shows when we will make key hires for the
    company and what we will be spending the money on. All of the details for what we will
    spend money on are on this document.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page80 of 153



                       Suggested Titles
•   Mr Li: Principal Owner and President of Chinese Operations
•   Dan: President of US Operations (minority owner)
•   LiShan: Head of Logistics and Quality (minority owner)
•   Steve: VP of Sourcing
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page81 of 153



                  Company Structure
• I will have an international business lawyer draft an
  agreement that will create an entity that will take effect in
  October. This will take several months to structure. I will
  work with the founders to make sure we all agree on the
  structure.
• It will be a US based company and Mr. Li will be the primary
  owner.
• As discussed Mr Li and Dan will determine ownership
  percentages of all founding employees after 24 months.
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page82 of 153



                          Responsibilities
•   Mr. Li in China
     – All manufacturing and assembly
     – Quality Control
     – Shipping of direct import product
     – Financing of company in the US

•   LiShan in China
      – Sourcing of additional components
      – Translations
      – Banking and PO processing
      – Shipping and Receiving

•   Dan in the USA
     – Setting up the company
     – Design and Engineering
     – Sales and Marketing
     – Warehousing and Inventory
     – Legal and Human Resources
     – Financial and Accounting
     – Customer Service and Warranty Satisfaction
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page83 of 153



                                     To do
• Get Mr. Li’s approval and start working on this
  project full time.
• Transfer money.
• Make job offers.
• Follow the timeline on the spreadsheet.

• Have fun….make money!!
   Case:19-01282-MER Doc#:1-2 Filed:10/09/19                        Entered:10/09/19 13:29:05 Page84 of 153
From: yingelei <yingelei@sina.com>
Sent: Monday, January 07, 2013 9:29 PM EST
To: Dan Banjo <dbanjo@frictionlessworld.com>
Subject: 答复: 答复: Contents of Confrence call
Dan
In order to avoid legal issues from Blount.
That’s just one option need be discussed with you.
We must regard some small issue as future risk which must be prevented.
We will talk when you were here.
Allen

发件人:
发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
发送时间:
发送时间 2013年1月8日 0:23
收件人:
收件人 yingelei
主题:
主题 Re: 答复: Contents of Confrence call

Why set up a new company?

Sent from my iPhone

On Jan 7, 2013, at 4:07 AM, "yingelei" < yingelei@sina.com> wrote:

      Dan
      Mr.Lee has a new idea about our business way.
      He plans to set up a new factory where our new log splitters will be assembled.
      So just bring the draft only has main information like shares composing and left name , address ect in blank
      which will be filled after our face to face discussing in CIU.
      These days I will contact lawyer in Shanghai and hope we will have something to talk when you were here.
      Allen

      发件人:
      发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
      发送时间:
      发送时间 2013年1月4日 22:44
      收件人:
      收件人 Allen
      主题:
      主题 FW: Contents of Confrence call

      Allen I still need this info for the lawyer as soon as possible!!

      From: Dan Banjo
      Sent: Thursday, December 27, 2012 7:20 AM
      To: 'yingelei'
      Subject: RE: Contents of Confrence call

      OK. Please forward me Mr. Li’s official name, address, etc. Also the same for CIU. I need this information
      for the paperwork legal draft. I will have a Chinese lawyer translate if for you and him as well.
      Please let Mr Li know that EB5 takes about 12 months to complete so it is a long process.

      From: yingelei [mailto:yingelei@sina.com]
      Sent: Wednesday, December 26, 2012 7:49 PM
      To: Dan Banjo
      Subject: 答复: Contents of Confrence call

      Dan
      Another two accounts should be offered to me .
      For addition, Mr. Lee suggest that EB5 can be discussed after company setting up.
      When you were here, please take draft of document for company registration .
      Thanks
      Allen


      发件人:
      发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
      发送时间:
      发送时间 2012年12月27日 3:19
      收件人:
      收件人 Allen
      主题:
      主题 FW: Contents of Confrence call

      Allen,
      We got the first $100k transfer thanks. Do you need more bank accounts or are you going to put the
      remainder in the same two accounts? Please let me know as soon as possible. Also can you answer
      these questions?
          ·   Please provide me the oﬃcial name of: 1) CIU, 2) CIU’s oﬃcial address, 3) Mr Li’s oﬃcial name and home
              address, 4) Franks oﬃcial name and address, 5) Tracey’s oﬃcial name and address. I will start working
              on the EB5 end of the project.
          ·    When will Mr. Li have the next 1000 log splitter parts completed? I’d like to get 2000 units here as soon
              as we can.
      I am meeting with a lawyer tomorrow to draw up the legal documents the way Mr Li wants them.
Case:19-01282-MER Doc#:1-2 Filed:10/09/19                        Entered:10/09/19 13:29:05 Page85 of 153
 Thanks
 Dan

 From: Dan Banjo
 Sent: Wednesday, December 19, 2012 2:11 PM
 To: 'yingelei'
 Subject: RE: Contents of Confrence call

 Allen,

 Please let Mr. Li know that I fundamentally agree with the structure. Also let him know that:
    ·      I contacted a lawyer today to start drafting up the agreement. I will get a quote on the approximate cost
          of this work and let you know what it is.
    ·     It does not look like Will is going to come back. I have interviewed about 10 engineers and I will make one
          an offer this week. We need an engineer to finish a bunch of the work that Will didn’t finish.
    ·     I have interviewed several marketing/graphic artist people. I will contract one to create our brochures and
          the owners manuals for the log splitters starting in January per our discussion.
    ·      I will author a job description for a certiﬁed accountant. I will start interviewing over the next few weeks
          and per our discussion we will hire someone in January when we need them.

 Couple of questions:
    ·     Have you started any money transfers for October and November?
    ·     Please provide me the oﬃcial name of: 1) CIU, 2) CIU’s oﬃcial address, 3) Mr Li’s oﬃcial name and home
          address, 4) Franks oﬃcial name and address, 5) Tracey’s oﬃcial name and address. I will start working
          on the EB5 end of the project.
    ·      When will Mr. Li have the next 1000 log splitter parts completed? I’d like to get 2000 units here as soon
          as we can.
 Thanks,
 Dan

 From: yingelei [mailto:yingelei@sina.com]
 Sent: Sunday, December 16, 2012 7:29 PM
 To: Dan Banjo
 Subject: Contents of Confrence call

 Dan
 Here are main points of contents of Mr. Lee’s conference call
 一、Meeting     with Blount
     1、 There is no big progress from this meeting, except rising price.
                                          st
     2、 There will be an contract until 21 Dec, but Mr. Lee will not sign it.
 二、Production
     1、 Harrow spikes will LCL with Mark’s goods but shipping fee need be lower
       than standard.
     2、 We will continue production on hands and as well as new order. But we
       must lower down of TSC’s progress which Blount is staring and will be
       conflict. So please focus on other market.
 三、Organization of new company
     1、 Basically Mr. Lee will invest 1 million into new company and shares 85%
       which means you have to put at least 170 thousand and share 15%。Each
       year Mr.Lee will give bonus from his share to three person including you
       Lishan and Steve. If they would like to invest money and have shares we
       will discuss again.
     2、 We will start to send you money this week via several times because
       government controlling.
     3、 Please review lawyer again to split out for yourself and for companies.
     4、 Keep doing this and make decision unless big issues.
     5、 Prepare to set up company on Dec.
 四、       Operation
     1、 Keep sale products to customer but never mention CIU’s name.
     2、 Tell TSC that we will sign contract until our companied setting up on Dec.
     3、 Hire an engineer before asking will if he can join in again. Hire marketing
       person until next year.
 If you have any questions please let me know
 Allen
Case:19-01282-MER Doc#:1-2 Filed:10/09/19                     Entered:10/09/19 13:29:05 Page86 of 153

 发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
 发件人:
 发送时间:
 发送时间 2012年12月16日 9:06
 收件人:
 收件人 Yingelei
 主题:
 主题 Re: Number of splitters?

 Has he had a chance to review everything I sent? I can talk to you tonight if you want.
 Thanks

 Sent from my iPhone

 On Dec 15, 2012, at 5:56 PM, "Yingelei" < yingelei@sina.com> wrote:

       Dan
       Mr lee asked if you had time to get my call at 10am Beijing time
       Thanks
       Allen

       From Allen's iPhone

       在 Dec 16, 2012，12:58 AM，Dan Banjo <dbanjo@frictionlessworld.com> 写道：

              Allen,
              When will you have all of the parts for the first 500 splitters at CIU? I need to know
              so that we can plan the shipments. Also I need to order two more decals and bring
              them over with me. Need Mr Li to approve.
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page87
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page88
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page89
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page90
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page91
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page92
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page93
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page94
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page95
   Case:19-01282-MER Doc#:1-2 Filed:10/09/19                          Entered:10/09/19 13:29:05 Page96 of 153
From: yingelei <yingelei@sina.com>
Sent: Wednesday, December 26, 2012 9:48 PM EST
To: Dan Banjo <dbanjo@frictionlessworld.com>
Subject: 答复: Contents of Confrence call
Dan
Another two accounts should be offered to me .
For addition, Mr. Lee suggest that EB5 can be discussed after company setting up.
When you were here, please take draft of document for company registration .
Thanks
Allen


发件人:
发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
发送时间:
发送时间 2012年12月27日 3:19
收件人:
收件人 Allen
主题:
主题 FW: Contents of Confrence call

Allen,
We got the first $100k transfer thanks. Do you need more bank accounts or are you going to put the remainder in
the same two accounts? Please let me know as soon as possible. Also can you answer these questions?
   ·     Please provide me the oﬃcial name of: 1) CIU, 2) CIU’s oﬃcial address, 3) Mr Li’s oﬃcial name and home address, 4)
         Franks oﬃcial name and address, 5) Tracey’s oﬃcial name and address. I will start working on the EB5 end of the
         project.
   ·     When will Mr. Li have the next 1000 log splitter parts completed? I’d like to get 2000 units here as soon as we can.
I am meeting with a lawyer tomorrow to draw up the legal documents the way Mr Li wants them.
Thanks
Dan

From: Dan Banjo
Sent: Wednesday, December 19, 2012 2:11 PM
To: 'yingelei'
Subject: RE: Contents of Confrence call

Allen,

Please let Mr. Li know that I fundamentally agree with the structure. Also let him know that:
   ·     I contacted a lawyer today to start drafting up the agreement. I will get a quote on the approximate cost of this work
         and let you know what it is.
   ·      It does not look like Will is going to come back. I have interviewed about 10 engineers and I will make one an oﬀer
         this week. We need an engineer to finish a bunch of the work that Will didn’t finish.
   ·         I have interviewed several marketing/graphic artist people. I will contract one to create our brochures and the
         owners manuals for the log splitters starting in January per our discussion.
   ·     I will author a job description for a certiﬁed accountant. I will start interviewing over the next few weeks and per our
         discussion we will hire someone in January when we need them.

Couple of questions:
   ·     Have you started any money transfers for October and November?
   ·     Please provide me the oﬃcial name of: 1) CIU, 2) CIU’s oﬃcial address, 3) Mr Li’s oﬃcial name and home address, 4)
         Franks oﬃcial name and address, 5) Tracey’s oﬃcial name and address. I will start working on the EB5 end of the
         project.
   ·     When will Mr. Li have the next 1000 log splitter parts completed? I’d like to get 2000 units here as soon as we can.
Thanks,
Dan

From: yingelei [mailto:yingelei@sina.com]
Sent: Sunday, December 16, 2012 7:29 PM
To: Dan Banjo
Subject: Contents of Confrence call

Dan
Here are main points of contents of Mr. Lee’s conference call
一、 Meeting with Blount
 1、 There is no big progress from this meeting, except rising price.
 2、 There will be an contract until 21st Dec, but Mr. Lee will not sign it.
二、 Production
 1、    Harrow spikes will LCL with Mark’s goods but shipping fee need be lower than
   standard.
 2、    We will continue production on hands and as well as new order. But we must
   lower down of TSC’s progress which Blount is staring and will be conﬂict. So
   please focus on other market.
   Case:19-01282-MER Doc#:1-2 Filed:10/09/19 Entered:10/09/19 13:29:05 Page97 of 153
三、 Organization of new company
    1、 Basically Mr. Lee will invest 1 million into new company and shares 85% which
      means you have to put at least 170 thousand and share 15%。Each year Mr.Lee
      will give bonus from his share to three person including you Lishan and Steve. If
      they would like to invest money and have shares we will discuss again.
    2、          We will start to send you money this week via several times because
      government controlling.
    3、 Please review lawyer again to split out for yourself and for companies.
    4、 Keep doing this and make decision unless big issues.
    5、 Prepare to set up company on Dec.
四、      Operation
    1、 Keep sale products to customer but never mention CIU’s name.
    2、 Tell TSC that we will sign contract until our companied setting up on Dec.
    3、        Hire an engineer before asking will if he can join in again. Hire marketing
      person until next year.
If you have any questions please let me know
Allen
发件人:
发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
发送时间:
发送时间 2012年12月16日 9:06
收件人:
收件人 Yingelei
主题:
主题 Re: Number of splitters?

Has he had a chance to review everything I sent? I can talk to you tonight if you want.
Thanks

Sent from my iPhone

On Dec 15, 2012, at 5:56 PM, "Yingelei" < yingelei@sina.com> wrote:

      Dan
      Mr lee asked if you had time to get my call at 10am Beijing time
      Thanks
      Allen

      From Allen's iPhone

      在 Dec 16, 2012，12:58 AM，Dan Banjo <dbanjo@frictionlessworld.com> 写道：

             Allen,
             When will you have all of the parts for the first 500 splitters at CIU? I need to know so that we
             can plan the shipments. Also I need to order two more decals and bring them over with me.
             Need Mr Li to approve.
   Case:19-01282-MER Doc#:1-2 Filed:10/09/19                         Entered:10/09/19 13:29:05 Page98 of 153
From: Allen Yin <yingelei@sina.com>
Sent: Tuesday, March 26, 2013 3:34 AM EDT
To: Dan Banjo <dbanjo@frictionlessworld.com>; 07frankli <07frankli@163.com>
Subject: Re: A few items
Dan
As far as now, it seems the amount is almost the same, I will further confirm the first several transfer without my handling.
Please help me to check if there are any money transferred before 11th July.
Mr. Lee will transfer money this week. Please record them before new company's setting up.
We received updated documents this morning. One thing should be noticed by you is that we would change the investor
from Mr. Lee to our new investing company. Please ask suggestion from lawyer.
Further more, Mr. Lee is wondering if all the documents can be translated into Chinese and we will sign the Bi-language
version. Please ask for time and fee.
If there is no enough time for you here, please continue to deal with the document.
Thanks


Allen Yin

 From: Dan Banjo
 Date: 2013-03-26 10:28
 To: Frank; Allen
 Subject: A few items

Allen,

I have a couple of items:
    1. Have you received confirmation on the number and amount of transfers Mr. Li has made to date from the
       bankers? If so please forward the information to me so I can reconcile with our records.
    2. I spoke with TSC they want me to ship out splitters to their stores this week. This will be very expensive
       because I have to ship all of the splitters individually to each store. Can you prepare another transfer
       immediately to the two bank account below? I realize that this will reduce the amount Mr Li funds the
       company by $100k but we need the money now to do the following:
          a. TSC store test $20k
          b. Shipping scale and strapping equipment $5k
          c. Menards line review $5K
          d. Home Depot review $5k
          e. Purchase more decals, filters and filter bases $20k




As you can read from the documents I forwarded earlier they already assume that Mr Li will fund an additional
$100K this week. Please advise Mr Li of this so we can move forward with the items above. Thank you very much.

Thanks!
Dan
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page99 of 153



             EB5 Foreign Investment
• Normally a $1 million USD dollar investment per individual.

• Because we moved the new company to a city with less than
  20,000 people we can use the targeted investment criteria. Then
  the investment is only $500k per person.

• Current population of Louisville, CO is 19,000 people. Once it goes
  over 20,000 we must invest $1 million per person.

• Lawyer fees are about $100k per application.

• Moving the office and warehouse to Louisville will save Mr Li $500k
  for each application for a total of $1 million!!!

• Can get both Tracey and Frank applications in by the end of the
  year.
         Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page100 of
                                              153


                EB5 investment issues
• A foreigner can not simply create a company in the US and then put $1
  million in the bank to get a residency. This is illegal.

• Thus we would need to create two companies. One Mr Li owns and one
  that is a “shell company.”

• The second would be the one Mr. Li invests in. This will be the “shell
  company.” This will be the company that employs the people needed to
  satisfy the EB5 requirements. Mr. Li gets his money back after the
  investment period which is usually 12-15 years. The longer the better
  from the government perspective.

• “Shell Company” makes no profit but would be the employer of record to
  satisfy the EB5 requirements.

• Have lawyers and translators ready to get started next month if Mr. Li
  approves.
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page101 of
                                           153




• This is the company that Mr. Li owns. Dan, Steve,
  LiShan will also own a portion.
• Everything that CIU makes will be sold to this company
  in the USA.
• This company sees all of the profit from the sale.
• Must also pay insurance and taxes in the US as well as
  over head expenses.
• OE parts are also sold to this company.
• Propose that Mr Li own 70% of this company. Dan,
  Steve, LiShan split the remainder.
• We could even make Blount buy from this company in
  the USA thus we would reduce the payment issues Mr.
  Li is having with Blount.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page102 of
                                            153




• Visiting 30 OE customers next month. Going to offer
  top 300 or 1800 parts made. Need to offer a 2 year
  price guarantee. Can raise prices after this period. It
  gets us in the door.
• What does Mr. Li think about quoting new OE parts?

• Visiting big farm stores next month. Want to offer the
  22 ton, 28 ton and potential 35 ton. Also need to offer
  a full “farm” line up. Including Post Hole Digger,
  fencing, gating, post pounders, quick hitches, etc. Need
  to offer a 2 year guarantee. Is Mr. Li OK with this
  strategy?
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page103 of
                                            153


                     “Shell Company”
• This is the company that Mr. Li invests in to get the EB5
  application through.
• Investment usually needs to be 12-15 years. Then you
  get your investment money back if the company is
  successful.
• Would employ the people necessary to meet the EB5
  requirement.
• All of the profits are realized in the LiBanjo company.
• This company designs, patents, insures, warehouses,
  and delivers the products to the customers like TSC.
                                    Product Flow
             Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page104 of
                                                  153




CIU production cost $466.72
vs quotes of $503.35
                                         CIU


               $36.63 profit for CIU               CIU sells to                        LiBanjo pays for
               on production .                     LiBanjo for $505                    filter base and
                                                   without oils.                       decals as well as
                                                                                       shipping. $80
Cons:
Insurance will be difficult to get.                                                    Total profit of
Confidence in foreign owned company.                                                   $131 per splitter.
Customer may not purchase from us because they
can not sue a Chinese company.
Can not use for EB5 investment.
Company could never be sold in the US without a
formal JV agreement.
           Product Flow with Shell Company
               Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page105 of
                                                    153




CIU production cost $466.72
                                           CIU
vs quotes of $503.35

                $36.63 profit for CIU                CIU sells to
                on production .                      LiBanjo for $505
                                                     without oils.
                                                                                         LiBanjo pays for
Pros:
                                                                                         filter base and
Allows for EB5.
                                                                                         decals as well as
Employees in the US have more confidence, more likely
                                                                                         shipping. $80
to do good work at lower cost.
Tax incentives.
More likely to get more customers.                                                       Total profit of
Avoids legal issues. Creates legal accountability in the                                 $131 per splitter.
US. Important for customers.
Can get credit and DUNS number.

                                                                         “Shell Company”
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page106 of
                                           153




• Lowers total tax burden.
• Mr. Li pays a lower percent in China and US.
• Total profit for LiBanjo = $3.5 million USD per
  year once we reach 30,000 splitters. Makes four
  times the amount of profit he currently makes on
  just splitter parts.
• Mr. Li total profit margin = 28% on a larger sales
  number!! Much better than just selling parts!
• Gives Mr. a company he is the majority owner of
  in the USA. Can pass this on to his family after
  the investment period is over.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page107 of
                                          153


         Key Splitter Sales Points
• Must go to market around $700.
• Must be able to add oils in the US.
• Keep some parts sourced in the US so that we
  can claim domestic components.
• Packaging and hardware is very important!!
• Have to show completed splitters to TSC in
  October!! Need final parts tested soon!
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page108 of
                                             153


            EB5 Foreign Investment
• Normally a $1 million USD dollar investment per individual.

• Because we moved the new company to a city with less than
  20,000 people we can use the targeted investment criteria. Then
  the investment is only $500k per person.

• Current population of Louisville, CO is 19,000 people. Once it goes
  over 20,000 we must invest $1 million per person.

• Lawyer fees are about $100k per application.

• Moving the office and warehouse to Louisville will save Mr Li $500k
  for each application for a total of $1 million!!!

• Can get both Tracey and Frank applications in by the end of the
  year.
        Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page109 of
                                             153


               EB5 investment issues
• A foreigner can not simply create a company in the US and then put
  $1 million in the bank to get a residency. This is illegal.

• Thus we must create two companies. One that Mr. Li and Dan own.
  This will be called LiBanjo.

• A second that Mr Li invests in. This will be called Frictionless World.
  This will be the company that employs the people needed to satisfy
  the EB5 requirements. Mr Li gets his money back after the
  investment period which is usually 12-15 years. The longer the
  better from the government perspective.

• Have lawyers and translators ready to get started next month if Mr.
  Li approves.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page110 of
                                            153




• This is the company that Mr Li and Dan owns. Steve, LiShan
  will also own a portion.
• Everything that CIU makes will be sold to this company in
  the USA.
• This company sees all of the profit from the sale. The
  second company is a “shell” company.
• Must also pay insurance and taxes in the US as well as over
  head expenses.
• OE parts are also sold to this company.
• Propose that Mr Li own 70% of this company. Dan, Steve,
  LiShan split the remainder.
• We could even make Blount buy from this company in the
  USA thus we would reduce the payment issues Mr Li is
  having with Blount.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page111 of
                                            153




• This is the company that Mr. Li invests in to get the EB5
  application through.
• Investment usually needs to be 12-15 years. Then you
  get your investment money back if the company is
  successful.
• Company must succeed and make “some” money.
  Enough to employ the necessary amount of people.
• All of the profits are realized in the LiBanjo company.
• This company designs, patents, insures, warehouses,
  and delivers the products to the customers like TSC.
                Case:19-01282-MER Doc#:1-2 Filed:10/09/19    Entered:10/09/19 13:29:05 Page112 of
                                                     153




CIU production cost $466.72                    CIU
vs quotes of $503.35

                    $36.63 profit for CIU                   CIU sells to                      LiBanjo pays for
                    on production .                         LiBanjo for $505                  filter base and
                                                            without oils.                     decals as well as
                                                                                              shipping. $80


   Mr Li’s total profit:                                                                      LiBanjo sells to
   $36.63 + 70%*$95                                                                           FW for $680.
   = $103.13 per                                                                              LiBanjo profit
   splitter!!!                                   FW sells to TSC                              per splitter $95
                                                 for $700.
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page113 of
                                           153




• Lowers total tax burden.
• Mr. Li pays a lower percent in China and US.
• Total profit for Mr Li = $3.1 million USD per year
  once we reach 30,000 splitters. Makes three
  times the amount of profit he currently makes on
  just splitter parts.
• Mr. Li total profit margin = 22% on a larger sales
  number!! Much better than just selling parts!
• Gives Mr. a company he is the majority owner of
  in the USA. Can pass this on to his family after
  the investment period is over.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page114 of
                                          153


         Key Splitter Sales Points
• Must go to market around $700.
• Must be able to add oils in the US.
• Keep some parts sourced in the US so that we
  can claim domestic components.
• SpeeCo selling at about $740.
• Packaging and hardware is very important!!
• Have to show completed splitters to TSC in
  October!! Need final parts tested soon!
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page115 of
                                     153




                               REMOVED

                              EXHIBIT 30
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19                     Entered:10/09/19 13:29:05 Page116 of
                                           153
From: yingelei <yingelei@sina.com>
Sent: Wednesday, March 27, 2013 6:55 PM EDT
To: Dan Banjo <dbanjo@frictionlessworld.com>; Frank <07frankli@163.com>
Subject: 回复: Phone call
Dan
As confirmed by mr lee, the invest company will use name of Frank Selina Tracy and my name.
Because mr.lee won,t at office until 9 30 please try to call us at 9 40 pm beijing time
Thanks
Allen


邮件来自三星手机




-------- 原始邮件 --------
发件人： Dan Banjo <dbanjo@frictionlessworld.com>
日期:
收件人： Allen <yingelei@sina.com>,Frank <07frankli@163.com>
主题： Phone call



Allen / Frank



Can I call you on your Thursday morning….my Wednesday evening to finalize the last few items on the documents? I hope
to fly to China next Tuesday. I think we need to know:

Final funding agreement numbers. Need to verify funds transferred to date and agree on the revised funding numbers.

Need Mr Li’s investment fund name so that the lawyers can modify the documents.

Get the final documents to the translation firm in New York city.



I can call you on Skype tonight.



Thanks!

Dan
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19                        Entered:10/09/19 13:29:05 Page117 of
                                            153
From: yingelei <yingelei@sina.com>
Sent: Wednesday, December 26, 2012 9:48 PM EST
To: Dan Banjo <dbanjo@frictionlessworld.com>
Subject: 答复: Contents of Confrence call
Dan
Another two accounts should be offered to me .
For addition, Mr. Lee suggest that EB5 can be discussed after company setting up.
When you were here, please take draft of document for company registration .
Thanks
Allen


发件人:
发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
发送时间:
发送时间 2012年12月27日 3:19
收件人:
收件人 Allen
主题:
主题 FW: Contents of Confrence call

Allen,
We got the first $100k transfer thanks. Do you need more bank accounts or are you going to put the remainder in
the same two accounts? Please let me know as soon as possible. Also can you answer these questions?
   ·     Please provide me the oﬃcial name of: 1) CIU, 2) CIU’s oﬃcial address, 3) Mr Li’s oﬃcial name and home address, 4)
         Franks oﬃcial name and address, 5) Tracey’s oﬃcial name and address. I will start working on the EB5 end of the
         project.
   ·     When will Mr. Li have the next 1000 log splitter parts completed? I’d like to get 2000 units here as soon as we can.
I am meeting with a lawyer tomorrow to draw up the legal documents the way Mr Li wants them.
Thanks
Dan

From: Dan Banjo
Sent: Wednesday, December 19, 2012 2:11 PM
To: 'yingelei'
Subject: RE: Contents of Confrence call

Allen,

Please let Mr. Li know that I fundamentally agree with the structure. Also let him know that:
   ·     I contacted a lawyer today to start drafting up the agreement. I will get a quote on the approximate cost of this work
         and let you know what it is.
   ·      It does not look like Will is going to come back. I have interviewed about 10 engineers and I will make one an oﬀer
         this week. We need an engineer to finish a bunch of the work that Will didn’t finish.
   ·         I have interviewed several marketing/graphic artist people. I will contract one to create our brochures and the
         owners manuals for the log splitters starting in January per our discussion.
   ·     I will author a job description for a certiﬁed accountant. I will start interviewing over the next few weeks and per our
         discussion we will hire someone in January when we need them.

Couple of questions:
   ·     Have you started any money transfers for October and November?
   ·     Please provide me the oﬃcial name of: 1) CIU, 2) CIU’s oﬃcial address, 3) Mr Li’s oﬃcial name and home address, 4)
         Franks oﬃcial name and address, 5) Tracey’s oﬃcial name and address. I will start working on the EB5 end of the
         project.
   ·     When will Mr. Li have the next 1000 log splitter parts completed? I’d like to get 2000 units here as soon as we can.
Thanks,
Dan

From: yingelei [mailto:yingelei@sina.com]
Sent: Sunday, December 16, 2012 7:29 PM
To: Dan Banjo
Subject: Contents of Confrence call

Dan
Here are main points of contents of Mr. Lee’s conference call
一、 Meeting with Blount
 1、 There is no big progress from this meeting, except rising price.
 2、 There will be an contract until 21st Dec, but Mr. Lee will not sign it.
二、 Production
 1、    Harrow spikes will LCL with Mark’s goods but shipping fee need be lower than
   standard.
 2、    We will continue production on hands and as well as new order. But we must
   lower down of TSC’s progress which Blount is staring and will be conﬂict. So
   please focus on other market.
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19 Entered:10/09/19 13:29:05 Page118 of
三、 Organization of new company             153
    1、 Basically Mr. Lee will invest 1 million into new company and shares 85% which
      means you have to put at least 170 thousand and share 15%。Each year Mr.Lee
      will give bonus from his share to three person including you Lishan and Steve. If
      they would like to invest money and have shares we will discuss again.
    2、          We will start to send you money this week via several times because
      government controlling.
    3、 Please review lawyer again to split out for yourself and for companies.
    4、 Keep doing this and make decision unless big issues.
    5、 Prepare to set up company on Dec.
四、      Operation
    1、 Keep sale products to customer but never mention CIU’s name.
    2、 Tell TSC that we will sign contract until our companied setting up on Dec.
    3、        Hire an engineer before asking will if he can join in again. Hire marketing
      person until next year.
If you have any questions please let me know
Allen
发件人:
发件人 Dan Banjo [mailto:dbanjo@frictionlessworld.com]
发送时间:
发送时间 2012年12月16日 9:06
收件人:
收件人 Yingelei
主题:
主题 Re: Number of splitters?

Has he had a chance to review everything I sent? I can talk to you tonight if you want.
Thanks

Sent from my iPhone

On Dec 15, 2012, at 5:56 PM, "Yingelei" < yingelei@sina.com> wrote:

      Dan
      Mr lee asked if you had time to get my call at 10am Beijing time
      Thanks
      Allen

      From Allen's iPhone

      在 Dec 16, 2012，12:58 AM，Dan Banjo <dbanjo@frictionlessworld.com> 写道：

             Allen,
             When will you have all of the parts for the first 500 splitters at CIU? I need to know so that we
             can plan the shipments. Also I need to order two more decals and bring them over with me.
             Need Mr Li to approve.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                              Entered:10/09/19 13:29:05 Page119 of
                                            153
From: Hampton Smith <hsmith@frictionlessworld.com>
Sent: Friday, April 19, 2019 5:52 PM EDT
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
CC: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: 2019 NEW ORDERS - #1 of 4 [Log Splitter Components]
Attachment(s): "PO 4004155 108248 Exp_Sept19.pdf","PO 4004156 108248 Exp_Dec19.pdf","PO 4004157 108249
Exp_Jul19.pdf","PO 4004158 108249 Exp_Aug19.pdf","PO 4004159 108249 Exp_Dec19.pdf","PO 4004161 106265
Exp_Sept19.pdf","PO 4004162 106265 Exp_Oct19.pdf","PO 4004164 106265 Exp_Nov19.pdf","PO 4004165 106265
Exp_Dec12.pdf","PO 4004166 108923 Exp_Jul19.pdf","PO 4004168 109401 Exp_Jul19.pdf","PO 4004170 108925
Exp_Jul19.pdf","PO 4004173 108925 Exp_Aug19.pdf","PO 4004150 107079 Exp_Sept19.pdf","PO 4004151 107079
Exp_Oct19.pdf","PO 4004152 107079 Exp_Nov19.pdf","PO 4004153 107079 Exp_Dec19.pdf","PO 4004154 108248
Exp_Aug19.pdf"
EMAIL #1 of 4

Janice/Frank –
To ensure future ship dates are met, we are sending PO’s for all products through the end of 2019. We trust that by providing these
in advance it will be easier for you to purchase components and schedule production.
These quantities and orders closely match the forecasts we have been providing since January.

These orders are in addition to any open PO’s already sent to you. I will send you a recap of all open orders early next week.
There will be a total of 4 emails – please confirm you received all 4 emails, and confirm ship dates.

Attached PO’s – Log splitter Components

     PO                   Item                       Qty             SHIP DATE
   4004157               108249                      100               7/1/2019
   4004166               108923                      150               7/1/2019
   4004168               109401                      150               7/1/2019
   4004170               108925                      150               7/1/2019
   4004154               108248                      300               8/1/2019
   4004158               108249                      100               8/1/2019
   4004173               108925                      100               8/1/2019
   4004150               107079                      1100              9/1/2019
   4004155               108248                      300               9/1/2019
   4004161               106265                      500               9/1/2019
   4004151               107079                      600              10/1/2019
   4004162               106265                      500              10/1/2019
   4004152               107079                      500              11/1/2019
   4004164               106265                      200              11/1/2019
   4004153               107079                      200              12/1/2019
   4004156               108248                      200              12/1/2019
   4004159               108249                      200              12/1/2019
   4004165               106265                      200              12/1/2019


Hampton Smith
VP, Operations
720-287-5182 ext 103          (Office)
678-918-0792                   (Cell)
720-287-5172                   (Fax)
hsmith@frictionlessworld.com
www.frictionlessworld.com




The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their intended
recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you are prohibited from
copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message from your system.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                              Entered:10/09/19 13:29:05 Page120 of
                                            153
From: Hampton Smith <hsmith@frictionlessworld.com>
Sent: Friday, April 19, 2019 5:52 PM EDT
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
CC: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: 2019 NEW ORDERS - #2 of 4 [Crated Splitters]
Attachment(s): "PO 4004193 Crated Splitter Exp_Sept19.pdf","PO 4004194 Crated Splitter Exp_Oct19.pdf","PO 4004195
Crated Splitter Exp_Nov19.pdf","PO 4004196 Crated Splitter Exp_Dec19.pdf","PO 4004197 BD Crated Exp_Jul19.pdf","PO
4004198 BD Crated Exp_Aug19.pdf","PO 4004199 BD Crated Exp_Sept19.pdf","PO 4004200 BD Crated
Exp_Oct19.pdf","PO 4004201 BD Crated Exp_Nov19.pdf","PO 4004202 BD Crated Exp_Dec19.pdf","PO 4003766 Crated
Splitter Exp_May19.pdf","PO 4004190 Crated Splitter Exp_Jun19.pdf","PO 4004191 Crated Splitter Exp_Jul19.pdf","PO
4004192 Crated Splitter Exp_Aug19.pdf"
EMAIL #2 of 4

Janice/Frank –
To ensure future ship dates are met, we are sending PO’s for all products through the end of 2019. We trust that by providing these
in advance it will be easier for you to purchase components and schedule production.
These quantities and orders closely match the forecasts we have been providing since January.

These orders are in addition to any open PO’s already sent to you. I will send you a recap of all opens order early next week.
There will be a total of 4 emails – please confirm you received all 4 emails, and confirm ship dates.

Attached PO’s - Crated Splitters

     PO                   Item                        Qty            SHIP DATE
   4004190              100466                        224              6/1/2019
                    Crated, Multiple
                                                     Multi
   4004191               Items                                            7/1/2019
                    Crated, Multiple
                                                     Multi
   4003766               Items                                            7/1/2019
                    Black Diamond
                                                     Multi
   4004197              Crated                                            7/1/2019
                    Crated, Multiple
                                                     Multi
   4004192               Items                                            8/1/2019
                    Black Diamond
                                                     Multi
   4004198              Crated                                            8/1/2019
                    Crated, Multiple
                                                     Multi
   4004193               Items                                            9/1/2019
                    Black Diamond
                                                     Multi
   4004199              Crated                                            9/1/2019
                    Crated, Multiple
                                                     Multi
   4004194               Items                                          10/1/2019
                    Black Diamond
                                                     Multi
   4004200              Crated                                          10/1/2019
                    Crated, Multiple
                                                     Multi
   4004195               Items                                          11/1/2019
                    Black Diamond
                                                     Multi
   4004201              Crated                                          11/1/2019
                    Crated, Multiple
                                                     Multi
   4004196               Items                                          12/1/2019
                    Black Diamond
                                                     Multi
   4004202              Crated                                          12/1/2019




Hampton Smith
VP, Operations
720-287-5182 ext 103          (Office)
678-918-0792                   (Cell)
720-287-5172                   (Fax)
hsmith@frictionlessworld.com
www.frictionlessworld.com




The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their intended
recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you are prohibited from
copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message from your system.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                              Entered:10/09/19 13:29:05 Page121 of
                                            153
From: Hampton Smith <hsmith@frictionlessworld.com>
Sent: Friday, April 19, 2019 5:53 PM EDT
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
CC: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: 2019 NEW ORDERS - #3 of 4 [Whole Goods]
Attachment(s): "PO 4004207 Trimmers Exp_Sept19.pdf","PO 4004208 Trimmers Exp_Oct19.pdf","PO 4004209 Trimmers
Exp_Nov19.pdf","PO 4004210 Trimmers Exp_Dec19.pdf","PO 4004211 Tillers Exp_Nov19.pdf","PO 4004212 Tillers
Exp_Dec19.pdf","PO_CIU Augers_2019.pdf","PO_CIU PHD'S_2019.pdf","PO_CIU Quick Hitches_2019.pdf","PO_CIU
Rough Cuts_2019.pdf","PO 4004203 Chippers Exp_Sept19.pdf","PO 4004204 Chippers Exp_Oct19.pdf","PO 4004205
Chippers Exp_Nov19.pdf","PO 4004206 Chippers Exp_Dec19.pdf"
EMAIL #3 of 4

Janice/Frank –
To ensure future ship dates are met, we are sending PO’s for all products through the end of 2019. We trust that by providing these
in advance it will be easier for you to purchase components and schedule production.
These quantities and orders closely match the forecasts we have been providing since January.

These orders are in addition to any open PO’s already sent to you. I will send you a recap of all open orders early next week.
There will be a total of 4 emails – please confirm you received all 4 emails, and confirm ship dates.

Attached PO’s - Whole Goods ( please note that Augers, PHD, Hitches, and Rough Cuts are combined into 4 files)

     PO                    Item                           Qty             SHIP DATE
   4004167              100498                            133               6/1/2019
   4004169              100623                             50               7/1/2019
   4004171              100498                            133               8/1/2019
   4004175            Multi - Augers                      Multi             8/1/2019
                     106817/108240
                                                        432/432
   4004203              Chipper                                               9/1/2019
   4004207              101085                            288                 9/1/2019
   4004172              100623                             50                 9/1/2019
   4004176            Multi - Augers                      Multi               9/1/2019
   4004180          102853 Qk Hitch                        50                 9/1/2019
                     106817/108240
                                                        216/216
   4004204              Chipper                                              10/1/2019
   4004208           101085/108493                     500/1000              10/1/2019
   4004160         108050/109323 RC                    255/324               10/1/2019
   4004174              100498                           133                 10/1/2019
                     106817/108240
                                                        216/216
   4004205              Chipper                                              11/1/2019
   4004209           101085/108493                    2500/3500              11/1/2019
   4004211           107555/106145                     4000/250              11/1/2019
   4004163       108050/109361/109323                340/100/432             11/1/2019
   4004178            Multi - Augers                     Multi               11/1/2019
   4004182       102850/102851/102854                 50/100/50              11/1/2019
                     106817/108240
                                                        216/216
   4004206              Chipper                                              12/1/2019
   4004210           101085/108493                    1000/2500              12/1/2019
   4004212              107555                          3000                 12/1/2019


Hampton Smith
VP, Operations
720-287-5182 ext 103          (Office)
678-918-0792                   (Cell)
720-287-5172                   (Fax)
hsmith@frictionlessworld.com
www.frictionlessworld.com




The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their intended
recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you are prohibited from
copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message from your system.
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19                           Entered:10/09/19 13:29:05 Page122 of
                                           153
From: Hampton Smith <hsmith@frictionlessworld.com>
Sent: Friday, April 19, 2019 5:53 PM EDT
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
CC: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: 2019 NEW ORDERS - #4 of 4 [Direct Shipments]
Attachment(s): "PO 4004137_Mid-States 00003757.pdf","PO 4004138_Mid-States 00003755.pdf","PO 4004139_Mid-
States 00003744.pdf","PO 4004140_Mid-States 00003741.pdf","PO 4004142_Mid-States 00003740.pdf","PO 4004143_Mid-
States 00003742.pdf","PO 4004144_Mid-States 00003748.pdf","PO 4004145_Mid-States 00003753.pdf","PO 4004146_Mid-
States 00003790.pdf","PO 4004147_Mid-States 00003789.pdf","PO 4004148_Mid-States 00003787.pdf","PO 4004149_Mid-
States 00003786.pdf","PO 4004177 MidStates 00003766.pdf","PO 4004179 MidStates 00003754.pdf","PO 4004181
MidStates 00003762.pdf","PO 4004183 MidStates 00003810.pdf","PO 4004184 MidStates 00003797.pdf","PO 4004185
MidStates 00003795.pdf","PO 4004186 MidStates 00003770.pdf","PO 4004187 MidStates 00003765.pdf","PO 4004188
MidStates 00003784.pdf","PO 4004189 MidStates 00003745.pdf","PO 4004128_Mid-States 00003783.pdf","PO
4004129_Mid-States 00003756.pdf","PO 4004130_Mid-States 00003750.pdf","PO 4004131_Mid-States 00003746.pdf","PO
4004132_Mid-States 00003743.pdf","PO 4004133_Mid-States 00003739.pdf","PO 4004134_Mid-States 00003764.pdf","PO
4004135_Mid-States 00003761.pdf","PO 4004136_Mid-States 00003759.pdf"
EMAIL #4 of 4

This set of PO’s are Mid States Direct Shipments – you will continue to receive these over time as Mid States provides new
PO’s. I will provide the forecast again for remaining Mid-States orders.

Janice/Frank –
To ensure future ship dates are met, we are sending PO’s for all products through the end of 2019. We trust that by providing these
in advance it will be easier for you to purchase components and schedule production.
These quantities and orders closely match the forecasts we have been providing since January.

These orders are in addition to any open PO’s already sent to you. I will send you a recap of all open orders early next week.
There will be a total of 4 emails – please confirm you received all 4 emails, and confirm ship dates.

Attached PO’s - Direct Shipments
    PO              Item                  Qty          SHIP DATE
  4004128         108246                  77            7/10/2019
  4004134         108245                  79            7/10/2019
  4004135         108245                  79            7/10/2019
  4004136         108245                  79            7/10/2019
  4004137         108245                  79            7/10/2019
  4004138         108245                  79            7/10/2019
  4004139         108245                  79            7/10/2019
  4004148         108247                  60            7/10/2019
  4004149         108246                  77            7/10/2019
  4004183         108247                  60            7/10/2019
  4004184         108245                  79            7/10/2019
  4004185         108245                  79            7/10/2019
  4004189         108246                  77            7/10/2019
  4004140         108245                  79            7/13/2019
  4004187         108245                  79            7/13/2019
  4004132         108245                  79            7/17/2019
  4004130         108245                  79            7/30/2019
  4004177         108246                  77            7/30/2019
  4004129         108245                  79             8/4/2019
  4004131         108245                  79            8/10/2019
  4004143         108246                  77            8/10/2019
  4004145     108246/108248              47/30          8/11/2019
  4004181     108247/108246              25/50          8/12/2019
  4004186         108245                  79            8/12/2019
  4004133         108245                  79            8/17/2019
  4004188         108245                  79            9/25/2019
  4004147         108245                  79            10/1/2019
  4004144         108246                  77            10/8/2019
  4004146         108245                  79            11/3/2019
  4004142         108245                  79           11/24/2019
  4004179         108245                  79            12/7/2019


Hampton Smith
VP, Operations
720-287-5182 ext 103     (Office)
678-918-0792              (Cell)
720-287-5172              (Fax)
hsmith@frictionlessworld.com
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                              Entered:10/09/19 13:29:05 Page123 of
www.frictionlessworld.com                   153



The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their intended
recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you are prohibited from
copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message from your system.
Historical Log Splitter Costs
                                                                                                                                                                                                                                                                                 2013 to 2018
                                                                                                                                                                                                                                                                                 $Difference if
                                                                                                                                                                                                                                                                                  2014‐2018
                                                           Program                                2013           2014           2015                         2016                 2017                    2018   Program                                                          charged at
                                                           Volume     CURRENT             2013 Purchase 2014 Purchase 2015 Purchase               2016     Purchase    2017     Purchase    2018        Purchase Volume                                          $ Spent at     corrected 2019                   2019
Model                                                     2014‐2018     PN      NEW PN   Price $ Volume Price $ Volume Price $ Volume            Price $    Volume    Price $    Volume    Price $       Volume 2013‐2018                                      Actual Pricing       Pricing        DELTA        Price $
DHT Branded
3PT log splitter                                                539   100450                               $300.00    171     $300.00    133     $285.00     170      $285.00      31      $285.00                      101                             606        $177,270          $163,620         $13,650   $270.00 used 100450 new pricing for comparison
22T DHT Kohler log splitter wood crate                        4,418   100171             $544.00    910    $544.00    745     $544.00   1,518    $529.00     853      $502.00     120      $502.00                      623                            4,769      $2,550,335        $2,193,740      $356,595              used 108357 new pricing for comparison
27T DHT Kohler log splitter wood crate                        9,168   100408             $558.76   3,069   $558.76   5,740    $554.00    840     $539.00     642      $512.00      32      $512.00                      323                           10,646      $5,915,275        $4,897,160     $1,018,115             used 108357 new pricing for comparison
28T DHT Kohler log splitter wood crate                        2,727   100342             $687.00    297    $687.00    883     $687.00    581     $642.50    1,045     $642.50     127      $642.50                      301                            3,234      $2,156,210        $1,940,400      $215,810    $600.00   used 100342 new pricing for comparison
35T DHT Kohler log splitter wood to metal crate in 2019       3,529   100466                         0     $731.81    862     $731.10    896     $731.10      46      $690.00      38      $690.00                      246                           2,088       $1,515,476        $1,252,800      $262,676    $600.00   used 100466 new pricing for comparison
OPP Full Beam log splitter wood to metal crate in 2019          288   100950    107973               0                 0      $511.00    375                                               $490.00                                                      375        $191,625          $163,125         $28,500   $435.00   used 100950 new pricing for comparison
1/2 Beam log splitter wood to metal crate in 2019               288   101278    107972               0                 0      $500.00    190                                               $475.00                      442                             632        $304,950          $268,600         $36,350   $425.00   used 101278 new pricing for comparison
30T DHT Kohler log splitter metal crate                               108357                                                                                                                                                                                                                                    $460.00
35T DHT Briggs log splitter metal crate                               108358                                                                                                                                                                                                                                    $570.00
40T DHT Kohler log splitter metal crate                               108359                                                                                                                                                                                                                                    $625.00
                                                                                                                                                                                                                                                               $12,811,141      $10,879,445       $1,931,696
Lowes Branded
22T Lowes log splitter wood crate                            30,524   101507                               $539.00   15,260   $539.00   15,400                                                                                                        30,660     $16,525,740       $14,103,600     $2,422,140           used 108357 new pricing for comparison
27T Lowes log splitter wood crate                            14,856   101561                               $564.23    4,900   $564.23    8,470   $564.23    1,576                                                                                     14,946      $8,432,982        $6,875,160     $1,557,822           used 108357 new pricing for comparison
35T Lowes log splitter wood crate                             1,006   101900                               $765.82      0     $765.82   3,192                                                                                                         3,192       $2,444,497        $1,915,200      $529,297            used 100466 new pricing for comparison
22T Lowes LS Assembled                                        7,059   106080                                                                     $465.00    8,075     $465.00                                                                         8,075       $3,754,875        $3,714,500        $40,375           used 107079 new pricing for comparison
27T Lowes LS Assembled                                        2,917   106264                                                                     $494.00    6,720     $494.00                                                                         6,720       $3,319,680        $3,091,200       $228,480           used 107079 new pricing for comparison
25T Lowes LS Assembled                                        5,614   107036                                                                                          $465.00    6,500     $465.00                 5,000                              11,500      $5,347,500        $5,290,000        $57,500           used 107079 new pricing for comparison
30T Lowes LS Assembled                                        2,597   107079                                                                                                               $494.00                 3,950                              3,950       $1,951,300        $1,817,000      $134,300    $460.00 used 107079 new pricing for comparison
35T Lowes LS Assembled                                                106265                                                                                                                                                                                                                                    $590.00
                                                                                                                                                                                                                                                               $41,776,574      $36,806,660       $4,969,914
Black Diamond Branded




                                                                                                                                                                                                     Case:19-01282-MER Doc#:1-2 Filed:10/09/19
25T Briggs log splitter metal crate                           5,323   108245                                                                                                               $450.00                 5,875                              5,875       $2,643,750        $2,511,563       $132,188   $427.50   used 108245 new pricing for comparison
30T Briggs log splitter metal crate                           1,200   108246                                                                                                               $500.00                 1,200                              1,200        $600,000          $570,000         $30,000   $475.00   used 108246 new pricing for comparison
35T Briggs log splitter metal crate                           1,006   108247                                                                                                               $600.00                 1,246                              1,246        $747,600          $710,220         $37,380   $570.00   used 108247 new pricing for comparison
27T Honda log splitter assembled                                965   108248                                                                                                               $282.94                 1,200                              1,200        $339,528          $322,548         $16,980   $268.79   used 108248 new pricing for comparison
37T Honda log splitter assembled                                204   108249                                                                                                               $342.68                  400                                400         $137,072          $130,220          $6,852   $325.55   used 108249 new pricing for comparison
3PT log splitter                                                180   108250                                                                                                               $285.00                  180                                180           $51,300           $48,735         $2,565   $270.75   used 108250 new pricing for comparison
                                                                                                                                                                                                                                                                $4,519,250       $4,293,286        $225,965

                                                                                                                                                                                                                                                               $59,106,965      $51,979,391       $7,127,574




                                                                                                                                                                                                                                          153
                                                                                                                                                                                                                          Entered:10/09/19 13:29:05
                                                                                                                                                                                     EXHIBIT 18
Confidential                                                                               5/8/2019                                                                                                     Page 1


                                          ImportGenius.com
                                          info@importgenius.com
                                          Toll Free: 855-573-9976
                                          International: +1 480-745-3396


PRODUCT DESCRIPTION                      CONSIGNEE             SHIPPER                             ARRIVAL DATE         GROSS WEI GROSS WEIGHT (KG)                   FOREIGN PORT   US PORT
FORESTRY MACHINERY ACCESSORIESFORESTRY MSPEECO INC Special ProCHANGZHOU INTER UNIVERSAL MACHINERY            01/12/2012    128150              58250                  Shanghai       Los Angeles, California
FORESTRY MACHINERY ACCESSORIESFORESTRY MSPEECO INC Special ProCHANGZHOU INTER UNIVERSAL MACHINERY            01/12/2012    128590              58450                  Shanghai       Los Angeles, California
FORESTRY MACHINERY ACCESSORIESFORESTRY MSPEECO INC Special ProCHANGZHOU INTER UNIVERSAL MACHINERY            01/12/2012    214368              97440                  Pusan          Los Angeles, California
FORESTRY MACHINERY ACCESSORIESFORESTRY MSPEECO INC Special ProCHANGZHOU INTER UNIVERSAL MACHINERY            01/12/2012    214280              97400                  Pusan          Los Angeles, California
FORESTRY MACHINERY ACCESSORIESFORESTRY MSPEECO INC Special ProCHANGZHOU INTER UNIVERSAL MACHINERY            01/12/2012    128788              58540                  Pusan          Los Angeles, California
TRACTOR PARTSTRACTOR PARTSTRACTOR PARTS Blount, Inc.           CHANGZHOU INTER UNIVERSAL MACHINERY           01/18/2012    171182              77810                  Shanghai       Los Angeles, California
LAWN MOWER PARTSLAWN MOWER PARTSLAWN MBlount, Inc.             CHANGZHOU INTER UNIVERSAL MACHINERY           01/24/2012    214236              97380                  Shanghai       Long Beach, California
LAWN MOWER PARTSLAWN MOWER PARTSLAWN MBlount, Inc.             CHANGZHOU INTER UNIVERSAL MACHINERY           01/24/2012    177518              80690                  Shanghai       Long Beach, California
MACHINERY PARTS                          SPEECO INC Special ProCHANGZHOU INTER UNIVERSAL MACHINERY           01/26/2012      2376               1080                  Shanghai       Seattle, Washington
MACHINERY PARTS & ACCESSORIES            Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           01/30/2012     42768              19440                  Shanghai       Los Angeles, California
MACHINERY PARTS&ACCESSORMACHINERY PARTS Blount, Inc.           CHANGZHOU INTER UNIVERSAL MACHINERY           02/01/2012    214148              97340                  Pusan          Los Angeles, California
MACHINERY PARTS & ACCESSORIESMACHINERY PABlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/06/2012    227814             103552                  Shanghai       Los Angeles, California
MACHINERY PARTS & ACCESSORIESMACHINERY PABlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/06/2012    214346              97430                  Shanghai       Long Beach, California
MACHINERY PARTS & ACCESSORIESMACHINERY PABlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/06/2012    213928              97240                  Shanghai       Long Beach, California
MACHINERY PARTS & ACCESSORIESMACHINERY PABlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/06/2012    196636              89380                  Shanghai       Long Beach, California




                                                                                                                     Case:19-01282-MER Doc#:1-2 Filed:10/09/19
MACHINERY PARTS & ACCESSORIES            Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/16/2012     41976              19080                  Shanghai       Seattle, Washington
MACHINERY PARTS&ACCESSORIESMACHINERY PARBlount, Inc.           CHANGZHOU INTER UNIVERSAL MACHINERY           02/17/2012    213664              97120                  Shanghai       Long Beach, California
MACHINERY PARTS & ACCESSORIESMACHINERY PABlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/25/2012    214192              97360                  Shanghai       Seattle, Washington
MACHINERY PARTS & ACCESSORIESMACHINERY PABlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/25/2012    214104              97320                  Shanghai       Seattle, Washington
MACHINERY PARTS & ACCESSORIESMACHINERY PABlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           02/25/2012    214390              97450                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/05/2012    214258              97390                  Shanghai       Los Angeles, California
AGRICULTUGAL MACHINERY PARTSAGRICULTUGAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/05/2012    214324              97420                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/10/2012    213730              97150                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/10/2012    214346              97430                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/17/2012    214060              97300                  Shanghai       Los Angeles, California
AGRICULUTRAL MACHINERY PARTSAGRICULUTRAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/17/2012    214302              97410                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/18/2012    171446              77930                  Shanghai       Seattle, Washington
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/18/2012    214236              97380                  Shanghai       Seattle, Washington
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/19/2012    214456              97480                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/20/2012     69784              31720                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/28/2012    214049              97295                  Shanghai       Los Angeles, California




                                                                                                                                                          153
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           03/28/2012    214511              97505                  Shanghai       Los Angeles, California
AGRICULTURAL MACHIENRY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           04/01/2012    214511              97505                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           04/01/2012    214236              97380                  Shanghai       Los Angeles, California




                                                                                                                                          Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY PART(WHEEL)AGRICULBlount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           04/02/2012    107712              48960                  Shanghai       Long Beach, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           04/06/2012    171380              77900                  Shanghai       Los Angeles, California
AGRICULTURAL MACHIENERY PARTSAGRICULTURA Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           04/06/2012    113388              51540                  Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.          CHANGZHOU INTER UNIVERSAL MACHINERY           04/07/2012    214500              97500                  Shanghai       Los Angeles, California



                                                                                   CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                               EXHIBIT 18
Confidential                                                                          5/8/2019                                                                                                                    Page 2


AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/09/2012                                               214500   97500   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/09/2012                                               214016   97280   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/12/2012                                               214236   97380   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/14/2012                                               214192   97360   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/14/2012                                               214324   97420   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/15/2012                                               214302   97410   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS               Blount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             04/15/2012                                                38038   17290   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/15/2012                                               170148   77340   Shanghai   Los Angeles, California
LOG SPLITTERLOG SPLITTERLOG SPLITTERLOG SPLBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             04/16/2012                                               106920   48600   Shanghai   Tacoma, Washington
LOG SPLITTERLOG SPLITTERLOG SPLITTERLOG SPLBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             04/16/2012                                               106920   48600   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/16/2012                                               214522   97510   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/17/2012                                               214522   97510   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/17/2012                                               213939   97245   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/18/2012                                               214434   97470   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS               Blount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             04/23/2012                                                42768   19440   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/23/2012                                               171402   77910   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/23/2012                                               214192   97360   Shanghai   Long Beach, California
AGRICULTRUAL MACHINER PARTSAGRICULTRUAL MBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/23/2012                                               128502   58410   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/27/2012                                               208032   94560   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/30/2012                                               214302   97410   Shanghai   Tacoma, Washington
CUTTING TOOLSCUTTING TOOLSCUTTING TOOLSCUBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             04/30/2012                                               214390   97450   Shanghai   Los Angeles, California




                                                                                                                  Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/05/2012                                               214456   97480   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS               Blount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             05/05/2012                                                42900   19500   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/09/2012                                               211926   96330   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/09/2012                                               214390   97450   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/09/2012                                               214170   97350   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/09/2012                                               214148   97340   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY PARTS               Blount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             05/14/2012                                                43142   19610   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/14/2012                                               213334   96970   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/14/2012                                               214082   97310   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTAGRICULTURAL MBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/19/2012                                                85756   38980   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTSAGRICULTURAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/19/2012                                               128370   58350   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/23/2012                                               214456   97480   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             05/30/2012                                               214522   97510   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/04/2012                                               214258   97390   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/04/2012                                               171182   77810   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/05/2012                                               171402   77910   Shanghai   Long Beach, California




                                                                                                                                                       153
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/05/2012                                               214104   97320   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/05/2012                                               206492   93860   Shanghai   Long Beach, California




                                                                                                                                       Entered:10/09/19 13:29:05
AGRICULTRUAL MACHINERY PARTSAGRICULTRUAL Blount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/05/2012                                               193512   87960   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/09/2012                                               214412   97460   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/09/2012                                               214434   97470   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/11/2012                                               214280   97400   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.     CHANGZHOU INTER UNIVERSAL MACHINERY             06/12/2012                                               214456   97480   Shanghai   Long Beach, California



                                                                              CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                             EXHIBIT 18
Confidential                                                                        5/8/2019                                                                                                                    Page 3


AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/12/2012                                               214412   97460   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERY AGRICULTRUAL MACHIBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/13/2012                                               214489   97495   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERY AGRICULTRUAL MACHIBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/13/2012                                               214280   97400   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/16/2012                                               214434   97470   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/16/2012                                               214456   97480   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/16/2012                                               214489   97495   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/16/2012                                               214544   97520   Shanghai   Los Angeles, California
AGRICULTRUAL MACHNERYAGRICULTRUAL MACHN Blount, Inc.    CHANGZHOU INTER UNIVERSAL MACHINERY             06/18/2012                                               214302   97410   Shanghai   Tacoma, Washington
LOG SPLITTERLOG SPLITTERLOG SPLITTER     Blount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/19/2012                                                80190   36450   Shanghai   Long Beach, California
AGRICULTRUAL MACHNINERYAGRICULTRUAL MACHBlount, Inc.    CHANGZHOU INTER UNIVERSAL MACHINERY             06/25/2012                                               214346   97430   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/25/2012                                               214368   97440   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/25/2012                                               128722   58510   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/25/2012                                               128744   58520   Shanghai   Tacoma, Washington
LOG SPLITTERLOG SPLITTERLOG SPLITTER     Blount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/26/2012                                                80190   36450   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             06/26/2012                                               214280   97400   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/02/2012                                               214544   97520   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/03/2012                                               198044   90020   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/07/2012                                               171402   77910   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/07/2012                                               214500   97500   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/09/2012                                               171534   77970   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/09/2012                                               171644   78020   Shanghai   Tacoma, Washington




                                                                                                                Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/14/2012                                               214632   97560   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/14/2012                                               170500   77500   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/16/2012                                               170346   77430   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/16/2012                                               171050   77750   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/17/2012                                               170434   77470   Shanghai   Long Beach, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/21/2012                                               160160   72800   Shanghai   Los Angeles, California
AGRICULTURE MACHINERYAGRICULTURE MACHINEBlount, Inc.    CHANGZHOU INTER UNIVERSAL MACHINERY             07/21/2012                                               167442   76110   Shanghai   Los Angeles, California
AGRICULTURAL MACHINARYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/21/2012                                               213290   96950   Shanghai   Los Angeles, California
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/23/2012                                               213422   97010   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             07/23/2012                                               127952   58160   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERYAGRICULTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/04/2012                                               169950   77250   Shanghai   Los Angeles, California
AGRIUCLTRUAL MACHINERYAGRIUCLTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/06/2012                                               164758   74890   Shanghai   Tacoma, Washington
AGRIUCLTRUAL MACHINERYAGRIUCLTRUAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/06/2012                                               126786   57630   Shanghai   Tacoma, Washington
AGRICULTRUAL MACHINERY                   Blount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/06/2012                                                42834   19470   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/13/2012                                               171710   78050   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/13/2012                                               171468   77940   Shanghai   Tacoma, Washington




                                                                                                                                                     153
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/13/2012                                               171116   77780   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/18/2012                                               214104   97320   Shanghai   Los Angeles, California




                                                                                                                                     Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/18/2012                                               214478   97490   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                   BLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/19/2012                                                42108   19140   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/22/2012                                               171578   77990   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/22/2012                                               170588   77540   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/22/2012                                               171138   77790   Shanghai   Tacoma, Washington



                                                                            CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                             EXHIBIT 18
Confidential                                                                        5/8/2019                                                                                                                    Page 4


AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/27/2012                                               171446   77930   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/27/2012                                               171732   78060   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/27/2012                                               171204   77820   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             08/27/2012                                               171424   77920   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/01/2012                                               128898   58590   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/01/2012                                               128678   58490   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/03/2012                                               214478   97490   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/03/2012                                               213994   97270   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBlount, Inc.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/03/2012                                               212344   96520   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY ASSEMBLYAGRICULTU BLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/06/2012                                               159874   72670   Shanghai   Long Beach, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/10/2012                                               171490   77950   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/10/2012                                               171006   77730   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/10/2012                                               214214   97370   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/10/2012                                               214126   97330   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/10/2012                                               171600   78000   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/11/2012                                               171424   77920   Shanghai   Long Beach, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/11/2012                                               136686   62130   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/14/2012                                               214390   97450   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/14/2012                                               171336   77880   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/16/2012                                                72666   33030   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/17/2012                                               159280   72400   Shanghai   Tacoma, Washington




                                                                                                                Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY                   BLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/18/2012                                                22924   10420   Shanghai   Long Beach, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/21/2012                                               214390   97450   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                   BLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/21/2012                                                42416   19280   Shanghai   Los Angeles, California
AGRICLTURAL MACHINERYAGRICLTURAL MACHINERBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/29/2012                                               194942   88610   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             09/29/2012                                                49091   22314   Shanghai   Los Angeles, California
SPACER BUSH                              BLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/02/2012                                                36344   16520   Shanghai   Long Beach, California
AGRICULTURAL MCAHINERYAGRICULTURAL MCAHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/02/2012                                               177496   80680   Shanghai   Long Beach, California
AGRICULTRAL MACHINERYAGRICULTRAL MACHINERBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/02/2012                                               214302   97410   Shanghai   Long Beach, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/02/2012                                               170544   77520   Shanghai   Long Beach, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/06/2012                                               212432   96560   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/06/2012                                               214170   97350   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/06/2012                                               214082   97310   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                   BLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/07/2012                                                41822   19010   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/08/2012                                               135454   61570   Shanghai   Long Beach, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/09/2012                                               171490   77950   Shanghai   Long Beach, California
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/09/2012                                               213378   96990   Shanghai   Long Beach, California




                                                                                                                                                     153
MOTORCYCLE BUTYL RUBERSMOTORCYCLE BUTYLBLOUNT, INC.     CHANGZHOU INTER UNIVERSAL MACHINERY             10/10/2012                                               168564   76620   Shanghai   Los Angeles, California
MOTORCYCLE BUTYL RUBERSMOTORCYCLE BUTYLBLOUNT, INC.     CHANGZHOU INTER UNIVERSAL MACHINERY             10/10/2012                                               166782   75810   Shanghai   Los Angeles, California




                                                                                                                                     Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/15/2012                                               169554   77070   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERYAGRICULTURAL MACHINBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/15/2012                                               160028   72740   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/21/2012                                               171116   77780   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/21/2012                                               171446   77930   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                   BLOUNT, INC.   CHANGZHOU INTER UNIVERSAL MACHINERY             10/22/2012                                                28182   12810   Shanghai   Long Beach, California



                                                                            CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                     EXHIBIT 18
Confidential                                                                            5/8/2019                                                                                                                        Page 5


AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             10/22/2012                                               171490   77950   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             10/22/2012                                               202950   92250   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             10/29/2012                                               214236   97380   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             10/29/2012                                               171534   77970   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             11/04/2012                                                25674   11670   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/10/2012                                               158158   71890   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/10/2012                                               200618   91190   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/12/2012                                               170500   77500   Puerto Limon   Port Everglades, Florida
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/12/2012                                               163746   74430   Puerto Limon   Port Everglades, Florida
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             11/12/2012                                                23936   10880   Puerto Limon   Port Everglades, Florida
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/17/2012                                               206052   93660   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/17/2012                                               164758   74890   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             11/19/2012                                                40524   18420   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/20/2012                                               211552   96160   Shanghai       Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/20/2012                                               160402   72910   Shanghai       Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/26/2012                                               213202   96910   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/26/2012                                               212366   96530   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             11/26/2012                                                47674   21670   Shanghai       Los Angeles, California
ACCESSORIES FOR LAWN MACHINE ACCESSORIES BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/02/2012                                               213928   97240   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/02/2012                                               171468   77940   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/02/2012                                               170808   77640   Shanghai       Tacoma, Washington




                                                                                                                    Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/03/2012                                               214170   97350   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/03/2012                                               214302   97410   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERU                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             12/08/2012                                                38984   17720   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/10/2012                                               214192   97360   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             12/11/2012                                                40392   18360   Shanghai       Long Beach, California
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             12/11/2012                                                31262   14210   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             12/14/2012                                                15774    7170   Shanghai       Long Beach, California
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             12/14/2012                                                43054   19570   Shanghai       Seattle, Washington
AGRICULTURAL MACHINERY PARTS FREIGHT COLLETRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             12/17/2012                                                42682   19401   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/23/2012                                               206272   93760   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/26/2012                                               171622   78010   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/26/2012                                               156750   71250   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             12/26/2012                                                32747   14885   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/02/2013                                               171336   77880   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/02/2013                                               171358   77890   Shanghai       Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/02/2013                                               170522   77510   Shanghai       Tacoma, Washington




                                                                                                                                                         153
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             01/02/2013                                                36476   16580   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY                    BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY             01/06/2013                                                24420   11100   Shanghai       Los Angeles, California




                                                                                                                                         Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/12/2013                                               127996   58180   Shanghai       Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/12/2013                                               128601   58455   Shanghai       Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/14/2013                                               132594   60270   Shanghai       Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/15/2013                                               212124   96420   Shanghai       Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             01/15/2013                                               212806   96730   Shanghai       Long Beach, California



                                                                                CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                    EXHIBIT 18
Confidential                                                                               5/8/2019                                                                                                                    Page 6


AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            01/21/2013                                                30844   14020   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS 01 FREIGHT CO TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY               01/28/2013                                                42984   19538   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            01/29/2013                                                36146   16430   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/03/2013                                               168388   76540   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/03/2013                                               170500   77500   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/03/2013                                               171006   77730   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/03/2013                                               170082   77310   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            02/05/2013                                                42922   19510   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            02/05/2013                                                40392   18360   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/10/2013                                               213884   97220   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/10/2013                                               128172   58260   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            02/18/2013                                                27280   12400   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            02/19/2013                                                39182   17810   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/19/2013                                               213994   97270   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTS 19478.5 KGS 15 TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY              02/23/2013                                                42854   19479   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/24/2013                                               213686   97130   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/24/2013                                               170786   77630   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            02/25/2013                                                42889   19495   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            02/25/2013                                                35970   16350   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/26/2013                                               171380   77900   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/26/2013                                               171402   77910   Shanghai   Long Beach, California




                                                                                                                       Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/26/2013                                               170456   77480   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/26/2013                                               169422   77010   Shanghai   Long Beach, California
ASSY LOG SPLITTER 22 TON ASSY LOG SPLITTER 27FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            02/27/2013                                                82883   37674   Shanghai   Oakland, California
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            03/08/2013                                                34760   15800   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS                 BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            03/11/2013                                                35244   16020   Shanghai   Tacoma, Washington
AGRIC HORT FOREST MACHY LAWN GROUND ROLL TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY                 03/11/2013                                                42838   19472   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINRY PART 19288 KGS 15.676 TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY              03/16/2013                                                42434   19288   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERU AGRICULTURAL MACH BLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            03/18/2013                                               214324   97420   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERU AGRICULTURAL MACH BLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            03/25/2013                                               171490   77950   Shanghai   Los Angeles, California
AGRICULLTURAL MACHINERY                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            03/25/2013                                                42504   19320   Shanghai   Los Angeles, California
AGRIC HORT FOREST MACHY LAWN GROUND ROLL TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL                           03/28/2013                                                42634   19379   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            04/01/2013                                                42680   19400   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/01/2013                                               171446   77930   Shanghai   Los Angeles, California
AGRICULTURAL AMCHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            04/01/2013                                                42944   19520   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/03/2013                                               171578   77990   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/03/2013                                               159478   72490   Shanghai   Los Angeles, California




                                                                                                                                                            153
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            04/08/2013                                                40744   18520   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/09/2013                                               126852   57660   Shanghai   Los Angeles, California




                                                                                                                                            Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/09/2013                                               125873   57215   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/15/2013                                                78474   35670   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/15/2013                                               214544   97520   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/22/2013                                               111430   50650   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            04/22/2013                                                85030   38650   Shanghai   Long Beach, California



                                                                                   CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                       EXHIBIT 18
Confidential                                                                                  5/8/2019                                                                                                                    Page 7


AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/29/2013                                               171094   77770   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/29/2013                                               127886   58130   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/29/2013                                               108570   49350   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/04/2013                                               171468   77940   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/06/2013                                               171754   78070   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS FREIGHT COLLETRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY                   05/06/2013                                                43727   19876   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS FREIGHT COLLETRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY                   05/06/2013                                                43811   19914   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/07/2013                                                85734   38970   Shanghai   Long Beach, California
'SHIPPER-S LOAD, COUNT & SEAL' (290CTNS) CY / DRTRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             05/09/2013                                                41604   18911   Shanghai   Los Angeles, California
AGRICULTURAL MACHINRY PART FREIGHT COLLECTTRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY                   05/13/2013                                                42513   19324   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PART FREIGHT COLLECTRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY                   05/13/2013                                                42590   19359   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/13/2013                                               194392   88360   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/14/2013                                                85756   38980   Shanghai   Long Beach, California
AGRICULTURAL INV#13TS0424CIU THIS SHIPMENT CFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY                05/19/2013                                               131373   59715   Shanghai   Oakland, California
AGRICULTURAL INV#13TS0424-2CIU THIS SHIPMENT FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY               05/19/2013                                               131373   59715   Shanghai   Oakland, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/20/2013                                               122254   55570   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/21/2013                                                85844   39020   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/27/2013                                               171446   77930   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/29/2013                                                85228   38740   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/03/2013                                               171556   77980   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                          BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            06/03/2013                                                40392   18360   Shanghai   Tacoma, Washington




                                                                                                                          Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/03/2013                                               214456   97480   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/03/2013                                               214500   97500   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/04/2013                                               127677   58035   Shanghai   Long Beach, California
AGRICULTURAL INV#13TS0510CIU THIS SHIPMENT CFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL                          06/08/2013                                                83270   37850   Shanghai   Oakland, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/11/2013                                               171446   77930   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/11/2013                                               171226   77830   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/14/2013                                               126874   57670   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/16/2013                                               171644   78020   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/16/2013                                               128788   58540   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/16/2013                                               171538   77972   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                          BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            06/18/2013                                                43010   19550   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/25/2013                                               171116   77780   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/25/2013                                               213598   97090   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/01/2013                                               171413   77915   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/01/2013                                               166760   75800   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/02/2013                                                85723   38965   Shanghai   Los Angeles, California




                                                                                                                                                               153
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/02/2013                                               214555   97525   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/08/2013                                               115918   52690   Shanghai   Los Angeles, California




                                                                                                                                               Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/10/2013                                               171842   78110   Shanghai   Long Beach, California
'SHIPPER-S LOAD, COUNT & SEAL' (281CTNS) CY / DRTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY            07/13/2013                                                43340   19700   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/15/2013                                                85162   38710   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            07/16/2013                                               214434   97470   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                          BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            07/16/2013                                                40392   18360   Shanghai   Long Beach, California



                                                                                      CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                      EXHIBIT 18
Confidential                                                                               5/8/2019                                                                                                                      Page 8


IRON NUTS                                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            07/18/2013                                                 5104     2320   Shanghai    Los Angeles, California
AGRICULTURAL FORESTRY THIS SHIPMENT CONTAIFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL                         07/20/2013                                                35530    16150   Shanghai    Oakland, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            07/22/2013                                               171424    77920   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            07/22/2013                                               171358    77890   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            07/22/2013                                                85855    39025   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            07/27/2013                                               171039    77745   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            07/27/2013                                               171292    77860   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY PART AGRICULTURAL MTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY               07/29/2013                                                42880    19491   Colon       Savannah, Georgia
AGRICULTURAL MACHINERY PART 19467.5 KGS 17.6 TRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY            07/29/2013                                                42830    19468   Colon       Savannah, Georgia
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/02/2013                                               214258    97390   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/02/2013                                               171622    78010   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/05/2013                                               171446    77930   Shanghai    Seattle, Washington
AS SHIPPER-S LOAD COUNT & SEALED SAID TO CONFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL                       08/08/2013                                               127512    57960   Shanghai    Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/12/2013                                               171028    77740   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/12/2013                                               170610    77550   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/12/2013                                               170214    77370   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            08/12/2013                                                42471    19305   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY PART 19653 KGS 20.59 TRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY             08/15/2013                                                43237    19653   Shanghai    Los Angeles, California
AGRICULTURAL MACINERY PARTS 19278 KGS 20.953TRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY             08/15/2013                                                42412    19278   Shanghai    Los Angeles, California
ROLLER CHAIN ROLLER CHAIN ROLLER CHAIN ROLLBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            08/17/2013                                               214390    97450   Shanghai    Los Angeles, California
ROLLER CHAIN ROLLER CHAIN ROLLER CHAIN ROLLBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            08/17/2013                                               214390    97450   Shanghai    Los Angeles, California




                                                                                                                       Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY PART AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2013                                               214302    97410   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY PART AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2013                                               171325    77875   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2013                                                42790    19450   Shanghai    Tacoma, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2013                                                42680    19400   Shanghai    Los Angeles, California
MACHINERY PARTS& ACCESSORIES AGRICULTURALSTEVE VANDER BURGHCHANGZHOU INTER UNIVERSAL                           08/23/2013                                                18748     8522   Shanghai    Oakland, California
LAWN MOWER LAWN MOWER LAWN MOWER LAWN BLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            08/24/2013                                               214302    97410   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/31/2013                                               214456    97480   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/03/2013                                               214544    97520   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/07/2013                                               171138    77790   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/09/2013                                               171600    78000   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/09/2013                                               115830    52650   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            09/09/2013                                                40623    18465   Shanghai    Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/09/2013                                               127039    57745   Shanghai    Los Angeles, California
AGRICULTURAL MACHINERY PART 01 FREIGHT COL TRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY              09/14/2013                                                42847    19476   Singapore   Savannah, Georgia
AGRICULTURAL MACHINERY 01 FREIGHT COLLECT, TRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY              09/14/2013                                                42750    19432   Singapore   Savannah, Georgia
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/14/2013                                               128370    58350   Shanghai    Los Angeles, California




                                                                                                                                                            153
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/16/2013                                               171534    77970   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/16/2013                                               171226    77830   Shanghai    Seattle, Washington




                                                                                                                                            Entered:10/09/19 13:29:05
AS SHIPPER-S LOAD COUNT & SEALED SAID TO CONFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL                       09/20/2013                                               255024   115920   Shanghai    Oakland, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/21/2013                                               213928    97240   Shanghai    Los Angeles, California
AGRICULTURAL MACHINER PARTS AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            09/22/2013                                               171336    77880   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/22/2013                                               170764    77620   Shanghai    Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/22/2013                                                85635    38925   Shanghai    Los Angeles, California



                                                                                   CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                   EXHIBIT 18
Confidential                                                                              5/8/2019                                                                                                                    Page 9


AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            09/28/2013                                               171534   77970   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            09/28/2013                                               171600   78000   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            09/29/2013                                                85624   38920   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            09/29/2013                                               213565   97075   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            09/30/2013                                               171644   78020   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/05/2013                                               171512   77960   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/07/2013                                               170808   77640   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/07/2013                                               171380   77900   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2013                                                30470   13850   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2013                                               202664   92120   Shanghai   Seattle, Washington
AGRICULTURAL FORESTRY ASSY LOG SPLITTER TH FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             10/20/2013                                                43890   19950   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS FREIGHT COLLETRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY              10/29/2013                                                42328   19240   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/30/2013                                               171380   77900   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            10/30/2013                                                42152   19160   Shanghai   Tacoma, Washington
AGRCIULTURAL MACHINERY AGRCIULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/30/2013                                                90508   41140   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/30/2013                                               128612   58460   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY PARTS FREIGHT COLLETRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY              11/04/2013                                                42526   19330   Pusan      Savannah, Georgia
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/05/2013                                               171776   78080   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/05/2013                                               128854   58570   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            11/14/2013                                                15994    7270   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/14/2013                                                88616   40280   Shanghai   Tacoma, Washington




                                                                                                                      Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            11/14/2013                                                39820   18100   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/14/2013                                                43560   19800   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/14/2013                                                85096   38680   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            11/14/2013                                                10516    4780   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/19/2013                                               170544   77520   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS FREIGHT COLLETRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY              11/19/2013                                                43397   19726   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/20/2013                                                37026   16830   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/20/2013                                                91740   41700   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/20/2013                                                96998   44090   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/20/2013                                                31658   14390   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PART                 TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             11/25/2013                                                41976   19080   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            12/03/2013                                               142780   64900   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            12/03/2013                                                65362   29710   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            12/04/2013                                               214302   97410   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            12/04/2013                                               214060   97300   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS                BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            12/04/2013                                                42570   19350   Shanghai   Long Beach, California




                                                                                                                                                           153
AGRICULTURAL MACHINERY PART SHIPPERS DESIRTRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY               12/09/2013                                                42830   19468   Shanghai   Savannah, Georgia
SPLITTER PARTS SPLITTER PARTS SPLITTER PARTSBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            12/09/2013                                                51876   23580   Shanghai   Los Angeles, California




                                                                                                                                           Entered:10/09/19 13:29:05
SPLITTER PARTS SPLITTER PARTS SPLITTER PARTSBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            12/09/2013                                               118140   53700   Shanghai   Los Angeles, California
ASSY LOG SPLITTER 27TON                     FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 12/10/2013                                                42504   19320   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            12/16/2013                                               124102   56410   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            12/16/2013                                                 4620    2100   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            12/16/2013                                               171600   78000   Shanghai   Los Angeles, California



                                                                                  CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                    EXHIBIT 18
Confidential                                                                               5/8/2019                                                                                                                   Page 10


ASSY LOG SPLITTER 27TON                      FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 12/26/2013                                                42504   19320   Shanghai   Los Angeles, California
ASSY LOG SPLITTER 27TON                      FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 12/26/2013                                                42504   19320   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            12/28/2013                                               214500   97500   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            12/28/2013                                               214258   97390   Shanghai   Los Angeles, California
ASSY LOG SPLITTER 27TON                      FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 12/30/2013                                                42504   19320   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS 01 FREIGHT CO TRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY              01/01/2014                                                41928   19058   Pusan      Savannah, Georgia
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/02/2014                                               171512   77960   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/02/2014                                               169642   77110   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS                 BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            01/02/2014                                                 1496     680   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/02/2014                                                85888   39040   Shanghai   Long Beach, California
ASSY LOG SPLITTER . .                        FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      01/06/2014                                                43890   19950   Shanghai   Oakland, California
ASSY LOG SPLITTER . .                        FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      01/06/2014                                                42504   19320   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS . .             FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      01/06/2014                                                36762   16710   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS . .             FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      01/06/2014                                                39501   17955   Shanghai   Oakland, California
AGRICULTURAL MACHINERY                       BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            01/09/2014                                                42878   19490   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/09/2014                                               171490   77950   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/09/2014                                               170764   77620   Shanghai   Long Beach, California
IRON NUTS                                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            01/10/2014                                                 6380    2900   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS SHIPPERS DES TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY                01/11/2014                                                42126   19148   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/12/2014                                               213730   97150   Shanghai   Los Angeles, California
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/14/2014                                               171490   77950   Shanghai   Los Angeles, California




                                                                                                                       Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/14/2014                                               170698   77590   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/16/2014                                                84942   38610   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/16/2014                                               170544   77520   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/16/2014                                               214016   97280   Shanghai   Long Beach, California
AGRCIULTURAL MACHINERY PARTS SSO COLLECT FTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY               01/16/2014                                                42324   19238   Shanghai   Los Angeles, California
AGRICULTUAL MACHINERY PART 19279 KGS 18.671 CTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY            01/21/2014                                                42414   19279   Colon      Savannah, Georgia
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            01/22/2014                                               171424   77920   Shanghai   Long Beach, California
AGRICULTURAL MACINERY PARTS AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            01/27/2014                                               171578   77990   Shanghai   Los Angeles, California
AGRICULTURAL MACINERY PARTS AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            01/27/2014                                               171578   77990   Shanghai   Los Angeles, California
AGRICULTURAL MACINERY PARTS AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            01/27/2014                                               171116   77780   Shanghai   Los Angeles, California
ASSY LOG SPLITTER 27TON                      FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 01/28/2014                                                42504   19320   Shanghai   Los Angeles, California
MACHINERY KEY MACHINERY KEY MACHINERY KEY BLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            01/30/2014                                               171534   77970   Shanghai   Long Beach, California
AGRICULTURE MACHINARY AGRICULTURE MACHINABLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/02/2014                                               171314   77870   Shanghai   Los Angeles, California
AGRICULTURE MACHINARY AGRICULTURE MACHINABLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/02/2014                                               128612   58460   Shanghai   Los Angeles, California
AGRICULTURE MACHINARY                        BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            02/02/2014                                                42702   19410   Shanghai   Los Angeles, California
ASSY LOG SPLITTER 27TON                      FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 02/03/2014                                                42504   19320   Shanghai   Los Angeles, California




                                                                                                                                                            153
AGRICULTURE MACHINARY AGRICULTURE MACHINABLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/09/2014                                               128172   58260   Shanghai   Los Angeles, California
AGRICULTURE MACHINARY AGRICULTURE MACHINABLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            02/09/2014                                               170478   77490   Shanghai   Los Angeles, California




                                                                                                                                            Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY PART SSO COLLECT FRTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY               02/12/2014                                                42434   19288   Shanghai   Savannah, Georgia
ASSY LOG SPLITTER 27TON                      FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 02/25/2014                                                42504   19320   Shanghai   Los Angeles, California
3POINT LOG SPLITTER                          FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 03/03/2014                                                43120   19600   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS                 BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            03/03/2014                                                38445   17475   Shanghai   Los Angeles, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            03/03/2014                                               171160   77800   Shanghai   Los Angeles, California



                                                                                   CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                       EXHIBIT 18
Confidential                                                                                  5/8/2019                                                                                                                   Page 11


LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.               CHANGZHOU INTER UNIVERSAL MACHINERY            03/03/2014                                               171248   77840   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            03/04/2014                                                43076   19580   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY                          BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            03/06/2014                                                41184   18720   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PART                     TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             03/06/2014                                                42401   19273   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY PART                     TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             03/06/2014                                                42887   19494   Shanghai   Savannah, Georgia
'SHIPPER-S LOAD, COUNT & SEAL' (189CTNS) CY / CYTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY            03/07/2014                                                42803   19456   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            03/09/2014                                               213884   97220   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            03/09/2014                                               213928   97240   Shanghai   Los Angeles, California
ASSY LOG SPLITTER ASSY LOG SPLITTER             FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 03/14/2014                                                87780   39900   Shanghai   Oakland, California
ASSY LOG SPLITTER ASSY LOG SPLITTER ASSY LOGFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                     03/14/2014                                               127512   57960   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            03/16/2014                                               214148   97340   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            03/19/2014                                               171006   77730   Shanghai   Los Angeles, California
STEEL SHAFT                                     BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            03/21/2014                                                 6380    2900   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.               CHANGZHOU INTER UNIVERSAL MACHINERY            03/24/2014                                               171578   77990   Shanghai   Los Angeles, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.               CHANGZHOU INTER UNIVERSAL MACHINERY            03/24/2014                                               171446   77930   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS                    TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             03/24/2014                                                42953   19524   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY PARTS                    TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             03/24/2014                                                42962   19528   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            03/24/2014                                               128634   58470   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            03/24/2014                                               128172   58260   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            03/24/2014                                               128326   58330   Shanghai   Los Angeles, California
AGRICULTUAL MACHINERY AGRICULTUAL MACHINE BLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            04/02/2014                                               213378   96990   Shanghai   Los Angeles, California




                                                                                                                          Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTUAL MACHINERY AGRICULTUAL MACHINE BLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            04/02/2014                                               214016   97280   Shanghai   Los Angeles, California
AGRICULTUAL MACHINERY PARTS AGRICULTUAL MABLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            04/06/2014                                               128634   58470   Shanghai   Los Angeles, California
AGRICULTUAL MACHINERY PARTS AGRICULTUAL MABLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            04/06/2014                                               128546   58430   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/10/2014                                               171446   77930   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/10/2014                                               171094   77770   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/10/2014                                               171468   77940   Shanghai   Long Beach, California
'SHIPPER-S LOAD, COUNT & SEAL' (105CTNS) CY / CYTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY            04/11/2014                                                42203   19183   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            04/12/2014                                                40392   18360   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            04/12/2014                                                22044   10020   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PART                     TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             04/15/2014                                                41912   19051   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY PART                     TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             04/15/2014                                                42981   19537   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY PART                     TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             04/15/2014                                                42339   19245   Shanghai   Savannah, Georgia
AGRICLTUAL MACHINERY PARTS AGRICLTUAL MACHBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            04/15/2014                                               171204   77820   Shanghai   Los Angeles, California
AGRICLTUAL MACHINERY PARTS AGRICLTUAL MACHBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            04/15/2014                                               171600   78000   Shanghai   Los Angeles, California
AGRICLTUAL MACHINERY PARTS                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            04/15/2014                                                42988   19540   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/16/2014                                                85712   38960   Shanghai   Los Angeles, California




                                                                                                                                                               153
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/16/2014                                               171600   78000   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            04/16/2014                                               171468   77940   Shanghai   Los Angeles, California




                                                                                                                                               Entered:10/09/19 13:29:05
MODEL 100 POS HOLE DIGGER FOUR WAY WEDGE SFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                       04/16/2014                                                39857   18117   Shanghai   Los Angeles, California
ASSY LOG SPLITTER 28 TON                        FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                 04/22/2014                                                43428   19740   Shanghai   Los Angeles, California
ROLLER CHAIN ROLLER CHAIN ROLLER CHAIN ROLLBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            05/01/2014                                               214434   97470   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/02/2014                                               214060   97300   Shanghai   Los Angeles, California
AGRICULTURAL MACHINEY PARTS AGRICULTURAL MBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            05/04/2014                                               214060   97300   Shanghai   Los Angeles, California



                                                                                      CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                        EXHIBIT 18
Confidential                                                                                  5/8/2019                                                                                                                    Page 12


AGRICULTURAL MACHINEY PARTS AGRICULTURAL MBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            05/04/2014                                               214412    97460   Shanghai   Los Angeles, California
AGRICULTURAL MACHINEY PARTS AGRICULTURAL MBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            05/04/2014                                               171006    77730   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY                   05/06/2014                                                85950    39068   Colon      Savannah, Georgia
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/08/2014                                               213774    97170   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/08/2014                                               170808    77640   Shanghai   Long Beach, California
'SHIPPER-S LOAD, COUNT & SEAL' (227CTNS) CY / CYTRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACHINERY            05/08/2014                                                42786    19448   Pusan      Los Angeles, California
ROLLER CHAIN ROLLER CHAIN ROLLER CHAIN ROLLBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            05/13/2014                                               170742    77610   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/15/2014                                               171314    77870   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/15/2014                                               171446    77930   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/22/2014                                               171556    77980   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/22/2014                                               171380    77900   Shanghai   Los Angeles, California
AGRICULTURAL MACHINEY PARTS                     TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             05/23/2014                                                42625    19375   Shanghai   Savannah, Georgia
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/25/2014                                               214060    97300   Shanghai   Los Angeles, California
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/25/2014                                                85624    38920   Shanghai   Los Angeles, California
COMPACT AUGER QUICK HITCH PIN BUSHING ADAP FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL,MACH                      05/25/2014                                                35046    15930   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/29/2014                                               214302    97410   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            05/29/2014                                               214500    97500   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS SSO COLLECT -TRACTOR SUPPLY CO OCHANGZHOU INTER UNIVERSAL MACHINERY                  05/29/2014                                                42805    19457   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/01/2014                                               171732    78060   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            06/01/2014                                                43010    19550   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/05/2014                                               213862    97210   Shanghai   Long Beach, California




                                                                                                                          Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/05/2014                                               170192    77360   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/08/2014                                               170852    77660   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/08/2014                                               170874    77670   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            06/08/2014                                                42306    19230   Shanghai   Los Angeles, California
LOG SPLITTER ASSY LIGHT DUTY PHD MODEL          FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL,MACH                 06/08/2014                                                37853    17206   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/11/2014                                               128502    58410   Shanghai   Los Angeles, California
ACCESSORIES FOR LAWN MACHINE ACCESSORIES BLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/12/2014                                               170984    77720   Shanghai   Long Beach, California
ACCESSORIES FOR LAWN MACHINE ACCESSORIES BLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/12/2014                                               171402    77910   Shanghai   Long Beach, California
ACCESSORIES FOR LAWN MACHINE ACCESSORIES BLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/12/2014                                               128546    58430   Shanghai   Long Beach, California
THREADED SCREWS AND BOLTS NESOI OF IRON ORTRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACH                        06/15/2014                                                42328    19240   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS                    TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             06/16/2014                                                42453    19297   Shanghai   Savannah, Georgia
AGRICULTURAL MACHINERY PARTS AGRICULTURALFRICTIONLESS LLC          CHANGZHOU INTER UNIVERSAL,MACH                 06/19/2014                                                83160    37800   Shanghai   Long Beach, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS LLC      CHANGZHOU INTER UNIVERSAL MACHINERY            06/19/2014                                               184800    84000   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/21/2014                                               213730    97150   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/21/2014                                               170940    77700   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/22/2014                                               214082    97310   Shanghai   Los Angeles, California




                                                                                                                                                               153
AGRICULTURAL MACHINERY PARTS                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            06/22/2014                                                40392    18360   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTS                    BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            06/24/2014                                                42207    19185   Shanghai   Tacoma, Washington




                                                                                                                                               Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY PARTS AGRICULTURALFRICTIONLESS LLC          CHANGZHOU INTER UNIVERSAL,MACH                 06/26/2014                                               162624    73920   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALFRICTIONLESS LLC          CHANGZHOU INTER UNIVERSAL,MACH                 06/26/2014                                               162624    73920   Shanghai   Long Beach, California
QUICK LINK QUICK LINK QUICK LINK QUICK LINK     BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            06/27/2014                                               171028    77740   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.              CHANGZHOU INTER UNIVERSAL MACHINERY            06/30/2014                                               214060    97300   Shanghai   Los Angeles, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL MACHINERY            07/03/2014                                               569184   258720   Shanghai   Los Angeles, California



                                                                                      CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                     EXHIBIT 18
Confidential                                                                                5/8/2019                                                                                                                   Page 13


AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/06/2014                                               171204   77820   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/06/2014                                               170720   77600   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/06/2014                                                85690   38950   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/06/2014                                               171358   77890   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/06/2014                                               170324   77420   Shanghai   Long Beach, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      07/10/2014                                               203280   92400   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALTRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY                  07/10/2014                                               126133   57333   Shanghai   Savannah, Georgia
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            07/14/2014                                               214236   97380   Shanghai   Los Angeles, California
QUICK LINK QUICK LINK QUICK LINK QUICK LINK   BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            07/14/2014                                               171248   77840   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/14/2014                                               214236   97380   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/14/2014                                               213774   97170   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS SSO COLLECT 0TRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACH                     07/16/2014                                                42634   19379   Pusan      Savannah, Georgia
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/17/2014                                               162624   73920   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/17/2014                                               203280   92400   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/17/2014                                               162624   73920   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/19/2014                                               203280   92400   Shanghai   Oakland, California
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/19/2014                                               203280   92400   Shanghai   Oakland, California
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/22/2014                                               203280   92400   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PART                   TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             07/24/2014                                                42924   19511   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/27/2014                                               171446   77930   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/27/2014                                               171446   77930   Shanghai   Los Angeles, California




                                                                                                                        Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/27/2014                                               171556   77980   Shanghai   Los Angeles, California
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/27/2014                                               212982   96810   Shanghai   Long Beach, California
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/27/2014                                               170632   77560   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/29/2014                                               170082   77310   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            07/29/2014                                               171710   78050   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALFRICTIONLESS LLC        CHANGZHOU INTER UNIVERSAL,MACH                 07/30/2014                                                64607   29367   Shanghai   Oakland, California
ASSY LOG SPLITTER LOWES 27TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/30/2014                                               128898   58590   Shanghai   Oakland, California
ASSY LOG SPLITTER LOWES 27TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/30/2014                                               128898   58590   Shanghai   Oakland, California
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/30/2014                                               162624   73920   Shanghai   Oakland, California
ASSY LOG SPLITTER LOWES 22TON ASSY LOG SPLITFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL,MACH                 07/30/2014                                               162624   73920   Shanghai   Oakland, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            08/03/2014                                               171402   77910   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            08/03/2014                                               171600   78000   Shanghai   Los Angeles, California
AGRICULTURAL MACHINER PARTS AGRICULTURAL MBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/07/2014                                               214412   97460   Shanghai   Long Beach, California
AGRICULTURAL MACHINER PARTS AGRICULTURAL MBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/07/2014                                               214412   97460   Shanghai   Long Beach, California
AGRICULTURAL MACHINER PARTS                   BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            08/07/2014                                                42504   19320   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            08/12/2014                                               211904   96320   Shanghai   Los Angeles, California




                                                                                                                                                             153
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            08/12/2014                                               170390   77450   Shanghai   Los Angeles, California
ARICULTURAL MACHINERY PARTS ARICULTURAL MATRACTOR SUPPLY CO. CHANGZHOU INTER UNIVERSAL MACH                     08/13/2014                                                42161   19164   Shanghai   Savannah, Georgia




                                                                                                                                             Entered:10/09/19 13:29:05
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/15/2014                                               121968   55440   Shanghai   Oakland, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/15/2014                                               171248   77840   Shanghai   Oakland, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.             CHANGZHOU INTER UNIVERSAL MACHINERY            08/17/2014                                               213928   97240   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            08/17/2014                                               211508   96140   Shanghai   Long Beach, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2014                                               171248   77840   Shanghai   Oakland, California



                                                                                    CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                     EXHIBIT 18
Confidential                                                                                5/8/2019                                                                                                                   Page 14


POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2014                                               121968   55440   Shanghai   Oakland, California
SPEAKERS -DITTO- SCAC CODE BOPT NAME ACCOUFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY                08/19/2014                                               171248   77840   Shanghai   Oakland, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2014                                               171248   77840   Shanghai   Oakland, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2014                                               121968   55440   Shanghai   Oakland, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2014                                               121994   55452   Shanghai   Oakland, California
ROLLER CHAIN ROLLER CHAIN ROLLER CHAIN ROLLBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/21/2014                                               170720   77600   Shanghai   Long Beach, California
ROLLER CHAIN ROLLER CHAIN ROLLER CHAIN ROLLBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/21/2014                                               170544   77520   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            08/22/2014                                               171116   77780   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            08/22/2014                                               171380   77900   Shanghai   Long Beach, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/26/2014                                               203280   92400   Shanghai   Oakland, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/26/2014                                               171248   77840   Shanghai   Oakland, California
POINT LOG SPLITTER POINT LOG SPLITTER POINT L FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/26/2014                                               203280   92400   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            08/28/2014                                               171402   77910   Shanghai   Long Beach, California
ASSY LOG SPLITTER ASSY LOG SPLITTER           FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            08/29/2014                                                85008   38640   Shanghai   Tacoma, Washington
LOG SPLITTER                                  FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/02/2014                                                42504   19320   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER                     FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/02/2014                                                85008   38640   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            09/02/2014                                               214060   97300   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER                     FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/02/2014                                                85008   38640   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/06/2014                                               195580   88900   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/06/2014                                               165088   75040   Shanghai   Oakland, California
ASSY LOG SPLITTER ASSY LOG SPLITTER           FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            09/06/2014                                                85008   38640   Shanghai   Tacoma, Washington




                                                                                                                        Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            09/07/2014                                               171402   77910   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            09/07/2014                                               213906   97230   Shanghai   Long Beach, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL MACHINERY            09/08/2014                                               212520   96600   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER        FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/08/2014                                               127512   57960   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER LOG SPLITTER        FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/08/2014                                               127512   57960   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/10/2014                                               195580   88900   Shanghai   Oakland, California
SPLITTER SPLITTER SPLITTER SPLITTER           BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            09/11/2014                                               171512   77960   Shanghai   Long Beach, California
SPLITTER SPLITTER SPLITTER SPLITTER           BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            09/11/2014                                               171314   77870   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            09/15/2014                                               169796   77180   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            09/15/2014                                               169444   77020   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/16/2014                                               195580   88900   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/16/2014                                               195580   88900   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/16/2014                                               165088   75040   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/17/2014                                               195580   88900   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/17/2014                                               165088   75040   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER                     FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            09/17/2014                                                80696   36680   Shanghai   Oakland, California




                                                                                                                                                             153
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/17/2014                                               195580   88900   Shanghai   Oakland, California
LOG SPLITTER                                  FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            09/17/2014                                                36960   16800   Shanghai   Oakland, California




                                                                                                                                             Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY                        BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            09/20/2014                                                40392   18360   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            09/20/2014                                               170390   77450   Shanghai   Long Beach, California
PUMP PUMP PUMP PUMP PUMP                      BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            09/25/2014                                               214478   97490   Shanghai   Long Beach, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/25/2014                                               195580   88900   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY             09/25/2014                                               195580   88900   Shanghai   Oakland, California



                                                                                    CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                     EXHIBIT 18
Confidential                                                                               5/8/2019                                                                                                                    Page 15


AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/27/2014                                               214764    97620   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            09/27/2014                                               214016    97280   Shanghai   Long Beach, California
LOG SPLITTER LOG SPLITTER                    FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/29/2014                                                85008    38640   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/29/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER                    FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/29/2014                                                85008    38640   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER                    FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/30/2014                                                85008    38640   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER                    FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/30/2014                                                85008    38640   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER       FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/30/2014                                               127512    57960   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            09/30/2014                                               165088    75040   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/01/2014                                               195580    88900   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/01/2014                                               195580    88900   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/01/2014                                               165088    75040   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/04/2014                                               171798    78090   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/04/2014                                               127886    58130   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/04/2014                                               171578    77990   Shanghai   Long Beach, California
LOG SPLITTER LOG SPLITTER                    FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/06/2014                                                85008    38640   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/09/2014                                                 7614     3461   Shanghai   Los Angeles, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/09/2014                                               170016    77280   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/10/2014                                               171842    78110   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/10/2014                                               171534    77970   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/10/2014                                                70862    32210   Shanghai   Tacoma, Washington




                                                                                                                       Case:19-01282-MER Doc#:1-2 Filed:10/09/19
LAWN MOBER PARTS LAWN MOBER PARTS LAWN M BLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/12/2014                                               214412    97460   Shanghai   Long Beach, California
LAWN MOBER PARTS LAWN MOBER PARTS LAWN M BLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/12/2014                                               171534    77970   Shanghai   Long Beach, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/12/2014                                               195580    88900   Shanghai   Oakland, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/14/2014                                                42504    19320   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER                    FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/15/2014                                                80696    36680   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/15/2014                                               165088    75040   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/15/2014                                               195580    88900   Shanghai   Oakland, California




                                                                                                                                                            153
ASSY LOG SPLITTER 28TON ASSY LOG SPLITTER 28 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL,MACH                 10/17/2014                                               277662   126210   Shanghai   Oakland, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2014                                                42504    19320   Shanghai   Los Angeles, California




                                                                                                                                            Entered:10/09/19 13:29:05
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2014                                                42504    19320   Shanghai   Los Angeles, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2014                                                42504    19320   Shanghai   Los Angeles, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2014                                                42504    19320   Shanghai   Los Angeles, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2014                                                42504    19320   Shanghai   Los Angeles, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2014                                                42504    19320   Shanghai   Los Angeles, California



                                                                                   CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                    EXHIBIT 18
Confidential                                                                               5/8/2019                                                                                                                   Page 16


AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/18/2014                                               171160   77800   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            10/18/2014                                               171600   78000   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.            CHANGZHOU INTER UNIVERSAL MACHINERY            10/18/2014                                               128458   58390   Shanghai   Long Beach, California
LAWN MOWER PARTS                             BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            10/18/2014                                                42922   19510   Shanghai   Long Beach, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      10/19/2014                                                42504   19320   Shanghai   Tacoma, Washington
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/21/2014                                               165088   75040   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            10/21/2014                                               195580   88900   Shanghai   Oakland, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/27/2014                                                42504   19320   Shanghai   Los Angeles, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/27/2014                                                42504   19320   Shanghai   Los Angeles, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/27/2014                                                42504   19320   Shanghai   Los Angeles, California
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            10/27/2014                                                42504   19320   Shanghai   Los Angeles, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY                10/29/2014                                               165088   75040   Shanghai   Oakland, California




                                                                                                                       Case:19-01282-MER Doc#:1-2 Filed:10/09/19
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      11/01/2014                                                42504   19320   Shanghai   Seattle, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      11/01/2014                                                42504   19320   Shanghai   Seattle, Washington
LOG SPLITTER                                 FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL                      11/01/2014                                                42504   19320   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY PARTS                 BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY            11/03/2014                                                37598   17090   Shanghai   Long Beach, California
AGRICULTURAL MACHNIERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/03/2014                                               171578   77990   Shanghai   Long Beach, California
AGRICULTURAL MACHNIERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/03/2014                                               171578   77990   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY                11/04/2014                                               203390   92450   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER LOG SPLITTER LOG S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            11/04/2014                                               203390   92450   Shanghai   Oakland, California
LOG SPLITTER LOG SPLITTER                    FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            11/04/2014                                                83270   37850   Shanghai   Oakland, California
AGRICULTURAL MACHINRY PARTS AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/07/2014                                               171424   77920   Shanghai   Long Beach, California
AGRICULTURAL MACHINRY PARTS AGRICULTURAL MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            11/07/2014                                               171424   77920   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               171688   78040   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               171666   78030   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               171622   78010   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               171666   78030   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               214632   97560   Shanghai   Tacoma, Washington




                                                                                                                                                            153
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               172458   78390   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               171688   78040   Shanghai   Tacoma, Washington




                                                                                                                                            Entered:10/09/19 13:29:05
AGRICULTURAQL MACHINERY AGRICULTURAQL MA BLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/11/2014                                               171765   78075   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/20/2014                                               169752   77160   Shanghai   Tacoma, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/26/2014                                               214346   97430   Pusan      Tacoma, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            11/26/2014                                               213774   97170   Pusan      Tacoma, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            12/01/2014                                               214632   97560   Shanghai   Long Beach, California



                                                                                   CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                   EXHIBIT 18
Confidential                                                                              5/8/2019                                                                                                                  Page 17


AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/01/2014                                               214478   97490   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/01/2014                                               171226   77830   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/01/2014                                               171380   77900   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/01/2014                                               214258   97390   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/01/2014                                               171424   77920   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/01/2014                                               171600   78000   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/07/2014                                               214544   97520   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/07/2014                                               213048   96840   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/14/2014                                               171072   77760   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/14/2014                                               171160   77800   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/17/2014                                               213598   97090   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/17/2014                                               213532   97060   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS               BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             12/17/2014                                                43032   19560   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/20/2014                                               196658   89390   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/20/2014                                               146146   66430   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/21/2014                                               191070   86850   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/26/2014                                               214236   97380   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/27/2014                                               213752   97160   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             12/27/2014                                               213554   97070   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/03/2015                                               213796   97180   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/03/2015                                               213730   97150   Shanghai   Long Beach, California




                                                                                                                      Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/09/2015                                               170962   77710   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/09/2015                                               171402   77910   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/09/2015                                               171094   77770   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/11/2015                                               171644   78020   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/11/2015                                               171072   77760   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/16/2015                                               214456   97480   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/16/2015                                               214720   97600   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/17/2015                                               170799   77636   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/17/2015                                               171402   77910   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             01/29/2015                                               171402   77910   Shanghai   Long Beach, California
MODEL 10 POST HOLE DIGGERS 9' AUGER        FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL,MACH EQUI             02/04/2015                                                35805   16275   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             02/14/2015                                               127688   58040   Shanghai   Long Beach, California
ROLLER CHAIN ROLLER CHAIN ROLLER CHAIN ROLLBLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             02/21/2015                                               171270   77850   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             02/21/2015                                               213950   97250   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             02/26/2015                                               171512   77960   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             02/28/2015                                               171490   77950   Shanghai   Long Beach, California




                                                                                                                                                           153
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             02/28/2015                                               171292   77860   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             02/28/2015                                               214434   97470   Shanghai   Long Beach, California




                                                                                                                                           Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             02/28/2015                                               214324   97420   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             03/02/2015                                               209748   95340   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY             03/02/2015                                               206470   93850   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS               BLOUNT, INC.       CHANGZHOU INTER UNIVERSAL MACHINERY             03/04/2015                                                43032   19560   Shanghai   Seattle, Washington
AGRICULTURAL MACHINERY PARTS               FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL,MACH EQUI             03/04/2015                                                42878   19490   Shanghai   Oakland, California



                                                                                  CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                  EXHIBIT 18
Confidential                                                                             5/8/2019                                                                                                                   Page 18


AGRICULTURAL MACHINERY PARTS ASSY LOG SPLI FRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL,MACH EQUI            03/05/2015                                               214117   97326   Shanghai   Oakland, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            03/07/2015                                               213818   97190   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            03/07/2015                                               213884   97220   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            03/07/2015                                               213928   97240   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            03/10/2015                                               214390   97450   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            03/10/2015                                               214192   97360   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            03/12/2015                                               205920   93600   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            03/12/2015                                               206646   93930   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PART #ALSO NOTIFY PATRACTOR SUPPLY CO.OCHANGZHOU INTER UNIVERSAL MACHINERY            03/18/2015                                                76972   34987   Ningpo     Savannah, Georgia
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            04/10/2015                                               171160   77800   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            04/10/2015                                               170786   77630   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES AGRICULTURAL MACHIFRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL MACHINERY            04/17/2015                                               127644   58020   Shanghai   Long Beach, California
\ASSY LOG SPLITTER LOWES AGRICULTURAL MACHFRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL MACHINERY            04/17/2015                                               171336   77880   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES AGRICULTURAL MACHIFRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL MACHINERY            04/17/2015                                               169312   76960   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            04/22/2015                                               212124   96420   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES AGRICULTURAL MACHIFRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL                      04/23/2015                                               169862   77210   Shanghai   Los Angeles, California
ASSY LOG SPLITTER LOWES AGRICULTURAL MACHIFRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL                      04/23/2015                                               194865   88575   Shanghai   Los Angeles, California
ASSY LOG SPLITTER LOWES AGRICULTURAL MACHIFRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL                      04/23/2015                                               166408   75640   Shanghai   Los Angeles, California
STEEL SHAFT                                  BLOUNT, INC.     CHANGZHOU INTER UNIVERSAL MACHINERY            04/30/2015                                                12628    5740   Shanghai   Tacoma, Washington
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            05/01/2015                                               127952   58160   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            05/01/2015                                               128326   58330   Shanghai   Long Beach, California




                                                                                                                     Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            05/06/2015                                               128194   58270   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            05/06/2015                                               127754   58070   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            05/13/2015                                               170918   77690   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            05/13/2015                                               212520   96600   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            05/17/2015                                               171204   77820   Shanghai   Long Beach, California
SPLITTER PART SPLITTER PART SPLITTER PART SP BLOUNT, INC.     CHANGZHOU INTER UNIVERSAL MACHINERY            05/17/2015                                               170632   77560   Shanghai   Long Beach, California
COTTER PIN COTTER PIN COTTER PIN COTTER PIN BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY            05/17/2015                                               213554   97070   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            05/17/2015                                               213488   97040   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            05/22/2015                                               211750   96250   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            05/22/2015                                               170764   77620   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/03/2015                                               170500   77500   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/03/2015                                               171072   77760   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/03/2015                                               170214   77370   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES AGRICULTURAL MACHIFRICTIONLESS LLC    CHANGZHOU INTER UNIVERSAL MACHINERY            06/04/2015                                               161392   73360   Shanghai   Long Beach, California
SPLITTER PART SPLITTER PART SPLITTER PART SP BLOUNT, INC.     CHANGZHOU INTER UNIVERSAL MACHINERY            06/05/2015                                               214082   97310   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/05/2015                                               214632   97560   Shanghai   Long Beach, California




                                                                                                                                                          153
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/05/2015                                               214346   97430   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/05/2015                                               214478   97490   Shanghai   Long Beach, California




                                                                                                                                          Entered:10/09/19 13:29:05
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/17/2015                                               214170   97350   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/17/2015                                               214126   97330   Shanghai   Long Beach, California
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/17/2015                                               214236   97380   Shanghai   Long Beach, California
AGRICULTURE MACHINARY PARTS AGRICULTURE MBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/17/2015                                               214500   97500   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            06/20/2015                                               213928   97240   Shanghai   Long Beach, California



                                                                                 CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                    EXHIBIT 18
Confidential                                                                              5/8/2019                                                                                                                    Page 19


AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            06/20/2015                                               213862    97210   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            06/22/2015                                               213411    97005   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            06/22/2015                                               213686    97130   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/01/2015                                               171688    78040   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/01/2015                                               170720    77600   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/02/2015                                               170434    77470   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/02/2015                                               170291    77405   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/13/2015                                               214060    97300   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/13/2015                                               214236    97380   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/15/2015                                               170610    77550   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/15/2015                                               171864    78120   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES MACHINERY PARTS ASFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL                      07/15/2015                                               124054    56388   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/17/2015                                               171380    77900   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/17/2015                                               171226    77830   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/22/2015                                               171688    78040   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            07/22/2015                                               171622    78010   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES MACHINERY PARTS      FRICTIONLESS LLC  CHANGZHOU INTER UNIVERSAL MACHINERY            07/28/2015                                                40700    18500   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/05/2015                                               165264    75120   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/05/2015                                               169840    77200   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/05/2015                                               214412    97460   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES MACHINERY PARTS ASFRICTIONLESS LLC     CHANGZHOU INTER UNIVERSAL MACHINERY            08/06/2015                                               255860   116300   Shanghai   Los Angeles, California




                                                                                                                      Case:19-01282-MER Doc#:1-2 Filed:10/09/19
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/10/2015                                               170148    77340   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/10/2015                                               171094    77770   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/13/2015                                               213730    97150   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY AGRICULTURAL MACHIBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/13/2015                                               214170    97350   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/27/2015                                               170478    77490   Shanghai   Long Beach, California
LAWN MOWER PARTS LAWN MOWER PARTS LAWN MBLOUNT, INC.           CHANGZHOU INTER UNIVERSAL MACHINERY            08/27/2015                                               171446    77930   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/27/2015                                               169466    77030   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            08/27/2015                                               128370    58350   Shanghai   Long Beach, California
ASSY LOG SPLITTER LOWES ASSY LOG SPLITTER LOFRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            09/04/2015                                                84823    38556   Shanghai   Los Angeles, California
LAWN MOWRE PARTS LAWN MOWRE PARTS            BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY            09/09/2015                                                72094    32770   Shanghai   Long Beach, California
LAWN MOWRE PARTS                             BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY            09/09/2015                                                37576    17080   Shanghai   Long Beach, California
AGRICULTURAL MACINERY PARTS AGRICULTURAL MBLOUNT, INC.         CHANGZHOU INTER UNIVERSAL MACHINERY            10/11/2015                                               170236    77380   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/11/2015                                               171402    77910   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2015                                               168146    76430   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2015                                               116468    52940   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/17/2015                                               151470    68850   Shanghai   Long Beach, California




                                                                                                                                                           153
AGRICULTURAL MACHINERY PARTS AGRICULTURALBLOUNT, INC.          CHANGZHOU INTER UNIVERSAL MACHINERY            10/30/2015                                               153274    69670   Shanghai   Long Beach, California
LAWN MOWER PARTS                             BLOUNT, INC.      CHANGZHOU INTER UNIVERSAL MACHINERY            01/06/2016                                                28600    13000   Shanghai   Long Beach, California




                                                                                                                                           Entered:10/09/19 13:29:05
ASSY LOG SPLITTER ASSY LOG SPLITTER          FRICTIONLESS LLC  CHANGZHOU INTER UNIVERSAL MACHINERY            05/10/2016                                                83776    38080   Shanghai   Los Angeles, California
ASSY LOG SPLITTER ASSY LOG SPLITTER ASSY LOGFRICTIONLESS LLC   CHANGZHOU INTER UNIVERSAL MACHINERY            05/17/2016                                               125664    57120   Shanghai   Oakland, California
PLUSH TOY                                    TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY            08/19/2016                                                42042    19110   Shanghai   Long Beach, California
ARTICLES OF IRON OR STEEL NESOI WLDMT CL POSTRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY             08/22/2016                                                42042    19110   Shanghai   Tacoma, Washington
WLDMT CL POST DRIVER ROUND 19110 KGS 23.96 C TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY            08/25/2016                                                42042    19110   Shanghai   Savannah, Georgia



                                                                                  CIU Shipments 5.7.19.xlsx
                                                                                                                                                                                                  EXHIBIT 18
Confidential                                                                              5/8/2019                                                                                                               Page 20


WLDMT CL POST DRIVER ROUND 19500 KGS 24.45 C TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY            08/29/2016                                               42900   19500   Shanghai   Baltimore, Maryland
WLDMT CL POST DRIVER ROUND                   TRACTOR SUPPLY COMCHANGZHOU INTER UNIVERSAL MACHINERY            08/31/2016                                               42042   19110   Shanghai   Savannah, Georgia
ASSY TANK SMALL ASSY TANK SMALL ASSY TANK S FRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY            11/13/2016                                               85760   38982   Shanghai   Long Beach, California
AGRICULTURAL MACHINERY PARTS AGRICULTURALFRICTIONLESS WORLD CHANGZHOU INTER UNIVERSAL MACHINERY               12/11/2016                                               85173   38715   Shanghai   Long Beach, California
MODEL 100 POST HOLE DIGGERS 3 POINT LOG SPLI SMA-SOUTHERM MARKCHANGZHOU INTER UNIVERSAL MACHINERY             02/09/2018                                               28774   13079   Shanghai   Tacoma, Washington
MODEL 100 POST HOLE DIGGERS 3 POINT LOG SPLI SMA-CORSICANA     CHANGZHOU INTER UNIVERSAL MACHINERY            02/16/2018                                               28142   12792   Shanghai   Long Beach, California
HITCH PIN, RETAIL HD AUGER REPLACEMENT TIP, CFRICTIONLESS LLC  CHANGZHOU INTER UNIVERSAL MAC                  05/31/2018                                               32762   14892   Shanghai   Long Beach, California
HITCH PIN,RETAIL HD AUGER REPLACEMENT TIP,COSMA DC-JONESBORO CHANGZHOU INTER UNIVERSAL                        07/28/2018                                               36522   16601   Shanghai   Savannah, Georgia
BRIGGS LOG SPLITTER                          MATTOON RURAL KINGCHANGZHOU INTER UNIVERSAL                      10/23/2018                                               41334   18788   Shanghai   New York/Newark Area, N
BRIGGS LOG SPLITTER                          MATTOON RURAL KINGCHANGZHOU INTER UNIVERSAL                      10/24/2018                                               38584   17538   Shanghai   New York/Newark Area, N
LOG SPLITTER                                 TSC STORES L.P.   CHANGZHOU INTER UNIVERSAL                      11/18/2018                                               41334   18788   Shanghai   Seattle, Washington




                                                                                                                      Case:19-01282-MER Doc#:1-2 Filed:10/09/19
                                                                                                                                                           153
                                                                                                                                           Entered:10/09/19 13:29:05
                                                                                  CIU Shipments 5.7.19.xlsx
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                                 Entered:10/09/19 13:29:05 Page145 of
                                            153
From: Allen Yin <yingelei@sina.com>
Sent: Sunday, September 29, 2013 2:50 AM EDT
To: Dan Banjo <dbanjo@frictionlessworld.com>; 07frankli <07frankli@163.com>
Subject: 回复: FW: Visit from Great Plains contact to confirm Mr Li is supplying Frictionless with Great Plains parts
Dan
I hope this mail finds you well
We discussed with Mr.Lee and we get plan as below.
1、Only 3 months left this year and we have less order from Blount, which means it will not affect a lot if we change the
agreement. If we do something now , there will be plenty time for Blount to anti-solve.
2、what we will do is to make them a sudden notice before Christmas that we will rise price upon all the products(as
mentioned when your visit, please offer us increasing suggestion for our reference) .
3、We will held the initiative, clients belong to Blount now will find back to us. So please remain energy continuing to sale
our products and ready to be found when they need.
4、what custom most need now is a stable supply and as well as stable price, so it is possible that they insist business with
Blount now and makes us sad.
It's a internal plan, please don't use it for sales guy.
Hope you can understand what we are doing and do remember we are on the same boat.
By the way , please offer us the formal accounting report offered by finance department and Mr.Lee is going to solve the
issue of lack money.
Thanks for your hard work and good luck


Allen Yin

 发件人： Dan Banjo
 发送时间： 2013-09-28 08:23
 收件人： Allen; Frank
 主题： FW: Visit from Great Plains contact to confirm Mr Li is supplying Frictionless with Great Plains parts

Guys

I need to talk to Mr. Li. Our sales guy, Paul, was at this customer today. They were the number 1 OEM account for
SpeeCo. It turns out that the SpeeCo sales guy was there yesterday. He told this customer that Mr Li has an
exclusive agreement with SpeeCo and that WE can not be being supplied by CIU. Basically they are lying to
customers about Mr Li owning Frictionless and our ability to supply. I really think Mr Li needs to terminate the
agreement with SpeeCo immediately otherwise we are going to keep running into this situation. They are calling
the agreement that Mr Li signed an exclusive agreement. It is the SAME thing that happened with TSC. I really feel
the longer we wait the harder it is going to be in the future.

If Mr Li wants I can pursue legal action against them. Let me know your thoughts.

Thanks
Dan

From: Dan Banjo
Sent: Friday, September 27, 2013 11:20 AM
To: bob.warkentin@greatplainsmfg.com
Cc: Allen; Frank; pemig@frictionlessworld.com
Subject: Visit from Great Plains contact to confirm Mr Li is supplying Frictionless with Great Plains parts
Importance: High

Bob,

Per our discussion today I am forwarding you the address of CIU. As we discussed Mr. Li makes most all of the parts
for Great Plains and sells them to SpeeCo. Mr. Li has created the company Frictionless in the USA to sell these parts
directly to customers. Below is a list of parts that CIU has made or is making for Great Plains.

 CHANGZHOU           INTER                                              GP #149-
 UNIVERSAL                                      S57134700                580D                 OEM, ARM PIVOT SHAFT
 CHANGZHOU           INTER
 UNIVERSAL                                      S57039700           GP #805-349C OEM, 1-1/4 X 7 IN GP805-349 PIN
 CHANGZHOU           INTER
 UNIVERSAL                                      S57031600           GP #800-322C OEM, GPM800-322C STUD BOLT
 CHANGZHOU           INTER
 UNIVERSAL                                      S57119200           GP #805-378C OEM, PIN HINGE
 CHANGZHOU           INTER
 UNIVERSAL                                      S57047800           GP #805-350C OEM, 1 X 9-1/2 IN PIN
 CHANGZHOU           INTER
 UNIVERSAL                                      S57070600           GP #805-168C OEM, GPM HITCH PIN
 CHANGZHOU           INTER                                            GP #198-
 UNIVERSAL                                      S57118500               295D     OEM, REAR OPENER INNER TUBE
    Case:19-01282-MER Doc#:1-2 Filed:10/09/19                      Entered:10/09/19 13:29:05 Page146 of
 CHANGZHOU INTER                         153
                                   GP #198-
 UNIVERSAL                          S57036900      137D          OEM, GPM BUSHING
 CHANGZHOU     INTER                              GP #142-
 UNIVERSAL                          S57037100      198D          OEM, GPM BUSHING
 CHANGZHOU     INTER                              GP #198-
 UNIVERSAL                          S57112200      290D          OEM, DEPTH WHEEL ECC BUSHING
 CHANGZHOU     INTER                              GP #198-
 UNIVERSAL                          S57134500      291D          OEM, WHL OUTER BUSHING
 CHANGZHOU     INTER                              GP #405-
 UNIVERSAL                          S57134800      031D          OEM, 1/4 SPACER 5/8 IN DIA
 CHANGZHOU     INTER                              GP #199-
 UNIVERSAL                          S57187900      114D          OEM, PRESS WHEEL
 CHANGZHOU     INTER                              GP #404-
 UNIVERSAL                          S57142600      174D          OEM, ECCENTRIC BUSHING
 CHANGZHOU     INTER                              GP# 198-
 UNIVERSAL                          S57037400      257D          OEM, GPM BUSHING
 CHANGZHOU     INTER
 UNIVERSAL                          S57020600   GP# 805-331C OEM, COULTER SPRING GUIDE
 CHANGZHOU     INTER                              GP# 149-
 UNIVERSAL                          S57134600      583D      OEM, ARM SPRING ROD STOB
 CHANGZHOU     INTER
 UNIVERSAL                          S58015700   GP# 586-026S     OEM, TURNBUCKLE ASSY
 CHANGZHOU     INTER
 UNIVERSAL                          S58016200   GP# 580-007S     OEM, WHEEL ARM TURNBUCKLE
 CHANGZHOU     INTER                                             OEM, 1/2 THD X 8-1/2 IN HARROW
 UNIVERSAL                          S56021900         ?          SPIKE FD
 CHANGZHOU     INTER
 UNIVERSAL                          S56024700         ?          OEM, 3/4 X 11 SPLIKE W/ HEAD
 CHANGZHOU     INTER
 UNIVERSAL                          S56025100         ?          OEM, 3/4 X 14 IN SPIKE W/ HEAD
 CHANGZHOU     INTER
 UNIVERSAL                          S57020500   GP# 802-718C OEM, COULTER SPRING ROD
 CHANGZHOU     INTER
 UNIVERSAL                          S57036100   GP# 802-768C OEM, THREADED EYE BOLT
 CHANGZHOU     INTER                              GP# 123-
 UNIVERSAL                          S57013200      445D      OEM, SM SEEDS TUBE


The address of CIU is:
CIU address: CHANGZHOU INTER UNIVERSAL,MACH/EQUIP CO.;LTD
       ZHAIQIAO TOWN,WUJIN,CHANGZHOU,JIANGSU 213177,
       P.R.CHINA

公司名称：常州市英特通用机械设备有限公司
公司地址：江苏省常州市武进区前黄镇寨桥工业集中区，邮编：213177
联系人：殷格磊(Allen Yin)

The main contact is Allen Yin. He is the son-in-law of Mr. Li. His phone number is: +86 138-6120-6297

I have also copied Mr Li’s son. His name is Frank. His number is +86 139-1507-0118

Both Allen and Frank can meet your contact Benard and show him the factory. They will be able to confirm that Mr.
Li owns Frictionless and is the majority owner and the Chairman of Frictionless.

Allen and Frank will be able to confirm that Great Plains and Landpride parts are indeed manufactured by Mr. Li’s
factory and that his intent is to sell them to you via Frictionless in the USA. I hope that this information helps you
make a decision to purchase future products from us.

Regards,


Daniel Banjo
President

720-287-5182 ext 101     (Office)
248-842-6601              (Cell)
720-287-5172              (Fax)

dbanjo@frictionlessworld.com
www.frictionlessworld.com
      Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                 Entered:10/09/19 13:29:05 Page147 of
                                           153



The message you received and any attachments (the "Message") may contain conﬁdential, proprietary or privileged information and are only for
their intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this
message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender immediately by return e-mail
and delete the original message from your system.
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page148 of
                                     153
Case:19-01282-MER Doc#:1-2 Filed:10/09/19   Entered:10/09/19 13:29:05 Page149 of
                                     153
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19 Entered:10/09/19 13:29:05 Page150 of
                                                                    153
Frictionless profitability, significantly improve the aging of accounts payable due CIU, and address outstanding debt. Please let Dan,
Daniel, and myself soon when you will be able to review with us. If possible, we would like to see you in person here.

Rob
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19                        Entered:10/09/19 13:29:05 Page151 of
                                          153
From: 李 明苏 <Limingsu@live.cn>
Sent: Tuesday, February 19, 2019 2:14 AM EST
To: Dan Banjo <dbanjo@frictionlessworld.com>
CC: Rob Germundson <RGermundson@frictionlessworld.com>; Daniel Black <Dblack@frictionlessworld.com>;
07frankli@163.com <07frankli@163.com>
Subject: Purpose for visiting
Hi Dan,

Rob was asking me what need to be prepared for my visit. I'm so sorry for the delay. It's serious kids' health problems here.

Mr. Li had a meeting with me and Frank these days. It's still about the payments. CIU need to pay $1.3 million in February
just for the Kohler engines and need to pay other suppliers as well. We are not having enough cash flows based on the
current payment plan. How much money can we actually loan from US bank and has the process started? CIU is contacting
with local banks as well trying to keep our loans stable. Once the loans in US bank finished, could you send us the official
bank statement, so that we could show to our banks as well.

Thank you,
Serena
     Case:19-01282-MER Doc#:1-2 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page152 of
                                          153
From: JUN LI <07frankli@163.com>
Sent: Wednesday, February 20, 2019 11:58 PM EST
To: 李 明苏 <limingsu@live.cn>
CC: Dan Banjo <dbanjo@frictionlessworld.com>
Subject: 回复：PO Updates - 2/20/2019
Attachment(s): "image001.jpg"
Hi Dan,
Very exciting to heard that good news. As Serena said the problem right now is the cash flows. CIU also
prepare to upgrade our assembling line for the future and need hire more employees. That will cost a lot.
The other big issue is the price reduce. You said the cost were very low to get the business. How's the price
right now? Then we can see the gap of our benifit.
Thanks,
Frank



        JUN LI

邮箱：07frankli@163.com

签名由 网易邮箱大师 定制




 在2019年02月21日 12:39，李 明苏 写道：


Hi Dan,

These are good news for us. The biggest concen for CIU is not the capability of production, it's the cash flows. If we could
have more cash flows coming in, we could hire more people to implement the orders. If not, we are even tight for paying the
vendors. Based on current payment plan in 2019, CIU is unable to pay the engines during February to April for current
orders. You really need to solve this issue for us. We're also trying to find methods to release the cash flow pressure, but
the investors are gaining limited information from Frictionless, which may result failure. I do not understand why Rob is not
providing their full documents.

Best,
Serena



发件人:
发件人 Dan Banjo <dbanjo@frictionlessworld.com>
发送时间:
发送时间 2019年2月21日 10:36
收件人:
收件人 李 明苏; Frank
主题:
主题 FW: PO Updates - 2/20/2019

Frank / Serena,

Just got back from Lowes. Good news is that they are going to double or triple their chippers this year. They have agreed to a 30
ton and 35 ton log splitter line up. Volume for the year total for splitters for them should be around 12,000 pieces, plus/minus 2,000.

It looks like we have the Menards business which will be confirmed next week. That is another 3,000 log splitters…..maybe more.

Bad news is the costs were very low to win the business but we are in good shape from a customer perspective vs our competition.
We would not have been able to win the business without CIU’s support.

MY CONCERN is that we would be looking at around 85,000 engine driven products from CIU this year. I fear that maybe we are
going to go beyond the capacity at CIU. We should talk about this because the worst thing we can do is sell something and then
have to tell the customers we can not deliver. Lets discuss if you think this is an issue and if we should look to move some items
elsewhere.

In the next 3-4 weeks we will have a very firm forecast. I had asked Hampton to give you the preliminary forecast and timing today
just so you are able to start looking at the planning as thing firm up.

2019 will be a decent year, and we are now really set up for a great 2020. Because the business we won this year will only affect
part of the calendar year. Next year will be stronger.

Next week I am at Costco and Amazon.
       Case:19-01282-MER Doc#:1-2 Filed:10/09/19                                              Entered:10/09/19 13:29:05 Page153 of
                                            153
Hope the kids feel better!!!!

Thank you
Dan

From: Hampton Smith <hsmith@frictionlessworld.com>
Sent: Wednesday, February 20, 2019 5:30 PM
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: PO Updates - 2/20/2019

Hi Janice/Frank – here is the updated product forecast and PO update requests.

“2019_CIU FLOW PLAN” has the PO’s we need shipping dates on are highlighted in yellow. Please add notes like last time.
Most important PO’s:
      Logsplitters – 30T Lowes & 27T BD we have been talking about
      Roughcut decks
      Canadian Tire PO’s for 2/20/2019 – did these ship? Need to know tomorrow, customer asked today
      9IN Augers ( POS 4003327, 4003491)
      4003491 & 4003599 for customer SMA
      4003322 for customer Behlen

“2019_CIU SEASON PLAN” is the most current forecast. Please review in detail – there are some new customer items we have
almost finalized, with very large volumes, that are highlighted in yellow. The annual forecast for all items with engines has become
very large, we need to discuss.
Remember, the quantities here are when they should ship from CIU.

Let me know when a good time is for us to talk on Skype – orders are still coming in very fast.

Hampton Smith
VP, Operations
720-287-5182 ext 103          (Office)
678-918-0792                   (Cell)
720-287-5172                   (Fax)
hsmith@frictionlessworld.com
www.frictionlessworld.com




The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their intended
recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you are prohibited from
copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message from your system.
